            Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 1 of 61




 1 JOHN D. CLINE (CA State Bar No. 237759)
   50 California Street, Suite 1500
 2 San Francisco, CA 94111
   Telephone: (415) 662-2260 │Facsimile: (415) 662-2263
 3 Email: cline@johndclinelaw.com

 4 KEVIN M. DOWNEY (Admitted Pro Hac Vice)
   LANCE A. WADE (Admitted Pro Hac Vice)
 5 AMY MASON SAHARIA (Admitted Pro Hac Vice)
   KATHERINE TREFZ (CA State Bar No. 262770)
 6 WILLIAMS & CONNOLLY LLP
   725 Twelfth Street, NW
 7 Washington, DC 20005
   Telephone: (202) 434-5000 │Facsimile: (202) 434-5029
 8 Email: KDowney@wc.com; LWade@wc.com; ASaharia@wc.com; KTrefz@wc.com

 9 Attorneys for Defendant ELIZABETH A. HOLMES

10

11                               UNITED STATES DISTRICT COURT

12                             NORTHERN DISTRICT OF CALIFORNIA

13                                       SAN JOSE DIVISION

14
     UNITED STATES OF AMERICA,                  )   Case No. CR-18-00258-EJD
15                                              )
            Plaintiff,                          )   MS. HOLMES’ THIRD AMENDED CASE-IN-
16                                              )   CHIEF EXHIBIT LIST
       v.                                       )
17                                              )
     ELIZABETH HOLMES and                       )   Hon. Edward J. Davila
18   RAMESH “SUNNY” BALWANI,                    )
                                                )
19          Defendants.                         )
                                                )
20                                              )
                                                )
21                                              )

22

23

24

25

26

27

28

     MS. HOLMES’ THIRD AMENDED EXHIBIT LIST
     CR-18-00258 EJD
             Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 2 of 61




 1                           MS. HOLMES’ THIRD AMENDED EXHIBIT LIST

 2          Ms. Holmes hereby lodges her Third Amended Preliminary List of Potential Case-in-Chief

 3 Exhibits with the Court. This list represents Ms. Holmes’ good-faith effort to identify the documents

 4 that she may present during her case-in-chief at trial. To the extent any defense is necessary at trial, Ms.

 5 Holmes has not yet determined the exact documents that she may use, and will not be able to do so until

 6 the government has completed the presentation of its case-in-chief. Furthermore, Ms. Holmes is

 7 continuing to identify additional documents that she may use as case-in-chief exhibits, a process which

 8 necessarily depends in part on ongoing government disclosures and the presentation of evidence at trial.

 9 Ms. Holmes thus reserves the right to revise and supplement this list in the future. Ms. Holmes also

10 reserves the right to use or subsequently designate any document identified by the government on its

11 exhibit list.

12          Impeachment documents, documents to be used solely on cross examination, summary exhibits,

13 and demonstrative exhibits are not included on this list. The fact that a document appears on the

14 enclosed list does not mean that Ms. Holmes will offer it at trial. Nor does the presence of a document

15 on this list indicate that the document is admissible if offered by the government at trial. Ms. Holmes

16 maintains all objections to any document identified on her potential case-in-chief exhibit list.

17 DATED: September 7, 2021

18

19

20                                                        /s/ Katherine A Trefz
                                                          KEVIN DOWNEY
21                                                        LANCE WADE
                                                          AMY MASON SAHARIA
22                                                        KATHERINE TREFZ
                                                          Attorneys for Elizabeth Holmes
23

24

25

26

27

28
     MS. HOLMES’ THIRD AMENDED EXHIBIT LIST
     CR-18-00258 EJD
                                      1
           Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 3 of 61




 1                                     CERTIFICATE OF SERVICE

 2         I hereby certify that on September 7, 2021 a copy of this filing was delivered via ECF on all
 3 counsel of record.

 4

 5                                                      /s/ Katherine Trefz
                                                        KATHERINE TREFZ
 6                                                      Attorney for Elizabeth Holmes

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     MS. HOLMES’ THIRD AMENDED EXHIBIT LIST
     CR-18-00258 EJD
                                                Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 4 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                                                               United States v. Elizabeth Holmes
September 6, 2021                                                                                                                                               No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                           Description                                 Bates Begin            Bates End
      Number
      DX 07050        8/29/2003                                             S. Balwani Email to E. Holmes re Amor                            HOLMES000008          HOLMES000009
      DX 07051        9/11/2003                                             US Prov. App. 60/501,847                                         HOLMES0018289         HOLMES0018319
      DX 07052       10/5/2003                                              Redacted                                                         HOLMES000010          HOLMES000061
      DX 07053       10/16/2003                                             Handwritten Document "Elizabeth's Formula"                       HOLMES000601          HOLMES000601
      DX 07054        1/16/2005                                             Spokesman-Review: "Colleges Take Gamble on Young                 HOLMES000602          HOLMES000610
                                                                            Capitalists"
      DX 07055        1/27/2006                                             Theranos, Inc. Series B Preferred Stock Purchase Agreement         BD20000602           BD20000654
      DX 07056         8/2006                                               CMS Publication: CLIA Laboratory Director Responsibilities        HOLMES002155         HOLMES002164

      DX 07057         9/1/2006                                             Partners in Laboratory Oversight                                  HOLMES000584         HOLMES000599
      DX 07058        10/3/2006                                             E. Holmes Email to R. Shapiro re Follow up (with                 THPFM0002362052      THPFM0002362146
                                                                            attachments)
      DX 07059       12/11/2006                                             D. Rosen Correspondence to BJ Bormanb re Theranos                   PFE0000036            PFE0000036
                                                                            Agreement
      DX 07060         2/1/2007                                             D. Parks Email to F. Legay et al. re Quote (with attachment)      HOLMES000225         HOLMES000227
      DX 07061        12/2/2007                                             Photo: E. Holmes and S. Balwani (Holiday)                         HOLMES000611         HOLMES000611
      DX 07062        1/23/2008                                             AstraZeneca Clinical Study Protocol                                AZ000000330          AZ000000418
      DX 07063         2/3/2008                                             S. Balwani Card to E. Holmes                                      HOLMES000080         HOLMES000082
      DX 07064        2/28/2008                                             M. Mathis Email to S. DiGiaimo re AZ Contract (with              THER-AZ-06100490     THER-AZ-06100511
                                                                            attachments)
      DX 07065         5/8/2008                                             J. Hutchings Email to S. Eccles re meeting                          PVP034244            PVP034245
      DX 07066        6/12/2008                                             Theranos - The University of Manchester Statement of Work        THER-AZ-06099489     THER-AZ-06099496
      DX 07067        6/24/2008                                             Novartis - Theranos Test Agreement                                 THER-0905821         THER-0905831
      DX 07068        8/15/2008                                             K. Harrison Email to P2Pinvoice@AstraZeneca.com and S.           THER-AZ-06099824     THER-AZ-06099841
                                                                            DiGiamo re Contrat Agreement (with attachment)
      DX 07069        8/28/2008                                             AstraZeneca Exploratory Study Protocol                             AZ000002609           AZ000002682
      DX 07070        9/22/2008                                             D. Soloway Interoffice Correspondence to J. Siegel re Clinical    JAN_000000059         JAN_000000059
                                                                            Assay Development and Feasibility Project Agreement with
                                                                            Theranos, Inc.
      DX 07071        9/30/2008                                             H. Bowen Letter to S. DiGiaimo (with Amendment #1                THER-AZ-04723032     THER-AZ-04723035
                                                                            attached)
      DX 07072       10/13/2008                                             D. Yam Email to D. Soloway et al. re Centocor Fully executed     THER-AZ-05987463     THER-AZ-05987488
                                                                            agreement (with Clinical Assay Development and Feasability
                                                                            Project Agreement attached)
      DX 07073       10/14/2008                                             K. Harrison Email to S. Packer and E. Holmes re Agreement        THER-AZ-06110120     THER-AZ-06110134
                                                                            (with Master Service Provider Agreement attached)
      DX 07074       11/25/2008                                             A. Lauber Email to S. DiGiaimo et al. re GLP-1 Contracts-         BMS-TH0003133        BMS-TH0003143
                                                                            (with Theranos - BMS-002 Statement of Work attached)
      DX 07075       11/25/2008                                             C. Balkenhol Email to A. Lauber et al. re Fully executed SOW,     BMS-TH0003144        BMS-TH0003154
                                                                            Terms of Service, Invoice (with BMS-002 Statement of Work
                                                                            attached)
      DX 07076         2/3/2009                                             B. Gilmore Email to E. Holmes et al. re Theranos Final SOW       THER-AZ-06010406     THER-AZ-06010417
                                                                            (with Theranos - Celgene Statement of Work attached)
      DX 07077         2/3/2009                                             Theranos - Celgene Statement of Work CELG-0002                   THPFM0005643509      THPFM0005643518
      DX 07078         2/9/2009                                             K. Chung Email to M. Thibonnier re Cytokines                        TS-0902183           TS-0902185
                                                                            (UNCLASSIFIED)




                                                                                                   Page 1 of 58
                                                Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 5 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                                                              United States v. Elizabeth Holmes
September 6, 2021                                                                                                                                              No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                           Description                                Bates Begin            Bates End
      Number
      DX 07079        4/15/2009                                             E. Holmes Email to J. McLeod and C. Cullen re Follow up          HOLMES000350         HOLMES000364
                                                                            (with attachments)
      DX 07080        4/21/2009                                             The University of Manchester-Theranos Letter of Agreement       THER-AZ-01119676     THER-AZ-01119678
      DX 07081        4/27/2009                                             J. Hutchings Email to M. Campbell                                  PVP034409            PVP034409
      DX 07082        4/29/2009                                             Theranos Invoice to Schering-Plough Research Institute          THER-AZ-06112034     THER-AZ-06112039
      DX 07083        6/22/2009                                             T. Nugent Email to E. Holmes, S. Michelson et al. re Customer    HOLMES0015321        HOLMES0015324
                                                                            Requirements-Notes from the meeting
      DX 07084        7/9/2009                                              E. Holmes Email to C. Robertson (with attachment)                HOLMES0015314        HOLMES0015315
      DX 07085       7/28/2009                                              S. Balwani Email to E. Holmes re Thank you                       HOLMES000090         HOLMES000091
      DX 07086       8/19/2009                                              Centocor Protocol CNTO5825P011001                               THER-AZ-06300856     THER-AZ-06300921
      DX 07087       10/27/2009                                             E. Holmes Email to C. Robertson re Meeting                       HOLMES0015426        HOLMES0015426
      DX 07088       11/10/2009                                             Change Order No. 1 to CELG-0002                                 THER-AZ-05971178     THER-AZ-05971181
      DX 07089       11/20/2009                                             S. Balwani Email to E. Holmes                                    HOLMES000221         HOLMES000224
      DX 07090        12/3/2009                                             C. Robertson Email to E. Holmes re Meeting                       HOLMES0015248        HOLMES0015248
      DX 07091       12/10/2009                                             M. Thibonnier Email to C. Balkenhol et al. re ABA RESCUE          THER-2548270         THER-2548302
                                                                            Trial (UNCLASSIFIED) (with attachment)
      DX 07092       12/10/2009                                             C. Robertson Email to E. Holmes re Schedule                     HOLMES0015249         HOLMES0015249
      DX 07093       12/22/2009                                             T. Nugent Email to C. Robertson, D. Young, S. Balwani, E.        THER-4190945          THER-4190954
                                                                            Holmes, G. Frenzel, S. Michelson, and T. Kemp re Interesting
                                                                            Paper from Decision Biomarkers regarding Multiplex Assays
                                                                            (with attachment)
      DX 07094           2010                                               Safeway Annual Report                                           HOLMES0015561         HOLMES0015656
      DX 07095         1/5/2010                                             S. Balwani Email to T. Nugent and D. Young re Gantt (with         TS-0945862            TS-0945867
                                                                            attachments)
      DX 07096        1/20/2010                                             I. Gibbons Email to E. Holmes, S. Balwani, and C. Balkenhol     HOLMES0015318         HOLMES0015318
                                                                            re New technology to expand our system capability
      DX 07097         2/2/2010                                             C. Balkenhol Outlook Appointment to E. Holmes, S. Balwani       HOLMES0015352         HOLMES0015352
                                                                            et al. re Copy: Talk about new chemistry technology
      DX 07098        2/18/2010                                             I. Gibbons Email to S. Balwani, E. Holmes, and G. Frenzel re    HOLMES0015024         HOLMES0015135
                                                                            System 4.0 PPT (with attachment)
      DX 07099        2/18/2010                                             C. Robertson Email to E. Holmes re Various stuff                HOLMES0015250         HOLMES0015250
      DX 07100        2/22/2010                                             I. Gibbons Email to E. Holmes, S. Balwani, and G. Frenzel re    HOLMES0015021         HOLMES0015023
                                                                            System 4.0 PPT (with native attachment)
      DX 07101        3/24/2010                                             K. Shachmut Email to E. Holmes, S. Balwani, et al. re            HOLMES000162         HOLMES000162
                                                                            Safeway & Theranos
      DX 07102         4/1/2010                                             E. Holmes Email to T. Nugent and S. Balwani re I think that     HOLMES0015316         HOLMES0015316
                                                                            went excellent today
      DX 07103        4/12/2010                                             J. Rosan Outlook Appointment to A. Jung et al. re Copy:         WAG-TH-00010195      WAG-TH-00010195
                                                                            Theranos Evaluation team (8:00 - 9:00 central)
      DX 07104        4/22/2010                                             B. Wolfsen Email to E. Holmes et al. re Request to Share         HOLMES000159         HOLMES000161
                                                                            Information with Outside Counsel
      DX 07105        4/26/2010                                             J. Kenworthy Email to C. Balkenhol et al. re Meeting Location   HOLMES0015163         HOLMES0015164
                                                                            Revised for Hopkins Meeting
      DX 07106         5/4/2010                                             J. Kenworthy Outlook Appointment to P. Chaltas et al. re Lab     HOLMES000258         HOLMES000258
                                                                            Evaluation 1 Meeting/Conference Call (2:00 - 4:00 central)

      DX 07107        5/15/2010                                             E. Holmes Email to W. Clarke et al. re Meeting Follow-Up         HOLMES000202         HOLMES000203



                                                                                                  Page 2 of 58
                                                Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 6 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                                                                      United States v. Elizabeth Holmes
September 6, 2021                                                                                                                                                      No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                           Description                              Bates Begin                      Bates End
      Number
      DX 07108        5/31/2010                                             E. Lambrechts Email to E. Holmes, P. Gerard, and N. Felix re     THER-AZ-06112094            THER-AZ-06112101
                                                                            Theranos-GSK Master Agreement - exhibit - Statement of
                                                                            work (with attachment)
      DX 07109         6/1/2010                                             E. Holmes to I. Gibbons et al. re Assay integrity (with native     THER-6175380                THER-6175381
                                                                            attachment)
      DX 07110        6/17/2010                                             C. Balkenhol Email to P. Chaltas re Theranos Demonstration        HOLMES000214                HOLMES000215
                                                                            (UNCLASSIFIED)
      DX 07111        6/22/2010                                             M. Shaver Email to E. Holmes et al. re Theranos/Amcare/JHM        HOLMES000232                HOLMES000232
                                                                            International Introduction
      DX 07112         7/2010                                               Theranos, Inc. Series C-1 Preferred Stock Purchase Agreement SEC-USAO-EPROD-000070911    SEC-USAO-EPROD-000070987

      DX 07113         7/1/2010                                             Theranos, Inc. Series C-1 Preferred Stock Purchase Agreement   THPFM0000668451               THPFM0000668484

      DX 07114         7/1/2010                                             Theranos, Inc. Amended and Restated Series C-1 Preferred          THPFM0005414428            THPFM0005414561
                                                                            Stock Purchase Agreement
      DX 07115         7/2/2010                                             Theranos, Inc. Amended and Restated Series C-1 Preferred      SEC-USAO-EPROD-001441350   SEC-USAO-EPROD-001441383
                                                                            Stock Purchase Agreement
      DX 07116        7/16/2010                                             R. Smith Email to J. Hutchings re Ryan Smith Letter (with            PVP037792                   PVP037795
                                                                            attachment)
      DX 07117        7/20/2010                                             E. Holmes Email to G. Kunstman et al. re Update MPA (with            TS-0926172                  TS-0926206
                                                                            attachment)
      DX 07118        7/21/2010                                             Change Order No. 2 to Statement of Work: CELG-0002                THER-AZ-04722890           THER-AZ-04722903
      DX 07119         8/1/2010                                             S. Balwani Outlook Appointment to M. Siegel, A. Voloshin,          HOLMES0015173              HOLMES0015173
                                                                            E. Holmes et al. re working on job descriptions
      DX 07120         8/2/2010                                             E. Holmes Email to D. Young re test lists                            TS-0974509                 TS-0974509
      DX 07121         8/3/2010                                             T. Kemp Email to E. Holmes et al. re Notes from today's TDM        HOLMES0015319              HOLMES0015320
                                                                            meeting
      DX 07122         8/3/2010                                             E. Holmes Email to D. Young and S. Balwani re Lab Data for           TS-0977612                  TS-0977616
                                                                            WAG Employees (with PDF and native attachments)
      DX 07123         8/6/2010                                             D. Young Email to E. Holmes re Routine assay list                    TS-0974531                 TS-0974532
      DX 07124        8/12/2010                                             D. Young Email to S. Balwani and E. Holmes re Master Plan          HOLMES0015241              HOLMES0015241
      DX 07125        8/25/2010                                             J. Sundberg Email to E. Holmes et al. re Theranos                    TS-0906427                 TS-0906428
                                                                            Headquarters
      DX 07126        8/25/2010                                             J. Sundberg Email to E. Holmes et al. re August 24, 2010             TS-0974583                  TS-0974592
                                                                            Planning Session - Day 1 (with attachment)
      DX 07127        8/26/2010                                             C. Pangarkar Email to E. Holmes et al. re Estimates of sample      HOLMES0015446              HOLMES0015447
                                                                            volumes reqd for running common orders (with native
                                                                            attachment)
      DX 07128         9/6/2010                                             S. Sharma Email to E. Holmes re Home Visit Flow                    HOLMES000198               HOLMES000199
      DX 07129         9/6/2010                                             R. Van Den Hooff Email to S. Balwani et al. re Kickoff -           HOLMES0015166              HOLMES0015166
                                                                            Demo
      DX 07130        9/10/2010                                             D. Young Email to E. Holmes and S. Balwani re Hopkins                TS-0974689                  TS-0974689
      DX 07131        9/10/2010                                             E. Holmes Email to D. Young and S. Balwani re Hopkins                TS-1017416                  TS-1017418
                                                                            (with attachment)
      DX 07132        9/15/2010                                             D. Young Email to S. Balwani and E. Holmes re demo and               TS-0982120                  TS-0982121
                                                                            multimedia content for Walgreens




                                                                                                  Page 3 of 58
                                                Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 7 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                                                              United States v. Elizabeth Holmes
September 6, 2021                                                                                                                                              No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                            Description                               Bates Begin            Bates End
      Number
      DX 07133       10/11/2010                                             C. Pangarkar meeting invitation to G. Frenzel et al. re          HOLMES0015339        HOLMES0015339
                                                                            Updated: Cytometry weekly meeting
      DX 07134       10/12/2010                                             D. Young email to E. Holmes, I. Gibbons, et al. re sample          TS-0974953            TS-0974954
                                                                            requirements (with native attachment)
      DX 07135       10/12/2010                                             J. Rosan Email to D. Young, S. Balwani, et al. re Theranos         TS-0974946            TS-0974948
                                                                            Quick Reference guide
      DX 07136       10/18/2010                                             J. Rosan Email to D. Doyle, E. Holmes, et al. re Here is the      THER-4676347         THER-4676348
                                                                            final version and I will have a printed version for you (with
                                                                            native attachment)
      DX 07137        11/2/2010                                             D. Young Email to E. Holmes and S. Balwani re test list for        TS-0975012            TS-0975017
                                                                            WAG (with attachment)
      DX 07138       11/16/2010                                             I. Gibons Email to M. Chapman et al. re Agenda 11/16/10          HOLMES0015234        HOLMES0015234
      DX 07139       11/19/2010                                             D. Young Email to P. Bachhawat and E. Holmes re assay list         TS-0977809           TS-0977810
                                                                            (with native attachment)
      DX 07140       11/30/2010                                             I. Gibbons Email to A. Delacruz et al. re Agenda 11/30/10        HOLMES0015235        HOLMES0015235
      DX 07141        12/3/2010                                             D. Young Email to I. Gibbons et al. re Anticoagulants and        HOLMES0015427        HOLMES0015432
                                                                            centrifuge ideas
      DX 07142        12/9/2010                                             E. Holmes meeting invitation to D. Young et al. re 4.X           HOLMES0015247        HOLMES0015247
                                                                            integration
      DX 07143        12/9/2010                                             D. Young Email to E. Holmes re 4.X Integration schedule          HOLMES0015394        HOLMES0015406
                                                                            (with attachment)
      DX 07144       12/16/2010                                             D. Young Email to S. Balwani and E. Holmes re reporting          HOLMES0015392        HOLMES0015393
                                                                            structure
      DX 07145       12/29/2010                                             S. Balwani Email to E. Holmes re 2011 - draft                     HOLMES000208        HOLMES000209
      DX 07146        1/5/2011                                              E. Holmes Email to S. Balwani re Referred by Mya Thomae            TS-0948231          TS-0948236
                                                                            (with attachment)
      DX 07147         1/6/2011                                             A. Simons Email to E. Holmes re more CLIA questions              HOLMES0015422        HOLMES0015425
      DX 07148         1/6/2011                                             E. Holmes Email to C. Pangarkar and D. Young re Cytometry        HOLMES0015368        HOLMES0015369
                                                                            plans
      DX 07149         1/6/2011                                             Theranos - Laboratory Consulting Services Consulting             THPFM0003573480     THPFM0003573491
                                                                            Agreement
      DX 07150        1/10/2011                                             P. Chaltas Email to J. Hurst re Contract with Theranos - Fully    THER-4677913         THER-4677928
                                                                            Executed attached (with attachment)
      DX 07151        1/14/2011                                             D. Young Email to E. Holmes and S. Balwani re latest 4.x         HOLMES0015407        HOLMES0015421
                                                                            schedule (with attachment)
      DX 07152        1/25/2011                                             J. Rosan Email to D. Young and S. Balwani re Theranos test         TS-0975286            TS-0975290
                                                                            run on 1/20/2010
      DX 07153         2/1/2011                                             A. Simons Email to G. Frenzel, D. Young, and E. Holmes re         THER-5598590         THER-5598618
                                                                            Draft SOPs (with attachments)
      DX 07154         2/1/2011                                             A. Jammalamadaka Email to D. Young et al. re minilab               TS-0976618            TS-0976619
                                                                            simulations (with native attachment)
      DX 07155         2/5/2011                                             J. Hurst Email to A. Simons and E. Holmes re job descriptions    HOLMES0015263        HOLMES0015268
                                                                            for review (with attachments)
      DX 07156         2/9/2011                                             S. Balwani Email to D. Young and E. Holmes re accuracy            THER-0607844        THER-0607850
      DX 07157         2/9/2011                                             S. Balwani Email to D. Young and E. Holmes re accuracy            THER-0607851        THER-0607858
      DX 07158         2/9/2011                                             D. Young Email to S. Balwani re accuracy                         THPFM0002323866     THPFM0002323873




                                                                                                   Page 4 of 58
                                                Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 8 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                                                              United States v. Elizabeth Holmes
September 6, 2021                                                                                                                                              No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                            Description                               Bates Begin            Bates End
      Number
      DX 07159        2/15/2011                                             D. Young Email to E. Holmes and S. Balwani re 4.x redesign       HOLMES0018230        HOLMES0018255
                                                                            schedule (with attachment)
      DX 07160         3/3/2011                                             J. Giauque Email to J. Hutchings et al. re Brief Update            PVP038414            PVP038414
      DX 07161        3/11/2011                                             T. Nugent Email to E. Holmes re heres the actual abstract and    HOLMES0015269        HOLMES0015269
                                                                            citation so you don't have to dig around, I highlighted the
                                                                            statement in yellow. Its from 2006 so its not that old
      DX 07162        3/11/2011                                             E. Holmes Email to T. Nugent re pre analytic errors              HOLMES0015317        HOLMES0015317
      DX 07163        3/17/2011                                             E. Holmes Email to J. Simons and S. Burd re Highly               HOLMES0015181        HOLMES0015182
                                                                            Confidential: Memo to Chairman Murtha 2008
      DX 07164        3/17/2011                                             J. Simons Email to E. Holmes and S. Burd re Highly               HOLMES0015183        HOLMES0015186
                                                                            Confidential: Memo to Chairman Murtha 2008 (with
                                                                            attachment)
      DX 07165        4/11/2011                                             D. Young Email to P. Chaltas re Jerry Hurst contract              HOLMES0015242       HOLMES0015243
      DX 07166        4/11/2011                                             K. Gadkar Email to D. Young re CLIA.pptx (with native            THPFM0000062857     THPFM0000062858
                                                                            attachment)
      DX 07167        4/12/2011                                             P. Chaltas Email to J. Hurst re Laboratory Consulting Services   HOLMES0015253        HOLMES0015258
                                                                            (with attachment)
      DX 07168        4/13/2011                                             S. Burd Email to E. Holmes re Brand Strategy / Construction       HOLMES000220        HOLMES000220
                                                                            Design
      DX 07169        4/16/2011                                             E. Holmes Email to S. Balwani re Lab Information                  HOLMES000236        HOLMES000237
      DX 07170        4/27/2011                                             E. Holmes Email to S. Burd re Livermore store                     HOLMES000418        HOLMES000418
      DX 07171        4/27/2011                                             K. Gadkar Email to D. Young re CLIA_meeting_April27.pptx         THPFM0000062855     THPFM0000062856
                                                                            (with native attachment)
      DX 07172         5/4/2011                                             D. Young Email to C. Robertson and E. Holmes re centrifuge       HOLMES0015244        HOLMES0015245
                                                                            meeting on Wed.
      DX 07173        5/13/2011                                             S. Gangakhedkar Email to E. Holmes re Assay Timelines             THER-4684330         THER-4684333
                                                                            (with native attachment)
      DX 07174        5/24/2011                                             S. Burd Email to E. Holmes re Mini-Lab Design (with               HOLMES000415        HOLMES000417
                                                                            attachments)
      DX 07175        5/26/2011                                             S. Burd Email to E. Holmes re saw your emails                     HOLMES000411        HOLMES000414
      DX 07176         6/1/2011                                             S. Burd Email to E. Holmes and L. Wharton re Nondisclosure        HOLMES000410        HOLMES000410
                                                                            agreement to UCSF
      DX 07177         6/4/2011                                             S. Burd Email to E. Holmes re Safeway - UCSF (with               HOLMES0015270        HOLMES0015313
                                                                            attachment)
      DX 07178         6/9/2011                                             D. Young Email to E. Holmes and S. Balwani re inspection           TS-0902348            TS-0902348
                                                                            dry run
      DX 07179        6/15/2011                                             E. Holmes Email to D. Young, A. Gelb and S. Balwani re           HOLMES0015236        HOLMES0015240
                                                                            Inspection and Debriefing Follow-up
      DX 07180        6/15/2011                                             California Clinical Laboratory License - Theranos, Inc. 3200     HOLMES0015338        HOLMES0015338
                                                                            Hillview Avenue, Palo Alto, CA 94304
      DX 07181        6/15/2011                                             Theranos CLIA Certificate of Registration                        THPFM0004735590     THPFM0004735590
      DX 07182        6/16/2011                                             D. Young Email to E. Holmes, A. Gelb, and S. Balwani re             TS-0975834          TS-0975839
                                                                            Inspection and Debriefing Follow-up (with native attachment)
      DX 07183        6/17/2011                                             E. Holmes Email to S. Burd re slides                              HOLMES000398        HOLMES000399
      DX 07184        6/17/2011                                             E. Holmes Email to S. Burd re slides (with attachment)            HOLMES000400        HOLMES000409
      DX 07185        6/17/2011                                             R. Kelly Email to E. Holmes and N. Kadaba re UCSF follow          HOLMES000440        HOLMES000440
                                                                            up



                                                                                                   Page 5 of 58
                                                Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 9 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                                                                     United States v. Elizabeth Holmes
September 6, 2021                                                                                                                                                     No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                        Description                                 Bates Begin                     Bates End
      Number
      DX 07186        6/17/2011                                             P. Chaltas Email to E. Holmes re Dr Jay called                    HOLMES000371               HOLMES000371
      DX 07187        6/21/2011                                             E. Holmes Email to S. Balwani re CLIA number                      HOLMES0015165              HOLMES0015165
      DX 07188        6/21/2011                                             A. Gelb Email to D. Young and E. Holmes re Update on              HOLMES0015221              HOLMES0015221
                                                                            Proficiency Testing
      DX 07189         7/8/2011                                             E. Holmes email to D. Young and S. Balwani re hardware              TS-0923370                  TS-0923372
                                                                            timelines and open issues
      DX 07190        7/13/2011                                             S. Burd Email to R. Jurgens and E. Holmes re Meeting of July      HOLMES0015180              HOLMES0015180
                                                                            11
      DX 07191        7/13/2011                                             S. Balwani Email to E. Holmes                                     HOLMES000207               HOLMES000207
      DX 07192        7/14/2011                                             S. Burd Email to M. Laret, E. Holmes, and L. Renda re UCSF        HOLMES000395               HOLMES000395
                                                                            / Safeway collaboration
      DX 07193        7/14/2011                                             E. Holmes Email to S. Burd re Unit dimensions (with               HOLMES000396               HOLMES000397
                                                                            attachment)
      DX 07194        7/15/2011                                             Electronic Chat Records from S. Balwani to E. Holmes              HOLMES002064               HOLMES002064
      DX 07195        7/19/2011                                             E. Holmes Email to S. Burd re UCSF Call With Mark Laret           HOLMES0015178              HOLMES0015179
      DX 07196        7/28/2011                                             E. Holmes Email to S. Balwani re Plan Launch                        TS-0937167                 TS-0937168
      DX 07197         8/4/2011                                             E. Holmes Email to S. Balwani re Beating A Dead Horse             HOLMES0015177              HOLMES0015177
      DX 07198        8/11/2011                                             P. Chaltas Email to A. Gelb and E. Holmes re CLIA Licence         HOLMES0015251              HOLMES0015252
                                                                            Deplicate attached (with attachment)
      DX 07199        8/11/2011                                             R. Shapiro Email to E. Holmes re Ad Agency-one more thing         HOLMES0015259              HOLMES0015259
      DX 07200        8/11/2011                                             L. Wharton Outlook Appointment to L. Renda et al. re              HOLMES000394               HOLMES000394
                                                                            Updated: UCSF / Safeway Partnership
      DX 07201        8/19/2011                                             A. Gelb Email to D. Young and E. Holmes re CLIA Update            HOLMES0015222              HOLMES0015223
      DX 07202        8/23/2011                                             S. Gangakhedkar Email to E. Holmes re Assays (with native          THER-4688760               THER-4688762
                                                                            attachment)
      DX 07203        8/26/2011                                             E. Holmes Email to S. Burd re Theranos Unit                       HOLMES000393               HOLMES000393
      DX 07204        8/26/2011                                             B. Gordon Email to E. Holmes and S. Burd re Theranos -       SEC-USAO-EPROD-000381676   SEC-USAO-EPROD-000381676
                                                                            Insurance
      DX 07205        9/14/2011                                             S. Balwani Email to P. Chaltas, C. Holmes and E. Holmes re        HOLMES000206               HOLMES000206
                                                                            UCSF Meeting Friday 9/16 at 2:00 PM
      DX 07206        9/16/2011                                             P. Chaltas Outlook Appointment to E. Holmes and S. Balwani        HOLMES000365               HOLMES000366
                                                                            re UCSF 2 hour meeting
      DX 07207        9/19/2011                                             J. Chapman Email to E. Holmes re UCSF Opportunity                 HOLMES000257               HOLMES000257
      DX 07208        9/20/2011                                             D. Doyle Email to E. Holmes, S. Balwani, et al. re Friday           TS-0906455                TS-0906457
                                                                            Recap
      DX 07209        9/27/2011                                             A. Gelb Email to E. Holmes and D. Young re NYS CQ                 HOLMES0015233              HOLMES0015233
      DX 07210        9/30/2011                                             E. Edgar Email to E. Holmes and S. Balwani re Thank You           HOLMES000148               HOLMES000148
      DX 07211       10/13/2011                                             CLIA Laboratory Inquiry                                           HOLMES0015161              HOLMES0015161
      DX 07212       10/15/2011                                             S. Burd Email to E. Holmes re Value of a Corporate/Texas         THPFM0005487792            THPFM0005487793
                                                                            Test Pre-Pilor
      DX 07213       10/19/2011                                             T. Hamill Email to E. Holmes re Next steps                        HOLMES000437               HOLMES000437
      DX 07214       10/26/2011                                             E. Holmes Email to M. Laret et al. re UCSF/Theranos               HOLMES000201               HOLMES000201
                                                                            Partnership
      DX 07215       11/14/2011                                             S. Gangakhedkar Email to A. Dinh et al. re Agenda for ELISA       HOLMES0015471              HOLMES0015471
                                                                            meeting
      DX 07216       11/17/2011                                             E. Holmes Email to S. Gangakhedkar and D. Young re DoD            HOLMES0015356              HOLMES0015357
                                                                            meeting tomorrow.



                                                                                                Page 6 of 58
                                               Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 10 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                                                               United States v. Elizabeth Holmes
September 6, 2021                                                                                                                                               No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                            Description                                Bates Begin            Bates End
      Number
      DX 07217       11/17/2011                                             E. Holmes Email to C. Pangarkar et al. re DoD meeting               TS-0376477            TS-0376478
                                                                            tomorrow
      DX 07218       11/19/2011                                             D. Young Email to C. Pangarkar et al. re CBC                       TS-0375776            TS-0375777
      DX 07219        12/3/2011                                             C. Pangarkar Email to S. Balwani et al. re slides on cytometry   HOLMES0015453         HOLMES0015467
                                                                            (with attachment)
      DX 07220       12/20/2011                                             A. Gelb Email to E. Holmes and S. Balwani re Copy of CLIA        HOLMES0015159         HOLMES0015162
                                                                            certificate (with attachments)
      DX 07221       12/24/2011                                             E. Holmes Email to A. Gelb, S. Balwani, and D. Young re          HOLMES0015158         HOLMES0015158
                                                                            ARUP Follow-up
      DX 07222         1/3/2012                                             D. Young Email to E. Holmes et al. re Colimetry assays time      HOLMES0015260         HOLMES0015261
                                                                            breakdowns (with native attachment)
      DX 07223         1/4/2012                                             E. Holmes Email to D. Young and S. Balwani re minilab            HOLMES0015366         HOLMES0015367
                                                                            meetings
      DX 07224         1/9/2012                                             Department of Health and Human Services Centers For                 CMS028900             CMS028900
                                                                            Medicare & Medicaid Services Deficiencies Form CMS-2567

      DX 07225        1/10/2012                                             J. Hurst Email to A. Gelb, S. Hiraki, and E. Holmes re Thank     HOLMES0015262         HOLMES0015262
                                                                            you
      DX 07226        1/11/2012                                             E. Holmes Email to D. Young, A. Gelb, and S. Balwani re             TS-0936788            TS-0936789
                                                                            CLIA
      DX 07227        1/19/2012                                             S. Cook Email to D. Edlin, E. Holmes, and M. McGinnis re          THER-2549117          THER-2549120
                                                                            Lab Set (UNCLASSIFIED)
      DX 07228        1/26/2012                                             A. Gelb Email to E. Holmes, S. Balwani and D. Young re           THPFM0000292334      THPFM0000292335
                                                                            CMS-2567 Examiner's Report (with attachment)
      DX 07229         2/2/2012                                             S. Balwani Email to J. Rosan and G. Kunstman, bcc E.              HOLMES000262         HOLMES000263
                                                                            Holmes re Normandy financial model (with attachment)
      DX 07230        2/16/2012                                             D. Young Email to E. Holmes and S. Balwani re Follow up on        THER-4213850          THER-4213852
                                                                            data for CMS (with native attachment)
      DX 07231         3/5/2012                                             C. Murphy Email to S. Elder et al. re Theranos (with              THER-2549129          THER-2549131
                                                                            attachment)
      DX 07232        3/13/2012                                             T. Smith Email to E. Holmes et al.                               HOLMES0015246         HOLMES0015246
      DX 07233         4/9/2012                                             S. Anekal Email to E. Holmes re Schedule: Chem14 on 4.0          HOLMES0015389         HOLMES0015390
                                                                            devices (with attachment)
      DX 07234        4/12/2012                                             E. Holmes Email to D. Young and S. Balwani                       THER-AZ-05946455     THER-AZ-05946456
      DX 07235        4/20/2012                                             P. Patel Meeting Invitation to I. Gibbons et al. re 99+% Assay    HOLMES0015470        HOLMES0015470
                                                                            List
      DX 07236        5/2/2012                                              E. Holmes Email to S. Anekal, D. Young, and S. Balwani           HOLMES0015174        HOLMES0015174
      DX 07237         6/3/2012                                             J. Kang Email to K. Finnegan et al. re Beta                      WAG-TH-00000243      WAG-TH-00000244
      DX 07238         6/7/2012                                             S. Balwani Email to E. Holmes                                     HOLMES000260         HOLMES000261
      DX 07239        6/21/2012                                             C. Pangarkar Email to E. Holmes, D. Young, and D. Edlin re       HOLMES0015020        HOLMES0015020
                                                                            Cytometry assay development reports
      DX 07240        6/23/2012                                             K. Finnegan Email to S. Balwani, E. Holmes, and J. Rosan re         TS-0906550            TS-0906550
                                                                            Visit
      DX 07241         7/3/2012                                             S. Balwani Email to E. Holmes re Lab ordering                    HOLMES000438          HOLMES000439
      DX 07242        7/29/2012                                             D. Young Email to E. Holmes re vitamin D                          THER-4220162          THER-4220163
      DX 07243         8/1/2012                                             E. Holmes Email to D. Young and D. Edlin re Minilab              HOLMES0015232         HOLMES0015232




                                                                                                   Page 7 of 58
                                               Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 11 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                                                                    United States v. Elizabeth Holmes
September 6, 2021                                                                                                                                                    No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                            Description                                   Bates Begin              Bates End
      Number
      DX 07244         8/2/2012                                             T. Nugent Email to S. Balwani et al. re Mens' health cartridge      HOLMES0015136           HOLMES0015137
                                                                            demo on 7.16 in Chicago
      DX 07245        8/15/2012                                             G. Yamamoto Email to P. Keller and K. Fuller re Theranos               CMS015309               CMS015310
                                                                            update?
      DX 07246        8/21/2012                                             D. Edlin Email to E. Holmes re update on payment                     THER-2549238           THER-2549239
      DX 07247        8/28/2012                                             J. Yost Email to P. Keller re Theranos Written Document             CMS-DOJ-0159667        CMS-DOJ-0159669
      DX 07248        8/28/2012                                             G. Yamamoto Email to S. Balwani re Theranos Written                 THPFM0001218427        THPFM0001218428
                                                                            Document
      DX 07249         9/7/2012                                             D. Young Email to S. Anekal and E. Holmes re ELISA testing          HOLMES0015391           HOLMES0015391
                                                                            for 4.0 devices
      DX 07250        9/12/2012                                             E. Holmes Email S. Burd re Poor Lab Service                         HOLMES0015175           HOLMES0015176
      DX 07251        9/14/2012                                             D. Edlin Email to S. Anekal et al. re SOCOM assay status            HOLMES0015226           HOLMES0015231
                                                                            summary
      DX 07252        9/18/2012                                             E. Holmes Email to A. Gelb and S. Balwani re Message from           HOLMES0015018           HOLMES0015018
                                                                            "RNP00267345FC5B"
      DX 07253        9/18/2012                                             E. Holmes Email to D. Young and S. Anekal re testing                HOLMES0015364          HOLMES0015365
      DX 07254        9/29/2012                                             S. Balwani Email to A. Gelb and E. Holmes re Question               HOLMES0015017          HOLMES0015017
      DX 07255        10/8/2012                                             H. Seiler Outlook Appointment to M. Vainisi et al. re VC          WAG-TH-DOJ-00001790    WAG-TH-DOJ-00001824
                                                                            Investment Committee Quarterly Meeting
      DX 07256       10/10/2012                                             S. Balwani Email to A. Gelb and E. Holmes re NY DOH PT              HOLMES0015014           HOLMES0015015
                                                                            Clinical Chemistry Follow-up on LDH
      DX 07257       10/10/2012                                             S. Balwani Email to A. Gelb, E. Holmes, and D. Edlin re New         HOLMES0015016           HOLMES0015016
                                                                            NY PT Results
      DX 07258       10/12/2012                                             E. Holmes email to C. Pangarkar and D. Young                        HOLMES0015355           HOLMES0015355
      DX 07259       10/12/2012                                             Agency Agreement between TBWA Worldwide Inc., dba                 TBWAChiatDay_0000001   TBWAChiatDay_00000024
                                                                            TBWA\CHIAT\DAY, Los Angeles and Theranos, Inc.
      DX 07260       10/15/2012                                             P. Patel Email to E. Holmes et al.                                  HOLMES0015450           HOLMES0015451
      DX 07261       10/15/2012                                             C. Pangarkar Email to E. Holmes et al.                              HOLMES0015448           HOLMES0015449
      DX 07262       10/16/2012                                             S. Balwani Email to E. Holmes                                       HOLMES000200            HOLMES000200
      DX 07263       10/23/2012                                             S. Balwani Email to A. Gelb and E. Holmes re NY Oncology            HOLMES0015013           HOLMES0015013
                                                                            PT Program
      DX 07264       10/23/2012                                             E. Holmes Email to D. Young and S. Anekal                           HOLMES0015363           HOLMES0015363
      DX 07265        11/2/2012                                             S. Balwani Email to E. Holmes re deliverables deck - tbwa           HOLMES000185            HOLMES000191
                                                                            (with attachment)
      DX 07266        11/3/2012                                             E. Holmes Email to C. Pangarkar et al. re status of cytometry       HOLMES0015361           HOLMES0015362
                                                                            integration
      DX 07267       11/16/2012                                             E. Holmes Email to A. Gelb and S. Balwani re NJ Status              HOLMES0015012           HOLMES0015012
                                                                            Update
      DX 07268       11/26/2012                                             T. Kemp Email to D. Young et al re first normandy cluster            HOLMES0015452          HOLMES0015452
      DX 07269        1/13/2013                                             S. Balwani Email to E. Holmes re LD Handbook                         HOLMES000197           HOLMES000197
      DX 07270        1/14/2013                                             S. Balwani Email to E. Holmes re CLIA QA Mtg Notification            HOLMES000184           HOLMES000184
      DX 07271        1/17/2013                                             P. Patel Email to E. Holmes and D. Young re System                  THPFM0002602872        THPFM0002602873
                                                                            Integration of Chem14 + Lipids
      DX 07272        1/21/2013                                             T. Kemp Email to S. Balwani et al. re Possible minilab culsters     THPFM0003799709        THPFM0003799712
                                                                            in 3200 (with PDF and native attachment)
      DX 07273        1/23/2013                                             A. Gelb Email to S. Balwani, E. Holmes, and C. Holmes re NJ         THPFM0003871844        THPFM0003871845
                                                                            Laboratory License (with attachment)



                                                                                                   Page 8 of 58
                                               Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 12 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                                                                        United States v. Elizabeth Holmes
September 6, 2021                                                                                                                                                        No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                            Description                                    Bates Begin                 Bates End
      Number
      DX 07274         2/6/2013                                             E. Holmes Email to C. Pangarkar                                      HOLMES0015444              HOLMES0015445
      DX 07275        2/10/2013                                             D. Young Email to E. Holmes re CENTCOM protocols                       TS-0372404                 TS-0372404
      DX 07276        2/11/2013                                             N. Menchel Email to D. Edlin re Nick - can u forward me the         THPFM0002621064            THPFM0002621067
                                                                            in-house study consent form? Thanks (with attachment)
      DX 07277        2/14/2013                                             M. Ramamurthy Letter to A. Rosendorff re offer of                Rosendorff_SECBAL_000001   Rosendorff_SECBAL_000016
                                                                            employment
      DX 07278        2/28/2013                                             D. Edlin Email to E. Coates re Theranos/Site Visit                  THPFM0000585150            THPFM0000585155
                                                                            (UNCLASSIFIED)
      DX 07279         3/6/2013                                             K. Elenitoba-Johnson calendar invitation to D. Doyle et al. re       HOLMES0015141              HOLMES0015141
                                                                            Mock inspection
      DX 07280         4/1/2013                                             Adam Rosendorff Resume                                            BALWANI-SEC_003413         BALWANI-SEC_003416
      DX 07281         4/3/2013                                             D. Edlin Email to E. Holmes re AFRICOM Clinical                    THPFM0002367668            THPFM0002367669
                                                                            Correlations: r2<0.90 & outstanding (with native attachment)
      DX 07282         4/4/2013                                             S. Balwani Email to C. Nguyen, E. Holmes, et al. re                  HOLMES0015172              HOLMES0015172
                                                                            Congratulations
      DX 07283        4/5/2013                                              S. Balwani Email to E. Holmes re healthcare idea                     HOLMES000193               HOLMES000193
      DX 07284        4/10/2013                                             D. Edlin Email to E. Holmes and C. Holmes re Information            THPFM0000584934            THPFM0000584939
                                                                            Previously Sent to CENTCOM re: our progress (with
                                                                            attachment)
      DX 07285        4/17/2013                                             D. Matje Email to D. Young, E. Holmes, et al. re Chem10             THPFM0001389956            THPFM0001389976
                                                                            results (with attachments)
      DX 07286        4/21/2013                                             D. Young Email to E. Holmes and S. Balwani re assays for             HOLMES0015156              HOLMES0015157
                                                                            FDA filing
      DX 07287        4/30/2013                                             D. Edlin Email to E. Coates re Theranos Follow-up Items             THPFM0000584845            THPFM0000584846
      DX 07288        4/30/2013                                             D. Young Email to E. Holmes and S. Balwani re SOP for                  TS-1098394                 TS-1098397
                                                                            internal demos
      DX 07289         5/4/2013                                             M. Chen Email to D. Young et al. re NAA Cartridge - 64               HOLMES0015224              HOLMES0015225
                                                                            Assays
      DX 07290         5/5/2013                                             D. Young Email to D. Young and E. Holmes re protocol                    TS-0362573                 TS-0362573
                                                                            updates
      DX 07291        5/11/2013                                             C. Pangarkar Email to E. Holmes et al. re CBC results from              TS-0372135                 TS-0372137
                                                                            minilab5b DoD build
      DX 07292        5/21/2013                                             P. Patel Email to E. Holmes et al. re Eye Candy!                     HOLMES0015468              HOLMES0015468
      DX 07293        6/13/2013                                             D. Edlin Email to D. Edlin re Call with Crucian 6.13                THPFM0001694487            THPFM0001694491
      DX 07294        6/14/2013                                             D. Young Email to S. Balwani et al. re QC protocol                   HOLMES0015140              HOLMES0015140
      DX 07295        6/20/2013                                             P. Patel Email to E. Holmes et al. re TNAA on 4S                    THPFM0002335451            THPFM0002335451
      DX 07296        6/24/2013                                             D. Young Email to E. Holmes and S. Balwani re new door and           HOLMES0015154              HOLMES0015155
                                                                            shuttle
      DX 07297        6/28/2013                                             S. Gangakhedkar Email to E. Holmes re ELISA update (with            THPFM0003704501            THPFM0003704502
                                                                            native attachment)
      DX 07298        7/11/2013                                             D. Young Email to E. Holmes and D. Edlin et al re Ready for             TS-1097896                 TS-1097896
                                                                            demo
      DX 07299        7/11/2013                                             D. Young Email to X. Gong and W. Westrick re Questions              THERDOJ-0004193            THERDOJ-0004195
                                                                            regarding Tecan
      DX 07300        7/12/2013                                             D. Young Email to S. Balwani and E. Holmes re siemens               THERDOJ-0004199            THERDOJ-0004200
                                                                            advia




                                                                                                   Page 9 of 58
                                               Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 13 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                                                              United States v. Elizabeth Holmes
September 6, 2021                                                                                                                                              No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                           Description                               Bates Begin             Bates End
      Number
      DX 07301        7/12/2013                                             S. Balwani Email to D. Young and E. Holmes re LDT general      THERDOJ-0004201       THERDOJ-0004202
                                                                            chem options
      DX 07302        7/15/2013                                             S. Balwani Email to E. Holmes re review                         HOLMES000192          HOLMES000192
      DX 07303        7/17/2013                                             D. Young Email to X. Gong and W. Westrick re Advia             THERDOJ-0004204       THERDOJ-0004206
                                                                            questions
      DX 07304        7/24/2013                                             D. Young Email to D. Edlin re NASA demo results                   TS-0901036            TS-0901039
      DX 07305        7/24/2013                                             D. Young Email to X. Gong et al. re Advia optimization         THERDOJ-0004207       THERDOJ-0004208
      DX 07306        7/24/2013                                             S. Balwani Email to D. Young and E. Holmes re Advia            THERDOJ-0004209       THERDOJ-0004211
                                                                            optimization and adaptor
      DX 07307        7/27/2013                                             S. Balwani Email to E. Holmes re What's the deal with .COM      HOLMES000163          HOLMES000167
                                                                            changes?
      DX 07308        7/29/2013                                             San Francisco Business Times: "Quiet Theranos adds former       HOLMES000612          HOLMES000613
                                                                            Wells Chief Kovacevich, 'Mad Dog' Mattis to power-packed
                                                                            board"
      DX 07309         8/2/2013                                             D. Young Email to E. Holmes and S. Balwani re LDT updates         TS-0494921             TS-0494922
                                                                            on sample volume
      DX 07310         8/4/2013                                             D. Young to E. Holmes and S. Balwani re ELISA LDTs              HOLMES0015379         HOLMES0015379
      DX 07311         8/6/2013                                             X. Gong Email to D. Young and W. Westrick re Advia                TS-0494936            TS-0494937
                                                                            optimization
      DX 07312         8/7/2013                                             E. Holmes Email to W. Miquelon and S. Balwani re Final            TS-0766856             TS-0766858
                                                                            National Roll Out Plan (with native attachment)
      DX 07313        8/18/2013                                             P. Patel Email to S. Balwani et al. re GC assay launch list     HOLMES0015358         HOLMES0015360
      DX 07314        8/19/2013                                             D. Young Email to E. Holmes and S. Balwani re test launch      THPFM0003799101       THPFM0003799103
                                                                            list (with native attachment)
      DX 07315        8/20/2013                                             P. Patel Email to E. Holmes et al. re Assay status as of Aug    HOLMES0015138         HOLMES0015139
                                                                            20th.xlsx (with native attachment)
      DX 07316        8/22/2013                                             S. Balwani Email to K. Elenitoba-Johnson et al. re TS           HOLMES0015019         HOLMES0015019
      DX 07317        8/23/2013                                             S. Gangakhedkar Email to E. Holmes et al. re TSH Tray QC       THPFM0003704453       THPFM0003704456
                                                                            data (with native attachments)
      DX 07318        8/24/2013                                             S. Balwani Email to E. Holmes re GC LDT validation timeline    THPFM0001578581       THPFM0001578583
                                                                            schedule
      DX 07319        8/30/2013                                             S. Balwani Email to A. Rosendorff, K. Elenitoba-Johnson, and    HOLMES0015171         HOLMES0015171
                                                                            E. Holmes re fax from Quadmed physician Osborne
      DX 07320        8/31/2013                                             S. Balwani Email to E. Holmes                                  THPFM0001578551       THPFM0001578551
      DX 07321         9/5/2013                                             E. Holmes Letter to S. Hojvat re Informational Meeting         CMS-DOJ-0098723       CMS-DOJ-0098725
                                                                            Request
      DX 07322         9/5/2013                                             S. Balwani Email to E. Holmes, C. Holmes, and N. Menchel re       TS-0034963             TS-0034965
                                                                            requesting results for the third time
      DX 07323         9/6/2013                                             M. Chan Email to A. Gutierrez et al. re FDA Informational         FDA-0053023           FDA-0053024
                                                                            Meeting Request
      DX 07324         9/7/2013                                             S. Sivaraman Email to D. Young, A. Rosendorff, and S.          THPFM0001426095       THPFM0001426098
                                                                            Gangakhedkar re Progress on ELISAs: TSH/TPSA/Vit D
      DX 07325         9/9/2013                                             K. Romanski Email to A. Puhalovich et al. re Beta - news       WAG-TH-00002535       WAG-TH-00002536
                                                                            release, we are officially live in Palo Alto!
      DX 07326        9/11/2013                                             S. Balwani Email to E. Holmes re ELISA team meeting               TS-0902643           TS-0902644
      DX 07327        9/13/2013                                             C. Lias Email to A. Gutierrez re WSJ Article on Theranos       FDA-PO-5AG-013346    FDA-PO-5AG-013346




                                                                                                 Page 10 of 58
                                               Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 14 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                                                                  United States v. Elizabeth Holmes
September 6, 2021                                                                                                                                                  No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                            Description                                  Bates Begin             Bates End
      Number
      DX 07328        9/24/2013                                             P. Keller Email to G. Yamamoto re Theranos Meeting (with              CMS057030              CMS057033
                                                                            attachment)
      DX 07329        9/25/2013                                             Theranos Draft Statement of Work                                   THPFM0005524224       THPFM0005524224
      DX 07330        9/26/2013                                             J. Hobson Outlook Appointment to A. Gutierrez et al. re Copy:     FDA-PO-5AG-006712     FDA-PO-5AG-006712
                                                                            4244 - Theranos Webcast.
      DX 07331        9/26/2013                                             E. Holmes Email to J. Hobson re Meeting changed: Theranos           THER-0952182          THER-0952184
      DX 07332        9/30/2013                                             S. Hojvat Email to A. Gutierrez et al. re From Wall St Journal:   FDA-PO-5AG-012907     FDA-PO-5AG-012907
                                                                            Elizabeth Holmes: The Breakthrough of Instant Diagnosis A
                                                                            Stanford dropout is bidding to make tests more accurate, less
                                                                            painful—and at a fraction of the current price
      DX 07333       10/1/2013                                              42 CFR § 493 ("Laboratory Requirements")                           HOLMES0014153         HOLMES0014161
      DX 07334       10/9/2013                                              S. Balwani Email to E. Holmes re Sodium                            HOLMES0015170         HOLMES0015170
      DX 07335       10/21/2013                                             A. Pavel and M. Bierman Memorandum to E. Holmes and B.             CMS-DOJ-0178489       CMS-DOJ-0178496
                                                                            Arrington re Regulatory Status of the Theranos System under
                                                                            the Federal Food, Drug, and Cosmetic Act and the Clinical
                                                                            Laboratory Improvement Amendments of 1988
      DX 07336       10/21/2013                                             Theranos Background Documents                                       CMS-DOJ-0178524      CMS-DOJ-0178526
      DX 07337       10/21/2013                                             Y. Ibarra Email to Redacted et al. re Agenda | Black Diamond      BALWANI-SEC_003197   BALWANI-SEC_003199
                                                                            Ventures' Annual Investor Meeting - November 1, 2013

      DX 07338       10/21/2013                                             M. Fosque Email to D. Young and N. Menchel re Clia testing         THPFM0004129904       THPFM0004129906
                                                                            (with native attachment)
      DX 07339       10/22/2013                                             CLIA and LDTs FAQs                                                  HOLMES002165          HOLMES002167
      DX 07340       10/22/2013                                             D. Kracov and P. Rudolf Memoraqndum to Theranos, Inc. re           CMS-DOJ-0178497       CMS-DOJ-0178504
                                                                            Applicability of the CLIA Requirements to Theranos'
                                                                            Specimen Collection Centers
      DX 07341       10/22/2013                                             E. Holmes Email to S. Hojvat, J. Hobson, and B. Arington re          THER-0953586          THER-0953594
                                                                            Theranos memorandum: CLIA Compliance (with attachment)
      DX 07342       10/22/2013                                             D. Young Email to E. Holmes re Tests in CLIA lab (with             THPFM0003870983       THPFM0003870985
                                                                            native attachment)
      DX 07343       10/22/2013                                             J. Hobson Outlook Appointment to J. Hobson et al. re                 FDA-0053636            FDA-0053647
                                                                            Theranos Meeting (with attachments)
      DX 07344       10/22/2013                                             C. Lias Email to A. Gutierrez re Letter from Center for           FDA-PO-5AG-012643     FDA-PO-5AG-012643
                                                                            Clinical Laboratory Medicine....... relevant to meeting today
      DX 07345       10/22/2013                                             D. Young Email to E. Holmes re Tests in CLIA lab (with             THPFM0002367147       THPFM0002367150
                                                                            native attachment)
      DX 07346       10/23/2013                                             E. Flannery and C. Pruitt Memorandum to Office of In Vitro         CMS-DOJ-0178512       CMS-DOJ-0178519
                                                                            Diagnostics and Radiological Health re Application of CLIA
                                                                            to Theranos' Testing Systems
      DX 07347       10/23/2013                                             E. Holmes Email to S. Hojvat, J. Hobson, and B. Arington re          THER-0344282          THER-0344290
                                                                            Theranos Confidential (with attachment)
      DX 07348       10/23/2013                                             E. Holmes Email to S. Hojvat, J. Hobson, and B. Arington re        THPFM0005430865       THPFM0005430877
                                                                            Theranos: CLIA (with attachment)




                                                                                                  Page 11 of 58
                                               Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 15 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                                                                             United States v. Elizabeth Holmes
September 6, 2021                                                                                                                                                             No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                            Description                                      Bates Begin                    Bates End
      Number
      DX 07349       10/24/2013                                             J. Hobson Email to S. Hojvat et al. re Emailing: Assay Testing        FDA-PO-5AG-012542            FDA-PO-5AG-012544
                                                                            Summary in CLIA Lab_Wellness
                                                                            Centers_Theranos_Confidential.pdf, Planned Assay Testing
                                                                            Summary in CLIA Lab_Wellness
                                                                            Centers Theranos Confidential.pdf (with attachments)
      DX 07350       10/25/2013                                             P. Keller Email to S. Bennett et al. re Background information            CMS010731                     CMS010742
                                                                            and discussion regarding Theranos (with attachments)
      DX 07351       10/25/2013                                             J. Hobson Email to P. Keller et al. re Background information             CMS005060                     CMS005100
                                                                            and discussion regarding Theranos (with attachments)
      DX 07352       10/30/2013                                             H. Leider Email to W. Miquelon re Thank you                            WAG-TH-00001097              WAG-TH-00001097
      DX 07353       11/1/2013                                              Redacted Email to B. Grossman and Redacted                            PFM-DEPO-00013610            PFM-DEPO-00013610
                                                                            Redacted
      DX 07354        11/1/2013                                                       Email to B. Grossman                                     PFM-SEC v. Balwani-0042349   PFM-SEC v. Balwani-0042349
      DX 07355        11/7/2013                                             M. Campbell Email to J. Hutchings re Theranos Executive                   PVP057675                    PVP057682
                                                                            Summary (with attachment)
      DX 07356       11/10/2013                                             S. Balwani Email to D. Young and E. Holmes re Compliance                HOLMES000178                 HOLMES000181
                                                                            with Federal Law CFR 493.1253
      DX 07357       11/12/2013                                             J. Yost Email to P. Keller et al. re Theranos in the news again          CMS046526                    CMS046532
      DX 07358       11/18/2013                                             B. Grossman Email to Redacted and Redacted            re Is this   PFM-SEC v. Balwani-0011041   PFM-SEC v. Balwani-0011041
                                                                            something we should work up on the private side?
      DX 07359       11/18/2013                                             Redacted Email to S. Anderson re Theranos                              THER-AZ-06228944             THER-AZ-06228945
      DX 07360       11/21/2013                                             D. Young Email to E. Holmes and S. Balwani                             THPFM0005763710              THPFM0005763710
      DX 07361       11/22/2013                                             S. Balwani Email to A. Rosendorff et al. re CLIA inspection               TS-0284954                   TS-0284955
                                                                            scheduled
      DX 07362       11/26/2013                                             R. Hosier Email to A. Gutierrez et al. re Response - OIR and             THER-0957499                 THER-0957515
                                                                            Theranos, Inc. Meeting (with attachment)
      DX 07363       11/28/2013                                             S. Saksena Email to E. Holmes, S. Balwani, et al. re ELISA              HOLMES0015152                HOLMES0015153
                                                                            preparation for CLIA Audit Status
      DX 07364       11/28/2013                                             D. Young Email to L. Peluffo re Interview- Langly Gee- CLIA            THER-AZ-00657878               THER-00657879
                                                                            QA/QC Manager or Laboratory General Supervisor
      DX 07365       11/28/2013                                             J. Blickman Email to E. Holmes et al. re .COM Backlog                  THPFM0004201874              THPFM0004201876
                                                                            (11/27)
      DX 07366         12/2013                                              Black Diamond Ventures XII-B. LLC | Schedule I | Series C-1                BD000001                      BD000069
                                                                            Preferred Stock Financing
      DX 07367        12/2/2013                                             J. Yee Email to B. Grossman re CJ/BG: Theranos CEO Mtg -           PFM-SEC v. Balwani-0008075   PFM-SEC v. Balwani-0008077
                                                                            Elizabeth Holmes
      DX 07368        12/4/2013                                             D. Young Email to E. Holmes and S. Balwani re CLIA                     THPFM0003794427              THPFM0003794430
                                                                            Laboratory Audit 12_3_2013.docx (with attachment)
      DX 07369        12/5/2013                                             D. Young Email to E. Holmes and S. Balwani re CLIA                     THPFM0001766082              THPFM0001766086
                                                                            Laboratory Audit 12 3 2013.docx (with attachment)
      DX 07370        12/9/2013                                             Redacted Email to B. Grossman re theranos                          PFM-SEC v. Balwani-0008283   PFM-SEC v. Balwani-0008283
      DX 07371       12/11/2013                                             S. Anekal Email to S. Saksena, S. Balwani, D. Young, and E.           THPFM0001572998              THPFM0001573000
                                                                            Holmes re tPSA 6 tip
      DX 07372       12/13/2013                                             D. Young Email to J. Blickman, D. Edlin, and C. Holmes re              THPFM0000057171              THPFM0000057197
                                                                            plots for website (with attachments)
      DX 07373       12/17/2013                                             Copier@theranos.com to D. Yam re Message from                          THPFM0000661557              THPFM0000661559
                                                                            "RNP00267345FC5B" (with attachment)




                                                                                                   Page 12 of 58
Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 16 of 61
                                               Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 17 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                                                                            United States v. Elizabeth Holmes
September 6, 2021                                                                                                                                                            No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                            Description                                     Bates Begin                    Bates End
      Number
      DX 07400        1/23/2014                                             S. Smith Email to Redacted re AR/VK: Dr. Anand Akerkar,           PFM-SEC v. Balwani-0022612   PFM-SEC v. Balwani-0022612
                                                                            PhD [Laboratory Developed Tests]
      DX 07401        1/23/2014                                             A. Chilton Email to Redacted       et al. re Guidepoint Global:   PFM-SEC v. Balwani-0029945   PFM-SEC v. Balwani-0029946
                                                                            Consultation Confirmation for Justin Possner (Theranos Lab
                                                                            Tests) (Rescheduled)
      DX 07402        1/24/2014                                             Redacted     Email to Redacted and B. Grossman re                 PFM-SEC v. Balwani-0007651   PFM-SEC v. Balwani-0007651
                                                                            Theranos
      DX 07403        1/24/2014                                             Redacted     Email to B. Grossman and Redacted re                 PFM-SEC v. Balwani-0007652   PFM-SEC v. Balwani-0007763
                                                                            Theranos (with attachments)
      DX 07404        1/24/2014                                             B. Grossman Email to S. Balwani re Consultants                    PFM-SEC v. Balwani-0010971   PFM-SEC v. Balwani-0010971
      DX 07405        1/25/2014                                             K. Alfonso Email to S. Balwani re Headcount Ballpark                 THPFM0001317509              THPFM0001317510
      DX 07406        1/26/2014                                             B. Grossman Email to S. Balwani et al. re Follow up in            PFM-SEC v. Balwani-0011000   PFM-SEC v. Balwani-0011000
                                                                            consultant
      DX 07407        1/26/2014                                             S. Saksena Email to E. Holmes and S. Balwani re 6-tip fT4             THPFM0004239126              THPFM0004239132
      DX 07408        1/28/2014                                             S. Saksena Email to S. Balwani, E. Holmes, et al. re fT4 6tip          THER-4259429                 THER-4259432
                                                                            Validation Study (with native attachments)
      DX 07409        1/29/2014                                             D. Young Email to E. Holmes re feedback                                HOLMES0015378                HOLMES0015378
      DX 07410        1/30/2014                                             A. Gutierrez Email to P. Keller et al. re Followup call for              CMS005058                    CMS005059
                                                                            recent Theranos on-site meeting
      DX 07411        1/30/2014                                             Redacted     Email to K. Summe et al. re Final version of the     PFM-SEC v. Balwani-0007627   PFM-SEC v. Balwani-0007638
                                                                            Theranos presentation attached (with attachment)
      DX 07412        1/30/2014                                             K. Summe Email to Redacted et al. re Theranos -                   PFM-SEC v. Balwani-0022414   PFM-SEC v. Balwani-0022414
                                                                            Investment Opportunity Presentation at NOON
      DX 07413         2/3/2014                                             K. McMaster Email to K. Summe, B. Grossman, et al. re             PFM-SEC v. Balwani-0026812   PFM-SEC v. Balwani-0026813
                                                                            Updated Flows - Theranos
      DX 07414         2/4/2014                                             S. Balwani Email to M. Pandori re CLIA                                THPFM0002118900              THPFM0002118902
      DX 07415         2/5/2014                                             Theranos, Inc. Series C-2 Preferred Stock Purchase Agreement          THPFM0000682034              THPFM0000682061

      DX 07416         2/6/2014                                             S. Saksena Email to S. Balwani re CLIA                               THPFM0001201014              THPFM0001201014
      DX 07417         2/7/2014                                             Theranos, Inc. Series C-2 Preferred Stock Purchase Agreement        US-REPORTS-0002959           US-REPORTS-0002990

      DX 07418        2/19/2014                                             S. Balwani Email to E. Holmes re Critical Values                      THPFM0000799482              THPFM0000799483
      DX 07419        2/20/2014                                             I. Pilcher Email to I. Elder re This Woman Invented A Way to            FDA-0028863                  FDA-0028864
                                                                            Run 30 Lab Tests on Only One Drop of Blood - Wired
                                                                            Magazine
      DX 07420        2/25/2014                                             S. Balwani Email to A. Rosendorff, E. Holmes, et al. re             US-REPORTS-0002408           US-REPORTS-0002413
                                                                            proficiency testing for LDTs
      DX 07421        2/26/2014                                             D. Young Email to E. Holmes and S. Balwani re syphilis                THPFM0000798749              THPFM0000798752
                                                                            validation
      DX 07422        2/26/2014                                             E. Holmes Email to S. Hojvat et al. re FYI                              THER-0963162                 THER-0963164
      DX 07423        2/26/2014                                             K. Alfonso Email to S. Balwani and T. Masson re Docs                    THER-2549880                 THER-2549880
                                                                            Offices
      DX 07424        2/27/2014                                             A. Rosendorff Email to D. Young re HCG validation                     THPFM0001710495              THPFM0001710545
                                                                            document (with attachment)
      DX 07425        2/28/2014                                             E. Cheung Email to M. Pandori and J. Liu re Protocol for              THPFM0004787755              THPFM0004787838
                                                                            calibration and QC range establishment (with attachments)




                                                                                                  Page 14 of 58
                                               Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 18 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                                                                  United States v. Elizabeth Holmes
September 6, 2021                                                                                                                                                  No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                            Description                                  Bates Begin             Bates End
      Number
      DX 07426         3/4/2014                                             D. Young Email to S. Balwani and E. Holmes re PT in CLIA           THPFM0000798614       THPFM0000798614
                                                                            of LDTs
      DX 07427        3/10/2014                                             V. Rollings Email to Theranos (shareholderinfo) and M.             THPFM0001681434       THPFM0001681438
                                                                            Downs re Signed consents (with attachments)
      DX 07428        3/23/2014                                             B. Arington Email to S. Hojvat et al. re Pre-Submission             THER-0964350           THER-0964393
                                                                            Meeting Request for HSV-1/2 lgG Assays (with attachment)
      DX 07429        3/27/2014                                             E. Holmes Email to S. Balwani                                       HOLMES000137          HOLMES000138
      DX 07430         4/1/2014                                             J. Rosan Email to S. Balwani and E. Holmes re Hi gang              THPFM0000798044       THPFM0000798044
      DX 07431         4/4/2014                                             B. Arington Email to K. Kelm et al. re Supplement to Pre-           THER-0964488          THER-0964505
                                                                            Submission Q1400057 (with attachment)
      DX 07432         4/5/2014                                             S. Balwani Email to E. Holmes re edisons                              TS-1149604            TS-1149605
      DX 07433         4/9/2014                                             C. Holmes Email to J. Blickman, D. Edlin, and M. Fosque re         THPFM0001822730       THPFM0001822739
                                                                            LabCorp uninsured patient program (with attachment)
      DX 07434        4/12/2014                                             E. Holmes Email to S. Balwani and D. Young re Follow up to         THPFM0000847005       THPFM0000847010
                                                                            previous discussion
      DX 07435        4/12/2014                                             D. Young Email to E. Holmes and S. Balwani re Follow up to            TS-0009312             TS-0009319
                                                                            previous discussion
      DX 07436        4/12/2014                                             D. Young Email to S. Balwani and E. Holmes re Follow up to            TS-0231254             TS-0231260
                                                                            previous discussion
      DX 07437        4/12/2014                                             S. Balwani Email to A. Rosendorff and M. Pandori re PT Plan        THPFM0003640440       THPFM0003640441
                                                                            & Communication
      DX 07438        4/14/2014                                             S. Balwani Email to T. Shultz, E. Holmes and D. Young re          THPFM0000797165        THPFM0000797175
                                                                            Follow up to previous discussion
      DX 07439        4/14/2014                                             D. Young Email to S. Balwani and E. Holmes re new draft of        THPFM0003794762        THPFM0003794778
                                                                            my response…. (with attachment)
      DX 07440        4/17/2014                                             M. Pandori Email to S. Balwani and A. Rosendorff re slides        THPFM0001788298        THPFM0001788299
                                                                            pt, aap (with native attachment)
      DX 07441        4/18/2014                                             D. Young Email to S. Balwani and E. Holmes re slides pt, aap       THPFM0000110065       THPFM0000110067

      DX 07442        4/24/2014                                             N. Jhaveri Email to M. Polzin re reporter's inquiry - Theranos   WAG-TH-DOJ-00015548   WAG-TH-DOJ-00015550
      DX 07443        4/25/2014                                             D. Young Email to C. Pangarkar, S. Sivaraman, and E.              THPFM0001403103       THPFM0001403104
                                                                            Holmes re testosterone, ELISA and LC-MS
      DX 07444        5/3/2014                                              D. Young Email to E. Holmes re hormone standardization             THPFM0001402441       THPFM0001402442
      DX 07445        5/5/2014                                              B. Arington Email to E. Holmes and D. Young re                      THER-2463495          THER-2463500
                                                                            Q140057/A001 Meeting Minutes Revised (with attachment)
      DX 07446         5/9/2014                                             S. Balwani Email to E. Holmes re sales content                    THPFM0000795798        THPFM0000795798
      DX 07447        5/13/2014                                             D. Young Email to S. Balwani and E. Holmes re vitamin D            HOLMES0015376          HOLMES0015377
      DX 07448        5/16/2014                                             CLIA Certificate of Registration                                     TS-0900784             TS-0900785
      DX 07449        5/21/2014                                             S. Balwani Email to K. Alfonso et al. re CLIA audit slide?        THPFM0003989199        THPFM0003989200
                                                                            (with native attachment)
      DX 07450        5/26/2014                                             Theranos Presentation: Price Comparison                           THPFM0000020008        THPFM0000020013
      DX 07451        5/31/2014                                             S. Balwani Email to D. Young and E. Holmes re HCG results            TS-1126602             TS-1126603
                                                                            review
      DX 07452        5/31/2014                                             D. Young Email to S. Balwani and E. Holmes re CTN# 27585           THPFM0000281404       THPFM0000281409

      DX 07453         6/5/2014                                             S. Balwani Email to E. Holmes re hCG update                       THER-AZ-06357942       THER-AZ-06357942
      DX 07454        6/13/2014                                             N. Jhaveri Email to E. Holmes re Fortune Cover                    THPFM0000793143        THPFM0000793144



                                                                                                  Page 15 of 58
                                               Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 19 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                                                             United States v. Elizabeth Holmes
September 6, 2021                                                                                                                                             No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                            Description                               Bates Begin           Bates End
      Number
      DX 07455        6/15/2014                                             D. Young Email to S. Balwani                                    THPFM0000286520     THPFM0000286521
      DX 07456        6/18/2014                                             M. Campbell Email to P. Anderson re Friday Meeting |               PVP062020           PVP062020
                                                                            Theranos | Sutter Health
      DX 07457        6/20/2014                                             Lakin, Theranos: Small Sample, Big Opportunity, DeciBio          HOLMES002386        HOLMES0002388
                                                                            Consulting, LLC
      DX 07458         7/6/2014                                             E. Holmes Email to S. Anekal et al. re To meet on this week     HOLMES0015469        HOLMES0015469
      DX 07459         7/8/2014                                             F. Hasan Email to A. Gutierrez et al. re Theranos, Inc. (with    THER-0353418         THER-0353538
                                                                            attachment)
      DX 07460         7/9/2014                                             J. Rosan Email to N. Jhaveri re Thought you might want to see   WAG-TH-00028689     WAG-TH-00028697
                                                                            this (with attachment)
      DX 07461        7/10/2014                                             E. Holmes Email to S. Balwani re latest sales deck               HOLMES000253        HOLMES000256
      DX 07462        7/19/2014                                             S. Balwani Email to A. Rosendorff re Physician questioning      THPFM0002135584     THPFM0002135588
                                                                            results
      DX 07463        7/22/2014                                             C. Holmes Email to D. Young and E. Holmes re AZ                 THPFM0002236646     THPFM0002236647
                                                                            Department of Health
      DX 07464        7/25/2014                                             S. Balwani Email to E. Holmes re Patient Survey Observations     HOLMES000157        HOLMES000158

      DX 07465        7/30/2014                                             H. Leider Email to W. Miquelon re Updates                       WAG-TH-00001599     WAG-TH-00001600
      DX 07466        8/6/2014                                              R. Fernandez Email to T. Nguyen and D. Schaffer re Urgent         SMS0006784          SMS0006790
                                                                            A1c calibrators (with attachments)
      DX 07467         8/8/2014                                             S. Balwani Email to A. Rosendorff, E. Holmes, et al. re HIV     THPFM0000520336     THPFM0000520337
                                                                            testing
      DX 07468        8/11/2014                                             Dark Intelligence Group: "My Visit to Walgreens for Theranos     HOLMES002194        HOLMES002197
                                                                            Lab Test"
      DX 07469        8/14/2014                                             J. Rosan Email to S. Balwani and E. Holmes re Demo schedule     THPFM0000790642     THPFM0000790642
                                                                            underway, just did labs at Theranos in Palo Alto
      DX 07470         9/2/2014                                             Theranos-ZIN Technologies Subcontract No. SpaceDOC-2014-         THER-2550192         THER-2550227
                                                                            010
      DX 07471         9/6/2014                                             N. Jhaveri Email to E. Holmes re Disruptive Women to Watch      THPFM0000884807     THPFM0000884810

      DX 07472        9/16/2014                                             S. Balwani Email to E. Holmes re 1701 direction to CWA           HOLMES000153        HOLMES000156
      DX 07473        9/18/2014                                             C. Bianchi Email to P. O'Neill and J. Blickman re .com brief    THPFM0000906180     THPFM0000906181
                                                                            (with attachment)
      DX 07474        9/18/2014                                             C. Kozlowski Email to K. Crawford, S. Balwani, E. Holmes,       THPFM0001308422     THPFM0001308424
                                                                            et al. re Theranos Diagnostic Testing - Now live in 41
                                                                            locations (with attachment)
      DX 07475        9/24/2014                                             S. Balwani Email to E. Holmes re Time to chat                    HOLMES000152        HOLMES000152
      DX 07476        10/1/2014                                             J. Blickman Email to S. Balwani, E. Holmes, et al. re           THPFM0000815770     THPFM0000815781
                                                                            Experience Survey Results (Sept) (with attachment)
      DX 07477        10/1/2014                                             J. Rosan Email to E. Holmes re FYI                              THPFM0000788935     THPFM0000788935
      DX 07478        10/3/2014                                             Draft Guidance for Industry, Food and Drug Administration        HOLMES0015520       HOLMES0015560
                                                                            Staff, and Clinical Laboratories - Framework for Regulatory
                                                                            Oversight of Laboratory Developed Tests (LDTs)
      DX 07479        10/4/2014                                             D. Edlin Email to E. Holmes re AFRICOM: Temperature             THPFM0000821474     THPFM0000821478
                                                                            Data, Correlation Slides, Theranos Overview Information
                                                                            Previously Sent




                                                                                                  Page 16 of 58
                                               Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 20 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                                                                 United States v. Elizabeth Holmes
September 6, 2021                                                                                                                                                 No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                            Description                                 Bates Begin             Bates End
      Number
      DX 07480        10/7/2014                                             UBS: "U.S. Healthcare Providers - Highlights from Call with        HOLMES002434          HOLMES002441
                                                                            Clinical Lab Industry Consultant; Theranos Remains a Hot
                                                                            Topic"
      DX 07481        10/7/2014                                             S. Balwani Email to E. Holmes re Theranos follow up               THPFM0000832642       THPFM0000832643
                                                                            materials
      DX 07482        10/9/2014                                             S. Balwani Email to A. Rosendorff and E. Holmes re Please         THPFM0000288403       THPFM0000288405
                                                                            call Dr. Palmer
      DX 07483       10/10/2014                                             D. Young Email to A. Rosendorff re IQP                            THPFM0002133713       THPFM0002133713
      DX 07484       10/13/2014                                             A. Finch Outlook Appointment to D. Lee re Review of Quality       THPFM0000683511       THPFM0000683513
                                                                            Data with Theranos & Walgreens
      DX 07485       10/16/2014                                             S. Balwani Email to E. Holmes re Org Chart (with attachment)       HOLMES000150          HOLMES000151

      DX 07486       10/20/2014                                             S. Balwani calendar invitation to D. Young and C. Pangarkar        HOLMES0015169         HOLMES0015169
                                                                            re Data Review with WAG
      DX 07487       10/20/2014                                             D. Young Email to S. Balwani re Theranos CLIA Laboratory          THER-AZ-05633672      THER-AZ-05633673
                                                                            Data Summary.pptx (with attachment)
      DX 07488       10/21/2014                                             S. Balwani Email to J. Tubergen, D. DeVos, and E. Holmes re       USAO-SEC-0001335     USAO-SEC-0001415
                                                                            Thank You (with attachment)
      DX 07489       10/21/2014                                             G. Wasson Email to S. Wasson re Hi                                   WG023444              WG023445
      DX 07490       10/27/2014                                             S. Balwani Email to A. Rosendorff and E. Holmes re Critical       THPFM0002133315       THPFM0002133316
                                                                            ISEs
      DX 07491       10/27/2014                                             Theranos 510(k) Premarket Notification for the Capillary            THER-0972722          THER-0972795
                                                                            Tubes and Nanotainer Tubes
      DX 07492       10/27/2014                                             C. Lias Email to A. Gutierrez re 510(k) Premarket Notification   FDA-PO-5AG-008597     FDA-PO-5AG-008598
                                                                            (with attachment)
      DX 07493       10/28/2014                                             S. Balwani Email to E. Holmes re Predicate runs for R&D              TS-1093733             TS-1093733
                                                                            samples
      DX 07494       10/29/2014                                             A. Rosendorff Email to A. Rosendorff re IQP/AAP Decisions           THER-4024596          THER-4024599
                                                                            and Plan Forward (with attachment)
      DX 07495       10/30/2014                                             D. Mosley Email to E. Holmes and S. Balwani et al. re Master      THPFM0000885687       THPFM0000885689
                                                                            Signature Page (with attachments)
      DX 07496       10/31/2014                                             C. Pangarkar Email to J. Pfeilsticker and T. Lin re Specific      THPFM0004478173       THPFM0004478419
                                                                            SOPs (with attachments)
      DX 07497       10/31/2014                                             Redacted Memo to J. Dyer re Theranos Investment                  US-REPORTS-0002617   US-REPORTS-0002617
      DX 07498        11/4/2014                                             S. Balwani Email to E. Holmes re st johns reaching out to you      HOLMES000149         HOLMES000149
                                                                            for commencement & distinguished alum award
      DX 07499       11/11/2014                                             L. Gee Email to S. Balwani et al. re CLIA Inventory (with         THPFM0003666351       THPFM0003666354
                                                                            native attachment)
      DX 07500       11/11/2014                                             510(k) Premarket Notification for the Theranos Herpes               THER-2550336          THER-2550452
                                                                            Simplex Virus-1 IgG Assay
      DX 07501       11/12/2014                                             E. Holmes Email to S. Hojvat and B. Arington (with                  THER-2550335          THER-2550452
                                                                            attachment)
      DX 07502       11/18/2014                                             L. Neville Outlook Appointment re Follow-up discussion:          LINNERSON-001229      LINNERSON-001229
                                                                            Theranos Lab
      DX 07503       11/18/2014                                             N. Doshi Email to E. Holmes, S. Balwani, et al. re Critical       THPFM0004569297       THPFM0004569299
                                                                            ISEs
      DX 07504       11/24/2014                                             S. Balwani Email to D. Young et al. re Normandy                   THPFM0000277148       THPFM0000277149



                                                                                                  Page 17 of 58
                                               Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 21 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                                                                  United States v. Elizabeth Holmes
September 6, 2021                                                                                                                                                  No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                            Description                                  Bates Begin             Bates End
      Number
      DX 07505       12/12/2014                                             S. Balwani Email to E. Holmes re draft Cedars LOI                   HOLMES000144         HOLMES000147
      DX 07506       12/19/2014                                             Theranos Cleveland Clinic Collaboration Agreement                 US-REPORTS-0014865   US-REPORTS-0014876
      DX 07507       12/29/2014                                             C. Bolleter Email to D. Edlin re Introduction (with attachment)    THPFM0000583091      THPFM0000583093

      DX 07508        1/13/2015                                             S. Balwani Email to M. Fosque, S. Joshi, et al. re HCG            TS-1119477                TS-1119477
      DX 07509        1/15/2015                                             Piper Jaffray: "Medical Diagnostics - Rolling Up Our Sleeves    HOLMES002219              HOLMES002226
                                                                            to Assess Theranos as a Competitor to DGX & LH"
      DX 07510        1/21/2015                                             Apple iPhone Extraction Report                                  HOLMES000123              HOLMES000124
      DX 07511        1/26/2015                                             S. Dawkins Email to A. Gray et al. re Updates for Visit        THPFM0005359118           THPFM0005359142
                                                                            Reports, iPad Survey, and Finger stick Issue Tracking…..
                                                                            (with native and PDF attachments)
      DX 07512        1/27/2015                                             S. Balwani Email to E. Holmes re Values                         HOLMES000143              HOLMES000143
      DX 07513         2/5/2015                                             D. Young Email to K. Alfonso and C. Holmes re questions -      THPFM0000018481           THPFM0000018481
                                                                            Dr. Bunting
      DX 07514         2/8/2015                                             E. Scheer Email to E. Holmes re Amazing Special Needs Visit    THPFM0000787169           THPFM0000787171
                                                                            (with attachment)
      DX 07515        2/11/2015                                             S. Balwani Email to M. Bunder re Murdoch Investment (with      THPFM0001175887           THPFM0001175981
                                                                            attachments)
      DX 07516        2/12/2015                                             M. Bunder Email to S. Balwani re Murdoch Investment (with SEC-USAO2-EPROD-000024073 SEC-USAO2-EPROD-000024088
                                                                            attachment)
      DX 07517        2/13/2015                                             Apple iPhone Extraction Report                                  HOLMES000127              HOLMES000128
      DX 07518        2/15/2015                                             Native Theranos Powerpoint: Weekly Sales Feedback, call        THPFM0005122476           THPFM0005122476
                                                                            highlights & physician quotes
      DX 07519        2/23/2015                                             R. Karpel Email to D. Edlin re Access Anecdotes - Bots (with   THPFM0000341202           THPFM0000341218
                                                                            attachment)
      DX 07520        2/24/2015                                             Apple iPhone Extraction Report                                  HOLMES000121              HOLMES000122
      DX 07521        2/25/2015                                             S. Anekal Email to E. Holmes et al. re Device Shipments to     THPFM0000624978           THPFM0000624982
                                                                            Palo Alto through 20-Feb
      DX 07522         3/1/2015                                             R. Karpel Email to E. Holmes and D. Edlin re Updated Access    THPFM0003869764           THPFM0003869797
                                                                            Quotes + Anecdotes (with PDF and native attachments)

      DX 07523         3/6/2015                                             P. Keller Email to A. Gutierrez, K. Dyer, and S. Bennett re           CMS010668              CMS010668
                                                                            Theranos update
      DX 07524         3/7/2015                                             D. Edlin Email to C. Bolleter and N. Ohana re Introduction         THPFM0000594294       THPFM0000594386
                                                                            *BOLLETER INVESTMENT DOCUMENTS FOR FINAL
                                                                            REVIEW*
      DX 07525        3/8/2015                                              R. Karpel Email to E. Holmes and D. Edlin re Updated Access        THPFM0003102761       THPFM0003102797
                                                                            Quotes + Anecdotes (with PDF and native attachments)

      DX 07526         3/9/2015                                             T. Masson Email to E. Holmes, S. Balwani, and K. Alfonso re        THPFM0001208437       THPFM0001208437
                                                                            A Thank You -
      DX 07527        3/15/2015                                             R. Karpel Email to E. Holmes and D. Edlin re Updated Access        THPFM0003869724       THPFM0003869763
                                                                            Quotes + Anecdotes 3/15 (with PDF and native attachments)

      DX 07528        3/16/2015                                             Apple iPhone Extraction Report                                      HOLMES000129          HOLMES000130




                                                                                                  Page 18 of 58
                                               Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 22 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                                                               United States v. Elizabeth Holmes
September 6, 2021                                                                                                                                               No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                           Description                                Bates Begin             Bates End
      Number
      DX 07529        3/22/2015                                             R. Karpel Email to E. Holmes and D. Edlin re Updated Access     THPFM0003052100       THPFM0003052138
                                                                            Quotes + Anecdotes 3/22 (with PDF and native attachments)

      DX 07530        3/23/2015                                             Apple iPhone Extraction Report                                   HOLMES000117          HOLMES000118
      DX 07531        3/26/2015                                             S. Balwani Email to D. Florey, M. Fosque, C. Holmes, E.           TS-1078548            TS-1078548
                                                                            Holmes, et al. re Lab issues
      DX 07532        3/29/2015                                             R. Karpel Email to E. Holmes and D. Edlin re Updated Access     THPFM0003865372       THPFM0003865413
                                                                            Quotes + Anecdotes 3/29 (with PDF and native attachments)

      DX 07533         4/2/2015                                             S. Balwani Email to E. Holmes re GC Field Validation Studies     HOLMES000142          HOLMES000142

      DX 07534         4/5/2015                                             Apple iPhone Extraction Report                                   HOLMES000131          HOLMES000133
      DX 07535         4/5/2015                                             R. Karpel Email to E. Holmes and D. Edlin re Updated Access     THPFM0003865324       THPFM0003865368
                                                                            Quotes + Anecdotes 4/5 (with PDF and native attachments)

      DX 07536         4/8/2015                                             D. Yam Email to M. Campbell re Peer Ventures / Documents        THPFM0000663083       THPFM0000663385
                                                                            (with attachments)
      DX 07537        4/12/2015                                             R. Karpel Email to E. Holmes and D. Edlin re Updated Access     THPFM0003865275       THPFM0003865323
                                                                            Quotes + Anecdotes 4/12 (with PDF and native attachments)

      DX 07538        4/14/2015                                             S. Balwani Email to E. Holmes re Ciara                           HOLMES000139          HOLMES000141
      DX 07539        4/14/2015                                             C. Reynolds Email to S. Bennett re She's America's youngest       CMS014234             CMS014234
                                                                            female billionaire - and a dropout - Oct. 16, 2014
      DX 07540        4/17/2015                                             Conway & Shuren, "FDA and CMS Form Task Force on LDT             HOLMES002065          HOLMES002068
                                                                            Quality Requirements"
      DX 07541        4/19/2015                                             R. Karpel Email to E. Holmes and D. Edlin re Updated Access     THPFM0003102690       THPFM0003102741
                                                                            Quotes + Anecdotes 4/19 (with PDF and native attachments)

      DX 07542        4/26/2015                                             R. Karpel Email to E. Holmes and D. Edlin re Updated Access     THPFM0002798404       THPFM0002798456
                                                                            Quotes + Anecdotes 4/26 (with PDF and native attachments)

      DX 07543         5/3/2015                                             R. Karpel Email to E. Holmes and D. Edlin re Updated Access     THPFM0003865117       THPFM0003865171
                                                                            Quotes + Anecdotes 5/3 (with PDF and native attachments)

      DX 07544        5/10/2015                                             R. Karpel Email to E. Holmes and D. Edlin re Updated Access     THPFM0003769137       THPFM0003769193
                                                                            Quotes + Anecdotes 5/10 (with PDF and native attachments)

      DX 07545        5/11/2015                                             Dark Intelligence Group: "Our Editor Describes Visit to          HOLMES002200          HOLMES002204
                                                                            Theranos Test Center"
      DX 07546        5/17/2015                                             R. Karpel Email to E. Holmes and D. Edlin re Updated Access     THPFM0001086738       THPFM0001086800
                                                                            Quotes + Anecdotes 5/17 (with PDF and native attachments)

      DX 07547        5/20/2015                                             CLIA Certificate of Compliance                                  THPFM0000568827      THPFM0000568827
      DX 07548        5/20/2015                                             E. Holmes Letter to California Department of Public Health     US-REPORTS-0008411   US-REPORTS-0008412
                                                                            Laboratory Field Services
      DX 07549        5/20/2015                                             A. Zachman Email to M. Phebus re CEO Contact Call              LINNERSON-001313      LINNERSON-001313




                                                                                                  Page 19 of 58
                                               Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 23 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                                                                    United States v. Elizabeth Holmes
September 6, 2021                                                                                                                                                    No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                            Description                                Bates Begin                 Bates End
      Number
      DX 07550        5/24/2015                                             R. Karpel Email to E. Holmes and D. Edlin re Updated Access      THPFM0003102594           THPFM0003102638
                                                                            Quotes + Anecdotes 5/24 (with PDF and native attachments)

      DX 07551        5/24/2015                                             P. O'Neill Email to R. Karpel et al. re QUOTES FOR DOT           THPFM0002002484           THPFM0002002490
                                                                            COM HOME PAGE
      DX 07552        5/26/2015                                             R. Phifer Email to S. Saksena re NRCC exam results               THPFM0000298969           THPFM0000298971
      DX 07553        5/28/2015                                             G. Yamamoto Email to L. Ferrier, K. Fuller, and C. Prodan re       CMS028798                 CMS028804
                                                                            Theranos (with attachments)
      DX 07554        5/28/2015                                             P. Keller Email to K. Dyer re Theranos (with attachments)           CMS055771                 CMS055778
      DX 07555        5/29/2015                                             J. Rosan Email to E. Holmes and S. Balwani re HI                 THER-AZ-03849439          THER-AZ-03849439
      DX 07556        5/29/2015                                             K. Dyer Email to S. Bennett et al. re NEW FOIA SWIFT                CMS011953                 CMS011955
                                                                            Task: 031720157001 - Methodologies for Lab Test Procedures
                                                                            or Examinations Performed in San Francisco Region and
                                                                            Profi…
      DX 07557        5/31/2015                                             R. Karpel Email to E. Holmes and D. Edlin re Updated Access      THPFM0003768952           THPFM0003768998
                                                                            Quotes + Anecdotes 5/31 (with PDF and native attachments)

      DX 07558         6/5/2015                                             K. Hill Email to L. Shaham et al. re WSJ Inquiry on Theranos        CMS007238                  CMS007239
      DX 07559         6/5/2015                                             K. Dyer Email to P. Keller et al. re WSJ re laboratory testing      CMS043464                  CMS043465
      DX 07560         6/5/2015                                             L. Shaham Email to L. Crawford et al. re WSJ Inquiry on             CMS005125                  CMS005126
                                                                            Theranos
      DX 07561         6/7/2015                                             R. Karpel Email to E. Holmes and D. Edlin re Updated Access      THPFM0003769284           THPFM0003769332
                                                                            Quotes + Anecdotes 6/7 (with PDF and native attachments)

      DX 07562         6/9/2015                                             S. Hojvat Email to E. Holmes et al. re Draft/Work in              THER-0989107               THER-0989109
                                                                            Progress…Comments
      DX 07563        6/10/2015                                             L. Gee Email to S. Saksena re Normandy (with CL SOP-        SEC-USAO-EPROD-002256756   SEC-USAO-EPROD-002256787
                                                                            05049 Theranos LIS Application User Guide attachment)
      DX 07564        6/12/2015                                             G. Yamamoto Email to S. Bennett re POC question                    CMS014076                   CMS014077
      DX 07565        6/12/2015                                             L. Shaham Email to J. Tarantino et al. re formal complaint         CMS015818                   CMS015819
                                                                            from Theranos employee
      DX 07566        6/12/2015                                             G. Nelson Email to K. Alfonso et al. re ASU-Theranos            THPFM0000456531            THPFM0000456558
                                                                            Agreement (with attachments)
      DX 07567        6/14/2015                                             R. Karpel Email to E. Holmes and D. Edlin re Updated Access     THPFM0003102535            THPFM0003102589
                                                                            Guest Quotes + Bot Anecdotes 6/14 (with PDF and native
                                                                            attachments)
      DX 07568        6/15/2015                                             P. Keller Email to K. Dyer re Theranos (with attachment)           CMS015784                  CMS015793
      DX 07569        6/16/2015                                             P. Keller Email to S. Bennett and P. Meyers re Theranos          CMS-DOJ-0103009           CMS-DOJ-0103014
      DX 07570        6/19/2015                                             C. Flacks Email to K. Dyer re Quick Thought                        CMS015799                  CMS015799
      DX 07571        6/28/2015                                             R. Karpel Email to E. Holmes and D. Edlin re Updated Guest      THPFM0003768575            THPFM0003768632
                                                                            Quotes & Bot Anecdotes | Access (with PDF and native
                                                                            attachments)
      DX 07572         7/2/2015                                             S. Bennett Email to G. Yamamoto re Theranos (with                  CMS014049                   CMS014058
                                                                            attachment)
      DX 07573         7/5/2015                                             R. Karpel Email to E. Holmes and D. Edlin re Updated Guest      THPFM0003102473            THPFM0003102534
                                                                            Testimonials & Phlebotomist Anecdotes | Access (with PDF
                                                                            and native attachments)



                                                                                                  Page 20 of 58
                                               Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 24 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                                                                         United States v. Elizabeth Holmes
September 6, 2021                                                                                                                                                         No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                           Description                                   Bates Begin                    Bates End
      Number
      DX 07574         7/7/2015                                             D. Young Email to C. Holmes re AZ certificate of compliance        THER-AZ-00773815             THER-AZ-00773816
                                                                            (with attachment)
      DX 07575        7/12/2015                                             R. Karpel Email to E. Holmes and D. Edlin re Updated Guest         THPFM0003769485              THPFM0003769549
                                                                            Testimonials & Phlebotomist Anecdotes | Access (with PDF
                                                                            and native attachments)
      DX 07576        7/19/2015                                             R. Karpel Email to E. Holmes and D. Edlin re Updated Guest         THPFM0003773424              THPFM0003773492
                                                                            Testimonials & Phlebotomist Feedback | Access (with PDF
                                                                            and native attachments)
      DX 07577        7/27/2015                                             Redacted Email to B. Grossman and Redacted            re       PFM-SEC v. Balwani-0008198   PFM-SEC v. Balwani-0008227
                                                                            Theranos Herpes test (with attachment)
      DX 07578        7/29/2015                                             J. Tarantino Email to P. Keller and K. Dyer re Theranos and           CMS056045                     CMS056047
                                                                            CMS
      DX 07579         8/9/2015                                             R. Karpel Email to E. Holmes and D. Edlin re Updated Guest         THPFM0003769352              THPFM0003769429
                                                                            Testimonials & Phlebotomist Anecdotes | Access (with PDF
                                                                            and native attachments)
      DX 07580        8/12/2015                                             A. Gutierrez Email to Y. Chan et al.                               US-FDA-0015073               US-FDA-0015073
      DX 07581        8/14/2015                                             S. Balwani Email to E. Holmes re Feedback from GMA                 HOLMES0015167                HOLMES0015168
      DX 07582        8/14/2015                                             Redacted     Email to R. Terranella re Hydroxyurea               US-REPORTS-0017580           US-REPORTS-0017580
      DX 07583        8/16/2015                                             R. Karpel Email to E. Holmes and D. Edlin re Updated Guest        THPFM0003769056              THPFM0003769136
                                                                            Quotes & Phlebotomist Anecdotes; Access (with PDF and
                                                                            native attachments)
      DX 07584        8/19/2015                                             S. Cendejas Email to D. Young et al. re HgbA1c Next Steps          THPFM0000364264              THPFM0000364268
      DX 07585        8/20/2015                                             E. Holmes Email to S. Balwani re Client letter HbA1c (with         THER-AZ-01780002             THER-AZ-01780004
                                                                            attachment)
      DX 07586        8/23/2015                                             R. Karpel Email to E. Holmes and D. Edlin re Updated Guest         THPFM0003868899              THPFM0003868981
                                                                            Quotes & Phlebotomist Anecdotes | Access (with PDF and
                                                                            native attachments)
      DX 07587        8/25/2015                                             P. Keller Email to K. Dyer re Phoenix lab                              CMS015831                    CMS015832
      DX 07588        8/26/2015                                             J. Lassard Email to S. Beck et al. re theranos assays                 FDA-0025393                  FDA-0025395
      DX 07589        8/30/2015                                             H. King Letter to I. Pilcher                                         THER-1779494                 THER-1779501
      DX 07590        8/30/2015                                             Exhibit A - Additional Studies from 2014 to 2015 for                 THER-1779503                 THER-1779510
                                                                            Bicarbonate, Glucose, Calcium and Potassium
      DX 07591        8/30/2015                                             Exhibit B - 2013 Studies                                             THER-1779512                 THER-1779514
      DX 07592        8/30/2015                                             Exhibit C - Overview of Recent and Planned Theranos Quality          THER-1779516                 THER-1779520
                                                                            System Development and Improvement Activities
      DX 07593        8/31/2015                                             C. Domingo Email to R. Wilson re Theranos Study (with             LINNERSON-000630             LINNERSON-000631
                                                                            attachment)
      DX 07594         9/2/2015                                             S. Balwani Email to D. Young et al. re Mock Audit                  THER-AZ-06355710             THER-AZ-06355713
      DX 07595         9/3/2015                                             D. Kracov Letter to M. Plaisier and A. Gutierrez re Request          THER-1780139                 THER-1780141
                                                                            for Call Regarding Ongoing Inspection of Theranos, Inc.
      DX 07596         9/8/2015                                             S. Cendejas Email to S. Balwani et al. re Siemens update           THPFM0000272233              THPFM0000272234
      DX 07597         9/9/2015                                             D. Florey Email to C. McClanahan et al. re Customer letters        THPFM0000463280              THPFM0000463283
                                                                            (with attachments)
      DX 07598        9/14/2015                                             Y. Chan Email to S. Tjoe et al. re Draft 483, Theranos, Palo         FDA-0025468                   FDA-0025477
                                                                            Alto and Newark Sites
      DX 07599        9/17/2015                                             A. Gutierrez Email to I. Elder re Update - Close of Newark        SEC-FDA-E-0009924            SEC-FDA-E-0009925
                                                                            Inspection



                                                                                                 Page 21 of 58
                                               Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 25 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                                                             United States v. Elizabeth Holmes
September 6, 2021                                                                                                                                             No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                           Description                                Bates Begin           Bates End
      Number
      DX 07600        9/21/2015                                             E. Holmes Email to A. Gutierrez et al. re Teleconference         THER-1002872        THER-1002873
      DX 07601        9/23/2015                                             Theranos Letter to Yamamoto and Bennett re Platform List           CMS017096           CMS017097
      DX 07602        9/25/2015                                             S. Balwani Email to D. Young re HgbA1c Urgent Medical           THPFM0000085159     THPFM0000085161
                                                                            Device Recall
      DX 07603        10/1/2015                                             42 CFR § 493 ("Laboratory Requirements")                         HOLMES000700        HOLMES000822
      DX 07604        10/5/2015                                             M. Espinoza Email to D. Young and S. Cendejas re Siemens        THPFM0002300701     THPFM0002300706
                                                                            notification regarding A1c (with attachment)
      DX 07605        10/7/2015                                             K. Dyer Email to J. Tarantino, T. Hamilton, and S. Bennett re     CMS005015             CMS005016
                                                                            FYI
      DX 07606       10/15/2015                                             copier@theranos.com to S. Saksena re Message from               THPFM0001344224     THPFM0001344228
                                                                            "RNP00267345FCB" (with attachment)
      DX 07607       10/16/2015                                             A. Yeung Outlook Appointment to A. Yeung et al. re Theranos       CMS009999             CMS009999
                                                                            Media
      DX 07608       10/16/2015                                             L. Shaham Email to K. Fuller et al. re Theranos status update     CMS014815             CMS014816
      DX 07609       10/16/2015                                             K. Dyer Email to S. Bennett et al. re In the news…                CMS011894             CMS011894
      DX 07610       10/20/2015                                             L. Shaham Email to K. Fuller et al. re Theranos - Reporter        CMS017452             CMS017452
                                                                            Inquiry--question
      DX 07611       10/22/2015                                             K. Fuller Email to S. Bennett and G. Yamamoto re Can I get a      CMS009205             CMS009206
                                                                            CMS comment
      DX 07612       10/22/2015                                             J. Dooren Email to E. Pahon re head's up from CMS on              FDA-0013196          FDA-0013197
                                                                            Theranos
      DX 07613        11/2/2015                                             M. Fosque Email to S. Bainiwal and T. Kemp re LIS                THER-5941879         THER-5941880
                                                                            SOP/User Guide (with CL UG-08009 LIS App User Guide
                                                                            attachment)
      DX 07614        11/2/2015                                             L. Shaham Email to A. Albright re Requirements for                CMS007240             CMS007241
                                                                            laboratory directors
      DX 07615        11/3/2015                                             G. Yamamoto Email to K. Fuller and S. Bennett re CMS              CMS008808             CMS008828
                                                                            Complaint: Theranos Inc. (with attachment)
      DX 07616        11/4/2015                                             G. Yamamoto Email to S. Bennett re CLIA Termination               CMS008674             CMS008676
                                                                            Question--thank you Gary
      DX 07617        11/5/2015                                             K. Dyer Email to L. Shaham, S. Bennett, and J. Tarantino re       CMS011945             CMS011948
                                                                            Theranos inspection reports
      DX 07618       11/7/2015                                              W. Miquelon Email to E. Holmes re Personal                       HOLMES0015343       HOLMES0015343
      DX 07619       11/20/2015                                             J. Tarantino Email S. Bennett re FYI                               CMS013500           CMS013500
      DX 07620       11/24/2015                                             T. Lin Email to M. Fosque re estradiol value; Acc 288970        THPFM0002186206     THPFM0002186208
      DX 07621       11/24/2015                                             S. Bennett Email to S. Bennett re OK, Theranos: Here's the         CMS013237           CMS013237
                                                                            Data the World Needs to See | WIRED
      DX 07622        12/1/2015                                             W. Miquelon Email to E. Holmes re Thoughts                       HOLMES0015342       HOLMES0015342
      DX 07623        12/1/2015                                             T. Masson Email to R. Karpel and D. Hunt re Very positive       THPFM0001060828     THPFM0001060829
                                                                            guest experience??
      DX 07624        12/3/2015                                             L. Shaham Email to T. Hamilton et al. re Media Heads Up:        CMS-DOJ-0086283     CMS-DOJ-0086283
                                                                            Theranos Complaint Survey and Wall Street Journal
      DX 07625        12/3/2015                                             M. Fosque Email to R. Karpel re Message from                    THPFM0001060520     THPFM0001060540
                                                                            "RNP002673A11A88 (with attachment)
      DX 07626        12/4/2015                                             T. Hamilton Email to K. Dyer and S. Bennett re Media Heads        CMS017324             CMS017325
                                                                            Up: Theranos Complaint Survey and Wall Street Journal




                                                                                                  Page 22 of 58
                                               Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 26 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                                                              United States v. Elizabeth Holmes
September 6, 2021                                                                                                                                              No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                           Description                                Bates Begin            Bates End
      Number
      DX 07627        12/4/2015                                             E. Pahon Email to A. Gutierrez et al. re Do these look ok to      FDA-0013137           FDA-0013138
                                                                            you?
      DX 07628        12/8/2015                                             S. Balwani Email to E. Holmes re carts                           HOLMES000259         HOLMES000259
      DX 07629       12/12/2015                                             J. Tubergen Email to E. Holmes re Google planning a 'needle-    THPFM0000701618      THPFM0000701618
                                                                            free' way to collect blood samples using smartwatches | Daily
                                                                            Mail Online
      DX 07630       12/16/2015                                             L. Shaham Email to K. Dyer et al. re Wall street journal           CMS042208             CMS042208
                                                                            theranos
      DX 07631       12/20/2015                                             L. Shaham Email to T. Hamilton et al. re Theranos                  CMS025967            CMS025967
      DX 07632       12/21/2015                                             G. Yamamoto Email to S. Bennett and K. Fuller re Theranos          CMS010985            CMS010989
      DX 07633       12/22/2015                                             H. King Letter to S. Bennett                                      CMS2-000149          CMS2-000356
      DX 07634        1/13/2016                                             Siemens Urgent Medical Device Correction CC 16-03.A.US          THER-AZ-05097313     THER-AZ-05097316
      DX 07635        1/14/2016                                             K. Dyer Email to T. Hamilton et al. re Theranos follow-up          CMS011973            CMS011973
      DX 07636        1/14/2016                                             G. Yamamoto Email to S. Bennett re Theranos - Draft CMS            CMS013605            CMS013607
                                                                            Documents (with attachment)
      DX 07637        1/14/2016                                             G. Yamamoto Email to S. Bennett re Theranos - Draft CMS            CMS014027             CMS014038
                                                                            Documents (with attachments)
      DX 07638        1/19/2016                                             G. Yamamoto Email to K. Dyer et al. re Theranos Documents          CMS010954             CMS010967
                                                                            (with attachments)
      DX 07639        1/21/2016                                             K. Fuller Email to K. Dyer et al. re e alert, briefing paper,      CMS036721             CMS036737
                                                                            letter, and draft FAQ'ss in one email (with attachments)
      DX 07640        1/23/2016                                             G. Yamamoto Email to K. Fuller et al. re Theranos - time           CMS011112             CMS011112
                                                                            sensitive
      DX 07641        1/24/2016                                             A. Slavitt Email to A. Albright et al. re Theranos                 CMS007018             CMS007019
      DX 07642        1/26/2016                                             K. Fuller Email to G. Yamamoto et al. re Theranos Alert -          CMS039258             CMS039265
                                                                            Update (with attachment)
      DX 07643        1/26/2016                                             L. Shaham Email to K. Dyer et al. re Updated Theranos FAQs         CMS045915             CMS045917
                                                                            and Briefing document
      DX 07644        1/26/2016                                             J. Yost Email to K. Dyer re The Wall Street Journal:               CMS046419             CMS046419
                                                                            Deficiencies Found at Theranos Labs
      DX 07645        1/27/2016                                             M. Nies Email to D. Young and M. Fosque re Message from         THPFM0003813438      THPFM0003813440
                                                                            "RNP002673A11A78" (with native attachment)
      DX 07646        1/28/2016                                             M. Nies Email to D. Young et al. re Message from                THPFM0002524449      THPFM0002524453
                                                                            "RNP002673A11A78" (with attachment)
      DX 07647        1/29/2016                                             D. Young Email to M. Espinoza et al. re Message from            THPFM0000467481      THPFM0000467482
                                                                            "RNP002673A11A78"
      DX 07648         2/5/2016                                             L. Gee Email to K. Das et al. re Siemens Calibrator E           THPFM0004024960      THPFM0004024966
                                                                            Testosterone (with attachment)
      DX 07649         2/6/2016                                             D. Young Email to M. Fosque et al. re Estradiol                 THPFM0000971739      THPFM0000971744
      DX 07650         2/6/2016                                             L. Helfend Email to L. Gee et al. re Siemens Calibrator E       THPFM0003812966      THPFM0003812967
                                                                            Testosterone
      DX 07651        2/25/2016                                             S. Balwani Email to K. Whaling, E. Holmes, et al. re KNXV       THPFM0000539835      THPFM0000539838
                                                                            ABC: Why Pay $40 More For The Same Lab Test? Comparing
                                                                            Lab Prices To Save You Money
      DX 07652         3/1/2016                                             W. Perry Email to E. Holmes et al. re Friday meeting              HAK00002442           HAK00002443
      DX 07653         3/1/2016                                             E. Holmes Email to D. Boies et al. re Friday meeting (with        HAK00002444           HAK00002447
                                                                            attachment)



                                                                                                  Page 23 of 58
                                               Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 27 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                                                                    United States v. Elizabeth Holmes
September 6, 2021                                                                                                                                                    No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                          Description                             Bates Begin                      Bates End
      Number
      DX 07654         3/1/2016                                             R. Bechtel Email to E. Holmes et al. re Theranos Scientific            TGPS00012651              TGPS00012656
                                                                            Meeting 2/28
      DX 07655         3/1/2016                                             E. Holmes Email to D. Boies et al. re Theranos Scientific               TS-1064232                TS-1064235
                                                                            Meeting 2/28 (with attachment)
      DX 07656         3/2/2016                                             M. Etem Email to D. Young re Signature Items (with                   THPFM0000375804           THPFM0000375814
                                                                            attachment)
      DX 07657        3/21/2016                                             W. Miquelon Email to E. Holmes, W. Wilson, and L. Deitz re           THPFM0000428854           THPFM0000428861
                                                                            Theranos and GCC (with attachments)
      DX 07658        3/27/2016                                             J. Rosan Email to E. Holmes and S. Balwani re Hope your              THPFM0005218712           THPFM0005218720
                                                                            holiday was good - next steps? (with attachments)
      DX 07659        4/2/2016                                              T. Kickler Email to E. Holmes                                         HOLMES0015474             HOLMES0015475
      DX 07660        4/21/2016                                             The Economist Article - Blood sports                                  HOLMES0015659             HOLMES0015664
      DX 07661        4/23/2016                                             eaoffice Email to S. Evans et al. re Theranos - Manuscript              TS-0540349                TS-0540508
                                                                            Drafts (with attachments)
      DX 07662        4/26/2016                                             P. Keller Email to S. Bennett re Background information and          CMS-DOJ-0178487           CMS-DOJ-0178526
                                                                            discussion regarding Theranos (with attachments)
      DX 07663         5/4/2016                                             T. Strickland Email to F. Bonanni and E. Holmes re                     THER-1233536              THER-1233537
                                                                            Connection
      DX 07664        5/11/2016                                             Theranos Press Release: Theranos Announces Expansion of              PFM-GJ-00002962           PFM-GJ-00002964
                                                                            Board of Directors and New Organizational Structure
      DX 07665        5/18/2016                                             D. Young Email to T. Masson re Lab issue relayed through             THPFM0004608342           THPFM0004608358
                                                                            Walgreens
      DX 07666        5/27/2016                                             D. Edlin Email to F. Bonanni and E. Holmes re Theranos                 THER-2087809              THER-2088234
                                                                            Quality Manual & CMS Documents (with all attachments)
      DX 07667        6/10/2016                                             E. Holmes calendar invitation to D. Young, et al. re AACC             HOLMES0015353             HOLMES0015353
                                                                            Presentation Review
      DX 07668        6/15/2016                                             Quest Diagnostics and Safeway Team to Offer Convenient                HOLMES0015657             HOLMES0015658
                                                                            Diagnostics Testing to Customers in More States
      DX 07669         7/9/2016                                             F. Bonanni Email to E. Holmes re Quality manual (with                  THER-1236457              THER-1236475
                                                                            attachment)
      DX 07670        7/19/2016                                             The Hill: Foege, William, Theranos: looking ahead                     HOLMES002384              HOLMES002385
      DX 07671        7/20/2016                                             L. Vroom Email to D. Wurtz et al. re final version - exec appts        THER-1498421              THER-1498424
                                                                            + board committee release (with attachment)
      DX 07672        7/21/2016                                             S. Cendejas Email to C. Delozier, D. Rainey, and M. Espinoza            SMS0024917                SMS0024921
                                                                            (with attachment)
      DX 07673         8/1/2016                                             E. Holmes Presentation - Theranos Science & Technology:              THPFM0004492686           THPFM004492758
                                                                            The Miniaturization of Laboratory Testing
      DX 07674         8/2/2016                                             L. Peterson Email to J. Tubergen and R. Damstra re Theranos -          Dynasty000363             Dynasty000364
                                                                            AACC
      DX 07675        8/4/2016                                              E. Holmes Email to D. Young re Outstanding Job                        HOLMES0015354             HOLMES0015354
      DX 07676        8/4/2016                                              E. Holmes Email to W. Miquelon re You!                                HOLMES0015380             HOLMES0015380
      DX 07677        8/12/2016                                             Gibson Dunn Letter to U.S. Securities and Exchange              SEC-USAO2-EPROD-000254782 SEC-USAO2-EPROD-000254782
                                                                            Commission re In the Matter of Theranos, Inc. LLC (SF‐4030)

      DX 07678        8/18/2016                                             D. Taylor Email to E. Holmes re Board Meeting Agenda and      THER-1236984                   THER-1236998
                                                                            Pre-Read (with attachments)




                                                                                                 Page 24 of 58
                                               Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 28 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                                                                    United States v. Elizabeth Holmes
September 6, 2021                                                                                                                                                    No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                        Description                                Bates Begin                     Bates End
      Number
      DX 07679         9/2/2016                                             F. Bonanni Email to D. Guggenheim, D. Wurtz, E. Holmes re             HOLMES0015375             HOLMES0015375
                                                                            Compliance & Quality Committee
      DX 07680        9/9/2016                                              C. Robertson Email to S. Anekal, E. Holmes, et al. re TAB             HOLMES0015442             HOLMES0015443
      DX 07681        9/17/2016                                             F. Bonanni Email to D. Taylor et al. re Compliance Committee          HOLMES0015374             HOLMES0015374
                                                                            Charter
      DX 07682       9/18/2016                                              F. Bonnanni Email to D. Wurtz et al. re Quality Manual Draft          HOLMES0015373             HOLMES0015373
      DX 07683       11/22/2016                                             T. Mackay Email to D. Taylor, E. Holmes, and C. Robertson             HOLMES0015433             HOLMES0015441
                                                                            re TAB bios - current version (with attachment)
      DX 07684        12/2/2016                                             L. Peterson Email to T. Mackay et al. re Theranos Investor              Dynasty001726             Dynasty001729
                                                                            Meeting - Dec. 8 (with attachment)
      DX 07685        12/9/2016                                             E. Holmes Email to L. Peterson                                          Dynasty001353             Dynasty001353
      DX 07686        12/9/2016                                             T. Mackay Email to D. Mosley re Theranos presentation (with             MOS00001517               MOS00001554
                                                                            attachment)
      DX 07687       12/13/2016                                             E. Holmes Email to D. Edlin, et al. re TAB                            HOLMES0015472             HOLMES0015473
      DX 07688       12/17/2016                                             C. Davies Letter to R. Leach re Grand Jury Subpoena               THERANOS-DOJ TL0000004    THERANOS-DOJ TL0000007
                                                                            Investigation #2016R00024-15
      DX 07689       12/23/2016                                             C. Davies Letter to R. Leach re Grand Jury Subpoena               THERANOS-DOJ TL0000008    THERANOS-DOJ TL0000011
                                                                            Investigation #2016R00024-15
      DX 07690          2017                                                Chen et al., A Novel Approach for Sensitive Detection of               HOLMES000823              HOLMES000823
                                                                            ZIKV RNA in Whole Blood and Urine Samples (AMP 2017
                                                                            Annual Meeting Poster)
      DX 07691          2017                                                Chen et al., A Novel Approach for Sensitive Detection of               HOLMES000824              HOLMES000824
                                                                            ZIKV RNA in Whole Blood and Urine Samples (AMP 2017
                                                                            Abstract)
      DX 07692          2017                                                Sergeev et al., A novel molecular assay for the detection of           HOLMES000835              HOLMES000836
                                                                            Zika RNA in whole blood and urine samples; and Sivaraman
                                                                            et al., Screening of recombinant Zika virus proteins as antigens
                                                                            to develop an ELISA for the Serodiagnosis of Zika virus
                                                                            infection (ASTMH 2017 Abstract)
      DX 07693          2017                                                Sivaraman et al., Screening of Recombinant Zika Virus                  HOLMES000837              HOLMES000837
                                                                            Proteins as Antigens to Develop an ELISA for the
                                                                            Serodiagnosis of Zika Virus Infection (ASTMH 2017 Annual
                                                                            Meeting Poster)
      DX 07694          2017                                                Chung et al., High-volume hemofiltration in adult burn                 HOLMES000921              HOLMES000928
                                                                            patients with septic shock and acute kidney injury: a
                                                                            multicenter randomized controlled trial, Critical Care 21:289
      DX 07695          2017                                                Huynh et al., Spectral Analysis Methods Based on Background            HOLMES002096              HOLMES002122
                                                                            Subtraction and Curvature Calculation Used in the Detection
                                                                            or Quantification of Hemolysis and Icterus in Blood-derived
                                                                            Clinical Samples, Cureus 9(12) (2017)
      DX 07696        1/26/2017                                             L. Peterson Email to H. Freund et al. re Project T Series C-3    SEC-USAO3-EPROD-000024196 SEC-USAO3-EPROD-000024208
                                                                            Term Sheet (with attachments)
      DX 07697        2/10/2017                                             L. Peterson Email to H. Freund et al. re Project T - final terms        Dynasty005728             Dynasty005744
                                                                            (with attachments)
      DX 07698        2/10/2017                                             D. Mosley Email to L. Peterson et al. re Project T - final terms        Dynasty005782             Dynasty005783




                                                                                               Page 25 of 58
                                               Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 29 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                                                                    United States v. Elizabeth Holmes
September 6, 2021                                                                                                                                                    No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                        Description                               Bates Begin                      Bates End
      Number
      DX 07699        2/23/2017                                             Redacted      Email to J. Gordon et al. re Theranos - Term      SEC-USAO3-EPROD-000023829 SEC-USAO3-EPROD-000023837
                                                                            Sheet
      DX 07700        3/6/2017                                              E. Holmes Email to L. Peterson re 3/22                                 Dynasty000898             Dynasty000899
      DX 07701        4/2/2017                                              H. Slack Email to L. Peterson re WSJ inquiry                           Dynasty003224             Dynasty003226
      DX 07702        4/10/2017                                             L. Peterson Email to d. Mosley et al. re Summary of Theranos           Dynasty005840             Dynasty005846
                                                                            Exchange (with attachment)
      DX 07703        5/10/2017                                             T. Carroll Outlook Appointment to D.Taylor, E. Holmes, and           HOLMES0015495             HOLMES0015496
                                                                            K. Merrill re Meeting - Theranos (with attached metadata
                                                                            sheet)
      DX 07704        5/12/2017                                             Perkins Coie Presentation: Theranos, Inc. Patent Portfolio               PC0000048                 PC0000063
                                                                            Overview
      DX 07705         6/2017                                               Theranos Strategic Plan (June 2017)                                    SEC-0000005               SEC-0000058
      DX 07706        6/13/2017                                             E. Holmes Email to T. Patterson and L. Peterson re Updated             Dynasty002833             Dynasty002887
                                                                            Strategy Deck (vF) (with attachment)
      DX 07707        6/16/2017                                             HHS.gov: "HHS Strengthens Patients' Right to Access Lab               HOLMES000961              HOLMES000962
                                                                            Reports"
      DX 07708        6/29/2017                                             J. Schenk Letter to E. Dickinson re FDA Litigation Hold               US-MISC-000004            US-MISC-000007
      DX 07709        8/11/2017                                             D. Taylor Email to A. Shah et al. re Theranos Patent List (with         FIG00000703               FIG00000778
                                                                            attachment)
      DX 07710        8/17/2017                                             Perkins Coie Presentation: Overview of Theranos' IP Assets               PC0000001                 PC0000047
                                                                            and Near-Term Licensing Opportunities
      DX 07711         9/2017                                               CMS Publication: CLIA Proficiency Testing and PT Referral:            HOLMES000963              HOLMES000974
                                                                            Do's and Dont’s"
      DX 07712        9/18/2017                                             L. Peterson Email to H. Freund and H. Slack re Theranos -              Dynasty004039             Dynasty004040
                                                                            quick update
      DX 07713         10/2017                                              Theranos Confidential Information Memorandum (October                    TS-1164021                TS-1164073
                                                                            2017)
      DX 07714       10/11/2017                                             UCSF Data Summary: Lipid Panel on miniLab 4.1                         HOLMES002404              HOLMES002410
      DX 07715        10/31/17                                              P. Diaz Email to A. Shah re Theranos - Due Diligence Items of           FIG00001176               FIG00001229
                                                                            Focus (with attachment)
      DX 07716        11/3/2017                                             Proposed Senior Secured Term Loan Letter Agreement                      FIG00001651               FIG00001660
      DX 07717       12/20/2017                                             Lynch, Evaluation of a miniaturized clinical laboratory system        HOLMES002411              HOLMES002429
                                                                            for lipid analysis (UCSF Manuscript submission to Clinical
                                                                            Biochemistry)
      DX 07718          2018                                                Wesley et al., Expression and characterization of the soluble         HOLMES002148              HOLMES002152
                                                                            form of recombinant mature HSV-2 glycoprotein G for use in
                                                                            anti-HSV-2 IgG serodiagnostic immunoassay, J. Virological
                                                                            Methods, 252:65-69 (2018)
      DX 07719          2018                                                Nourse, et al. Engineering of a miniaturized, robotic clinical       HOLMES0018276             HOLMES0018288
                                                                            laboratory , Bioengineering & Translational Medicine, 3:58‐
                                                                            70 (2018)
      DX 07720        1/25/2018                                             J. Rosan Email to E. Holmes and D. Thayer re Here it is (with        HOLMES0015491             HOLMES0015494
                                                                            attachment)
      DX 07721         5/4/2018                                             New York Times: "Caught in the Theranos Wreckage: Betsy               HOLMES000917              HOLMES000918
                                                                            DeVos, Rupert Murdoch and Walmart's Waltons"
      DX 07722         5/4/2018                                             Forbes: "Theranos Losses a Drop in the Bucket for DeVos,              HOLMES002378              HOLMES002382
                                                                            Murdoch, Waltons and Kraft"



                                                                                               Page 26 of 58
                                               Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 30 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                                                                United States v. Elizabeth Holmes
September 6, 2021                                                                                                                                                No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                          Description                                Bates Begin               Bates End
      Number
      DX 07723        8/27/2018                                             FD-302 Federal Grand Jury Information re 1 Terabyte Hard      US-REPORTS-0010268      US-REPORTS-0010268
                                                                            Drive
      DX 07724        8/21/2020                                             R. Leach Letter to L. Wade re Theranos LIS Database                 N/A                     N/A
      DX 07725                                                              21 CFR § 862 ("Clinical Chemistry and Clinical Toxicology       HOLMES000635            HOLMES000676
                                                                            Devices")
      DX 07726                                                              21 CFR § 864 ("Hematology and Pathology Devices")               HOLMES000677            HOLMES000699
      DX 07727                                                              42 CFR § 263a ("Certification of Laboratories")                 HOLMES000953            HOLMES000960
      DX 07728                                                              Cal. Bus. & Prof. Code, Div. 2, Ch. 3                           HOLMES0015501           HOLMES0015511
      DX 07729                                                              CDPH Website Section: Clinical Chemist License                  HOLMES0015516           HOLMES0015519
      DX 07730                                                              CDPH Website Section: Clinical Laboratory Director License      HOLMES0015512           HOLMES0015515
      DX 07731                                                              E. Holmes Handwritten Notes                                     HOLMES002063            HOLMES002063
      DX 07732                                                              Redacted        Patient Records                                  ASIN-004186             ASIN-004196
      DX 07733                                                              Outcome Oriented Survey Process                                 HOLMES002205            HOLMES002205
      DX 07734                                                              S. Balwani Handwritten Notes                                    HOLMES000075            HOLMES000077
      DX 07735                                                              Theranos Confidential Information Memorandum                    HOLMES002227            HOLMES002321
      DX 07736                                                              Theranos LIS Database                                        HARD-DRIVE-LIS-000001   HARD-DRIVE-LIS-000001
      DX 07737                                                              Theranos List of Publications and Conferences                   HOLMES002206            HOLMES002206
      DX 07738                                                              Theranos STI Tests                                              US-FDA-0037994          US-FDA-0038000
      DX 07739                                                              Theranos Test Menu                                              US-FDA-0037977          US-FDA-0037982
      DX 07740        2/20/2015                                             Video: Working at Theranos                                     ONEILL-000021133        ONEILL-000021133
      DX 07741        8/17/2011                                             D. Young Email to E. Holmes and S. Balwani re routine             TS-0975904              TS-0975905
                                                                            assays for development (with native attachment)
      DX 07742        2/24/2009                                             S. Hristu Email to E. Holmes and C. Balkenhol re Theranos      THER-AZ-06111616        THER-AZ-06111618
                                                                            studies completed to date (with native attachment)
      DX 07743        10/1/2014                                             J. Blickman Email to T. Masson and R. Karpel re Experience     THPFM0005126506         THPFM0005126509
                                                                            Survey Results (Sept) (with native attachments)
      DX 07744                                                              Photo: Theranos Employees                                      ONEILL-000019412        ONEILL-000019412
      DX 07745                                                              Photo: Theranos Employees                                      ONEILL-000021057        ONEILL-000021057
      DX 07746                                                              Photo: Theranos Device                                         ONEILL-000019440        ONEILL-000019440
      DX 07747                                                              Photo: Theranos Device                                         ONEILL-000019431        ONEILL-000019431
      DX 07748                                                              Photo: Theranos Employees                                      ONEILL-000019416        ONEILL-000019416
      DX 07749       8/24/2015                                              Video: Lower Prices                                            ONEILL-000021562        ONEILL-000021562
      DX 07750       7/29/2015                                              Video: Breaking the Glass Ceiling                              ONEILL-000021813        ONEILL-000021813
      DX 07751       10/22/2013                                             Theranos Presentation: Overview of Sample Processing          FDA-PO-5AG-0055698      FDA-PO-5AG-006698
                                                                            Workflow, Prepared for FDA: Phase I and Phase II of
                                                                            Theranos Business Operations
      DX 07752                                                              Photo: Holmes Family                                            HOLMES000001            HOLMES000001
      DX 07753        11/3/2016                                             D. Yam Email to J. Gellman, D. Taylor, M. Mugmon re             THER-0905721            THER-0905913
                                                                            Pharmaceutical payments for milestones --Privilged &
                                                                            Confidential (with PDF and native attachments)
      DX 07754          2003                                                Photo: Elizabeth Holmes                                         HOLMES0018352           HOLMES0018352
      DX 07755        9/12/2011                                             TBWA / CHIAT / DAY Presentation: Changing The World -           HOLMES0018321           HOLMES0018345
                                                                            Scope, Team & Remuneration Recommendation
      DX 07756        8/15/2014                                             S. Balwani Email to D. Young et al. re Another Theranos         HOLMES0018347           HOLMES0018351
                                                                            Story Important Milestone Reached - 100th 4S Device
                                                                            Shipment
      DX 07757                                                              Photo: Theranos Headquarters                                    HOLMES0018354           HOLMES0018354



                                                                                                 Page 27 of 58
                                               Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 31 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                                                         United States v. Elizabeth Holmes
September 6, 2021                                                                                                                                         No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                          Description                            Bates Begin            Bates End
      Number
      DX 07758                                                              Photo: Theranos Headquarters                                 HOLMES0018320       HOLMES0018320
      DX 07759                                                              Photo: Theranos Employees                                    HOLMES0018346       HOLMES0018346
      DX 07760                                                              Photo: Elizabeth Holmes                                      HOLMES0018353       HOLMES0018353
      DX 07761        7/15/2014                                             D. Yam Email to S. Balwani re BS @ 063014 (with native      THPFM0004213796     THPFM0004213797
                                                                            attachment)
      DX 09000          6/2013                                              A1AT Development Report                                     THPFM0005688357     THPFM0005688388
      DX 09001       9/11/2015                                              ABO-RhD Validation Report, CL-RPT-14209                     THPFM0005697682     THPFM0005697698
      DX 09002        1/10/2011                                             ACE-011 Development Report                                  THPFM0005688139     THPFM0005688210
      DX 09003           2012                                               Acetaminophen Development Report                            THPFM0005694637     THPFM0005694650
      DX 09004       10/15/2013                                             Acetaminophen Validation Report, CL-RPT-14067               THPFM0005703984     THPFM0005703996
      DX 09005       11/14/2015                                             Acetaminophen Validation Report, CL-RPT-14067               THPFM0005697196     THPFM0005697209
      DX 09006       1/20/2014                                              Acinetobacter Baumannii Development Report                  THPFM0005704674     THPFM0005704697
      DX 09007         4/7/2014                                             Activated Partial Thromboplastin Time (aPTT) Validation     THPFM0005704245     THPFM0005704260
                                                                            Report, CL-RPT-14069
      DX 09008        1/27/2014                                             Adenovirus B Development Report                             THPFM0005704745     THPFM0005704764
      DX 09009        1/28/2014                                             Adenovirus C Development Report                             THPFM0005704805     THPFM0005704825
      DX 09010        1/31/2014                                             Adenovirus E Development Report                             THPFM0005704864     THPFM0005704883
      DX 09011        9/26/2012                                             AFP Development Report                                      THPFM0005688328     THPFM0005688346
      DX 09012         4/2/2015                                             Alanine Aminotransferase (ALT) Validation Report, CL-RPT-     CMS2-002674         CMS2-002705
                                                                            14073
      DX 09013        9/24/2013                                             Alanine Aminotrasferase (ALT) Validation Report, CL-RPT-    THPFM0005702107     THPFM0005702122
                                                                            14042
      DX 09014        11/8/2015                                             Alanine Aminotrasferase (ALT) Validation Report, CL-RPT-    THPFM0005702513     THPFM0005702562
                                                                            14073
      DX 09015                                                              Albumin Development Report                                  THPFM0005694678     THPFM0005694708
      DX 09016        9/25/2013                                             Albumin Validation Report, CL-RPT-14055                     THPFM0005702123     THPFM0005702135
      DX 09017       11/12/2015                                             Albumin Validation Report, CL-RPT-14055                     THPFM0005699853     THPFM0005699892
      DX 09018        9/25/2015                                             Albumin Validation Report, CL-RPT-14074                     THPFM0005702412     THPFM0005702462
      DX 09019                                                              Aldolase Development Report                                 THPFM0005696099     THPFM0005696110
      DX 09020        9/24/2013                                             Alkaline Phosphatase (ALP) Validation Report, CL-RPT-       THPFM0005702162     THPFM0005702175
                                                                            14036
      DX 09021       11/12/2015                                             Alkaline Phosphatase (ALP) Validation Report, CL-RPT-       THPFM0005699893     THPFM0005699938
                                                                            14036
      DX 09022        11/8/2015                                             Alkaline Phosphatase (ALP) Validation Report, CLT-RPT-      THPFM0005697314     THPFM0005697328
                                                                            14078
      DX 09023                                                              Alkaline Phosphatase Development Report                     THPFM0005694744     THPFM0005694760
      DX 09024        11/4/2015                                             Alkaline Phosphatase Method Verification Report, CL-RPT-      CMS2-001175         CMS2-001236
                                                                            14463
      DX 09025                                                              Alpha Amylase Development Report                            THPFM0005694810     THPFM0005694823
      DX 09026        1/17/2014                                             Alpha-1 Acid Glycoprotein Validation Report, CL-RPT-        THPFM0005703997     THPFM0005704008
                                                                            145016
      DX 09027       11/16/2015                                             Alpha-1 Acid Glycoprotein Validation Report, CL-RPT-        THPFM0005698128     THPFM0005698144
                                                                            145016
      DX 09028                                                              ALT Development Report                                      THPFM0005694652     THPFM0005694666
      DX 09029                                                              Ammonia Development Report                                  THPFM0005694778     THPFM0005694784
      DX 09030         2/2013                                               Amphetamine Development Report                              THPFM0005688427     THPFM0005688482
      DX 09031       10/15/2013                                             Amylase Validation Report, CL-RPT-14061                     THPFM0005702176     THPFM0005702191



                                                                                                Page 28 of 58
                                               Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 32 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                                                        United States v. Elizabeth Holmes
September 6, 2021                                                                                                                                        No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                          Description                            Bates Begin           Bates End
      Number
      DX 09032       11/12/2015                                             Amylase Validation Report, CL-RPT-14061                    THPFM0005700134     THPFM0005700174
      DX 09033       11/11/2015                                             Amylase Validation Report, CL-RPT-14205                    THPFM0005701175     THPFM0005701218
      DX 09034        2/10/2012                                             ANA Development Report                                     THPFM0005688805     THPFM0005688822
      DX 09035       3/11/2013                                              Anti-CMV Development Report                                THPFM0005689486     THPFM0005689512
      DX 09036        6/27/2012                                             Anti-HAV Development Report                                THPFM0005688536     THPFM0005688560
      DX 09037        6/27/2012                                             Anti-HAV IgM Ab Development Report                         THPFM0005689532     THPFM0005689556
      DX 09038       4/12/2012                                              Anti-HBc Development Report                                THPFM0005688607     THPFM0005688622
      DX 09039       4/12/2012                                              Anti-HBs Development Report                                THPFM0005688655     THPFM0005688671
      DX 09040        9/21/2012                                             Anti-RNP Development Report                                THPFM0005688851     THPFM0005688874
      DX 09041           2012                                               Anti-Scl70 Development Report                              THPFM0005688880     THPFM0005688891
      DX 09042        1/17/2014                                             Anti-Streptolysin O (ASO) Validation Report, CL-RPT-       THPFM0005704009     THPFM0005704020
                                                                            145002
      DX 09043       11/16/2015                                             Anti-Streptolysin O (ASO) Validation Report, CL-RPT-       THPFM0005697940     THPFM0005697957
                                                                            145002
      DX 09044           2012                                               Antithrombin III Development Report                        THPFM0005694837     THPFM0005694856
      DX 09045        3/9/2012                                              Anti-Thyroglobulin Ab Development Report                   THPFM0005688892     THPFM0005688924
      DX 09046        1/17/2014                                             Apolipoprotein A1 (ApoA1) Validation Report, CL-RPT-       THPFM0005704021     THPFM0005704034
                                                                            145000
      DX 09047       11/16/2015                                             Apolipoprotein A1 (ApoA1) Validation Report, CL-RPT-       THPFM0005697905     THPFM0005697922
                                                                            145000
      DX 09048        1/21/2014                                             Apolipoprotein B (ApoB) Validation Report, CL-RPT-145001   THPFM0005704035     THPFM0005704047

      DX 09049       11/16/2015                                             Apolipoprotein B (ApoB) Validation Report, CL-RPT-145001   THPFM0005697923     THPFM0005697939

      DX 09050                                                              aPTT Development Report                                    THPFM0005694869     THPFM0005694873
      DX 09051           2012                                               Ascorbic Acid Development Report                           THPFM0005694874     THPFM0005694887
      DX 09052        9/24/2013                                             Aspartate Transaminase (AST) Validation Report, CL-RPT-    THPFM0005702192     THPFM0005702206
                                                                            14051
      DX 09053       11/12/2015                                             Aspartate Transaminase (AST) Validation Report, CL-RPT-    THPFM0005699944     THPFM0005699992
                                                                            14051
      DX 09054        11/8/2015                                             Aspartate Transaminase (AST) Validation Report, CL-RPT-    THPFM0005702563     THPFM0005702613
                                                                            14079
      DX 09055                                                              AST Development Report                                     THPFM0005694897     THPFM0005694908
      DX 09056           2010                                               BAP Development Report                                     THPFM0005689025     THPFM0005689051
      DX 09057        1/17/2014                                             Beta-2 Microgloblin Validation Report, CL-RPT-145003       THPFM0005704048     THPFM0005704061
      DX 09058       11/16/2015                                             Beta-2 Microglobulin (B2M) Validation Report, CL-RPT-      THPFM0005697958     THPFM0005697976
                                                                            145003
      DX 09059                                                              BHB - Plasma Development Report                             THER-3095541        THER-3095553
      DX 09060       12/21/2012                                             BHB - Plasma Feasibility Report                            THPFM0005694933     THPFM0005694952
      DX 09061                                                              BHB - Urine Development Report                              THER-3095448        THER-3095455
      DX 09062       12/21/2012                                             BHB - Urine Feasibility Report                             THPFM0005694964     THPFM0005694974
      DX 09063          2012                                                Bile Acids Development Report                              THPFM0005694987     THPFM0005694998
      DX 09064       6/20/2013                                              Bilirubin - Direct Development Report                      THPFM0004125984     THPFM0004125992
      DX 09065                                                              Bilirubin - Direct Feasibility Report                      THPFM0005695010     THPFM0005695021
      DX 09066                                                              Bilirubin - Total Development Report                       THPFM0005695023     THPFM0005695031
      DX 09067                                                              Bilirubin - Total Feasibility Report                       THPFM0005695032     THPFM0005695043
      DX 09068          2012                                                Bilirubin - Urine Development Report                       THPFM0005695056     THPFM0005695071



                                                                                                Page 29 of 58
                                               Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 33 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                                                    United States v. Elizabeth Holmes
September 6, 2021                                                                                                                                    No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                         Description                        Bates Begin            Bates End
      Number
      DX 09069        9/11/2013                                             BLaROB Development Report                              THPFM0005704911     THPFM0005704914
      DX 09070       12/16/2015                                             BlaTEM Development Report                              THPFM0005704924     THPFM0005704932
      DX 09071        12/8/2010                                             Blood Urea Nitrogen Development Report                 THPFM0005695084     THPFM0005695109
      DX 09072        4/21/2015                                             Blood Urea Nitrogen Validation Report, CL-RPT-14081      CMS2-002592         CMS2-002621
      DX 09073        9/23/2015                                             Blood Urea Nitrogen Validation Report, CL-RPT-14081    THPFM0001055342     THPFM0001055410
      DX 09074        11/8/2015                                             Blood Urea Nitrogen Validation Report, CL-RPT-14081    THPFM0005702664     THPFM0005702713
      DX 09075        6/11/2013                                             BNP Development Report                                 THPFM0005688944     THPFM0005688981
      DX 09076         2/3/2014                                             Bocavirus strains 1 and 3 Development Report           THPFM0005704942     THPFM0005704950
      DX 09077         2/3/2014                                             Bocavirus strains 2 and 4 Development Report           THPFM0005704951     THPFM0005704968
      DX 09078       12/16/2015                                             Bordetella Holmesii Development Report                 THPFM0005705034     THPFM0005705043
      DX 09079       11/27/2013                                             Bordetella Parapertussis Development Report            THPFM0005705069     THPFM0005705093
      DX 09080       12/17/2013                                             Bordetella Pertussis Development Report                THPFM0005705203     THPFM0005705229
      DX 09081        2/24/2014                                             Burkholderia Cepacia Development Report                THPFM0005705362     THPFM0005705383
      DX 09082        9/24/2013                                             C02 (Bicarbonate) Validation Report, CL-RPT-14049      THPFM0005702220     THPFM0005702234
      DX 09083        11/8/2015                                             C02 (Bicarbonate) Validation Report, CL-RPT-14080      THPFM0005702614     THPFM0005702663
      DX 09084           2012                                               Calcium Development Report                               THER-6005083        THER-6005094
      DX 09085           2012                                               Calcium Feasibility Report                             THPFM0005695118     THPFM0005695132
      DX 09086        9/24/2013                                             Calcium Validation Report, CL-RPT-14037                THPFM0005702250     THPFM0005702264
      DX 09087        4/21/2015                                             Calcium Validation Report, CL-RPT-14082                  CMS2-002562         CMS2-002591
      DX 09088        11/9/2015                                             Calcium Validation Report, CL-RPT-14082                THPFM0005702714     THPFM0005702763
      DX 09089        11/4/2015                                             Calcium_2_c Method Verification Report, CL-RPT-14469     CMS2-000821         CMS2-000854
      DX 09090       12/17/2015                                             Candida Albicans Development Report                    THPFM0005705431     THPFM0005705455
      DX 09091                                                              Carbon Dioxide Development Report                      THPFM0005695135     THPFM0005695146
      DX 09092         2/6/2012                                             Cardiac Tropinin T Development Report                  THPFM0005689152     THPFM0005689209
      DX 09093        6/16/2014                                             Chlamydia Trachomatis Development Report               THPFM0005705515     THPFM0005705548
      DX 09094       12/16/2015                                             Chlamydophila Pneumoniae Development Report            THPFM0005705655     THPFM0005705665
      DX 09095       11/22/2010                                             Chloride Development Report                            THPFM0005696177     THPFM0005696217
      DX 09096        8/26/2015                                             Chloride Validation Report, CL RPT-14044                US-FDA-0024759      US-FDA-0024773
      DX 09097       11/12/2015                                             Chloride Validation Report, CL-RPT-14044               THPFM0005700055     THPFM0005700093
      DX 09098       9/26/2013                                              Chloride Validation Report, CL-RPT-14044 (signed       THPFM0005704415     THPFM0005704427
                                                                            11/7/2013)
      DX 09099        9/26/2013                                             Chloride Validation Report, CL-RPT-14044 (signed       THPFM0005704401     THPFM0005704414
                                                                            3/24/2014)
      DX 09100        11/8/2015                                             Chloride Validation Report, CL-RPT-14075               THPFM0005702764     THPFM0005702802
      DX 09101                                                              Cholesterol - Total Development Report                 THPFM0005696375     THPFM0005696382
      DX 09102       9/25/2013                                              Cholesterol Validation Report, CL-RPT-14040            THPFM0005704566     THPFM0005704578
      DX 09103       11/12/2015                                             Cholesterol Validation Report, CL-RPT-14040            THPFM0005700628     THPFM0005700670
      DX 09104       11/9/2015                                              Cholesterol Validation Report, CL-RPT-14088            THPFM0005701943     THPFM0005701992
      DX 09105       11/15/2013                                             Cholinesterase Validation Report, CL-RPT-14069         THPFM0005704062     THPFM0005704077
      DX 09106       11/12/2015                                             Cholinesterase Validation Report, CL-RPT-14069         THPFM0005700214     THPFM0005700254
      DX 09107                                                              Citrate Development Report                             THPFM0005695280     THPFM0005695292
      DX 09108       11/18/2011                                             CK-MB Development Report                               THPFM0005689444     THPFM0005689468
      DX 09109        7/1/2014                                              Clostridium Difficile Development Report               THPFM0005705679     THPFM0005705691
      DX 09110                                                              CNTO 5825 Development Report                           THPFM0005689236     THPFM0005689262
      DX 09111        1/17/2014                                             Complement C3 Validation Report, CL-RPT-145004         THPFM0005704078     THPFM0005704088
      DX 09112       11/16/2015                                             Complement C3 Validation Report, CL-RPT-145004         THPFM0005697977     THPFM0005697993
      DX 09113        1/17/2014                                             Complement C4 Validation Report, CL-RPT-145005         THPFM0005704089     THPFM0005704101



                                                                                                Page 30 of 58
                                               Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 34 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                                                           United States v. Elizabeth Holmes
September 6, 2021                                                                                                                                           No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                          Description                               Bates Begin           Bates End
      Number
      DX 09114       11/16/2015                                             Complement C4 Validation Report, CL-RPT-145005                THPFM0005697994     THPFM0005698011
      DX 09115       11/15/2015                                             Complete Blood Count (CBC) on DREW3 Verification              THPFM0005697045     THPFM0005697054
                                                                            Report, CL-RPT-14028
      DX 09116         9/6/2013                                             Complete Blood Count (CBC) with Differential Validation       THPFM0000452012     THPFM0000452096
                                                                            Report, CL-RPT-14034
      DX 09117       11/14/2015                                             Complete Blood Count (CBC) with Differential Validation       THPFM0005697055     THPFM0005697133
                                                                            Report, CL-RPT-14034
      DX 09118       12/13/2013                                             Corona Virus OC43 Development Report                          THPFM0005705709     THPFM0005705727
      DX 09119        12/3/2012                                             Cotinine - Serum Development Report                           THPFM0005689358     THPFM0005689392
      DX 09120        12/3/2012                                             Cotinine - Urine Development Report                           THPFM0005689421     THPFM0005689432
      DX 09121        6/21/2012                                             Creatine Kinase (CK) Development Report                       THPFM0005407399     THPFM0005407411
      DX 09122       11/12/2015                                             Creatine Validation Report, CL-RPT-14048                      THPFM0005700421     THPFM0005700463
      DX 09123        9/25/2013                                             Creatinine Kinase Validation Report, CL-RPT-14046             THPFM0005702279     THPFM0005702292
      DX 09124       11/12/2015                                             Creatinine Kinase Validation Report, CL-RPT-14046             THPFM0005700805     THPFM0005700847
      DX 09125       11/11/2015                                             Creatinine Kinase Validation Report, CL-RPT-14603             THPFM0005701219     THPFM0005701262
      DX 09126        9/25/2013                                             Creatinine Validation Report, CL-RPT-14048                    THPFM0005702293     THPFM0005702308
      DX 09127        11/9/2015                                             Creatinine Validation Report, CL-RPT-14083                    THPFM0005702803     THPFM0005702852
      DX 09128        2/28/2008                                             CRP Development Report                                        THPFM0005689052     THPFM0005689059
      DX 09129        1/17/2014                                             Cystatin C Validation Report, CL-RPT-145006                   THPFM0005704102     THPFM0005704112
      DX 09130       11/16/2015                                             Cystatin C Validation Report, CL-RPT-145006                   THPFM0005698012     THPFM0005698026
      DX 09131        11/5/2012                                             Dengue Virus IgM Development Report                           THPFM0005689571     THPFM0005689586
      DX 09132       12/16/2015                                             Dengue Virus Type 1 Development Report                        THPFM0005705770     THPFM0005705780
      DX 09133       12/17/2013                                             Dengue Virus Type 2 Development Report                        THPFM0005705807     THPFM0005705833
      DX 09134       12/16/2015                                             Dengue Virus Type 3 Development Report                        THPFM0005705915     THPFM0005705924
      DX 09135         8/6/2013                                             Dengue Virus Type 4 Development Report                        THPFM0005705925     THPFM0005705929
      DX 09136          6/2013                                              DHEAS Development Report                                      THPFM0005689598     THPFM0005689645
      DX 09137        9/24/2013                                             Direct Bilirubin Validation Report, CL-RPT-14053              THPFM0005704113     THPFM0005704126
      DX 09138       11/12/2015                                             Direct Bilirubin Validation Report, CL-RPT-14053              THPFM0005700464     THPFM0005700505
      DX 09139        11/9/2015                                             Direct Bilirubin Validation Report, CL-RPT-14602              THPFM0005701263     THPFM0005701306
      DX 09140                                                              EBV-EA Development Report                                     THPFM0005689712     THPFM0005689730
      DX 09141        4/10/2012                                             EBV-IgG Development Report                                    THPFM0005690039     THPFM0005690061
      DX 09142         09/2012                                              ENA - JO-1 Development Report                                 THPFM0005689743     THPFM0005689757
      DX 09143        5/18/2012                                             ENA - SSA Development Report                                  THPFM0005689862     THPFM0005689878
      DX 09144        3/11/2013                                             ENA - SSB Development Report                                  THPFM0005689891     THPFM0005689913
      DX 09145        3/23/2008                                             ENA-78 Development Report                                     THPFM0005689807     THPFM0005689822
      DX 09146        6/21/2012                                             ENA-SM Development Report                                     THPFM0005689835     THPFM0005689849
      DX 09147        6/16/2014                                             Enterobacter Aerogenes Development Report                     THPFM0005706063     THPFM0005706092
      DX 09148       12/19/2013                                             Enterobacter Cloacae Development Report                       THPFM0005706257     THPFM0005706282
      DX 09149        12/9/2013                                             Enterococcus Faecium Development Report                       THPFM0005706355     THPFM0005706376
      DX 09150        4/14/2014                                             Enterococcus VRE vanA Development Report                      THPFM0005706417     THPFM0005706437
      DX 09151         3/3/2013                                             Enterococcus VRE vanB Development Report                      THPFM0005706477     THPFM0005706497
      DX 09152                                                              Eotaxin Development Report                                    THPFM0005689976     THPFM0005689998
      DX 09153        8/30/2013                                             Epstein-Barr Virus Development Report                         THPFM0005706529     THPFM0005706532
      DX 09154        6/21/2012                                             Erythrocyte Count and Volume Distribution Development         THPFM0005446804     THPFM0005446819
                                                                            Report
      DX 09155       12/19/2013                                             Erythrocyte Sedimentation Rate (ESR) Validation Report, CL-   THPFM0000343101     THPFM0000343107
                                                                            RPT-15012



                                                                                                 Page 31 of 58
                                               Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 35 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                                                           United States v. Elizabeth Holmes
September 6, 2021                                                                                                                                           No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                          Description                              Bates Begin            Bates End
      Number
      DX 09156       11/16/2015                                             Erythrocyte Sedimentation Rate (ESR) Validation Report, CL-   THPFM0005698213     THPFM0005698222
                                                                            RPT-15012
      DX 09157        8/20/2010                                             Estradiol Development Report                                  THPFM0005690107     THPFM0005690131
      DX 09158        8/29/2014                                             Estradiol Validation Report, CL-RPT-131221                    THPFM0005699330     THPFM0005699368
      DX 09159       11/16/2015                                             Estradiol Validation Report, CL-RPT-131221                    THPFM0005696910     THPFM0005696974
      DX 09160       2/28/2012                                              Estriol Development Report                                    THPFM0005690283     THPFM0005690326
      DX 09161                                                              Ethanol Development Report                                    THPFM0005696229     THPFM0005696239
      DX 09162       10/15/2013                                             Ethanol Validation Report, CL-RPT-14062                       THPFM0005704127     THPFM0005704141
      DX 09163       11/14/2015                                             Ethanol Validation Report, CL-RPT-14062                       THPFM0005697151     THPFM0005697164
      DX 09164       11/6/2012                                              Ethyl Glucuronide (EtG) Development Report                     THER-3877131        THER-3877152
      DX 09165                                                              Eythrocyte Count Development Report                           THPFM0005698237     THPFM0005698252
      DX 09166       10/23/2013                                             Ferritin (FRT) Validation Report, CL-RPT-14038                THPFM0005704293     THPFM0005704306
      DX 09167       1/17/2014                                              Ferritin (FRT) Validation Report, CL-RPT-145007               THPFM0005704280     THPFM0005704292
      DX 09168       11/16/2015                                             Ferritin (FRT) Validation Report, CL-RPT-145007               THPFM0005698027     THPFM0005698043
      DX 09169       2/11/2012                                              Ferritin Development Report                                   THPFM0005690351     THPFM0005690372
      DX 09170         3/2013                                               Folate Development Report                                     THPFM0005690385     THPFM0005690438
      DX 09171                                                              Formate Development Report                                    THPFM0005696240     THPFM0005696247
      DX 09172           2012                                               Free Fatty Acids Development Report                           THPFM0005695305     THPFM0005695318
      DX 09173       11/16/2015                                             Free T4 (Thyroxine) Validation Report , CL-RPT-14253          THPFM0005697829     THPFM0005697904
      DX 09174         1/2/2012                                             Free Testosterone Development Report                          THPFM0005692625     THPFM0005692647
      DX 09175        7/22/2010                                             FSH Development Report                                        THPFM0005690627     THPFM0005690643
      DX 09176        4/15/2011                                             FT3 Development Report                                        THPFM0005694174     THPFM0005694212
      DX 09177        7/5/2011                                              FT4 Development Report                                        THPFM0005693116     THPFM0005693155
      DX 09178           2012                                               G6PDH Development Report                                      THPFM0005695398     THPFM0005695409
      DX 09179       11/12/2013                                             Gamma-Glutamyl Transferase (GGT) Validation Report, CL-       THPFM0005700255     THPFM0005700293
                                                                            RPT-14063
      DX 09180        11/9/2015                                             Gamma-Glutamyl Transferase (GGT) Validation Report, CL-       THPFM0005701307     THPFM0005701349
                                                                            RPT-14605
      DX 09181                                                              GGT Development Report                                        THPFM0005695329     THPFM0005695341
      DX 09182                                                              Glucose - Urine Development Report                            THPFM0005695377     THPFM0005695386
      DX 09183        10/8/2010                                             Glucose Development Report                                    THPFM0005695354     THPFM0005695376
      DX 09184        4/21/2015                                             Glucose Validation Report, CL-RPT-14084                         CMS2-002644         CMS2-002673
      DX 09185        11/9/2015                                             Glucose Validation Report, CL-RPT-14084                       THPFM0005701712     THPFM0005701761
      DX 09186           2012                                               Glutamate Dehydrogenase Development Report                    THPFM0005695410     THPFM0005695429
      DX 09187       1/13/2014                                              H1N1 Seasonal Influenza A Development Report                  THPFM0005706553     THPFM0005706573
      DX 09188       12/20/2013                                             H5N1 Influenza A Development Report                           THPFM0005706663     THPFM0005706686
      DX 09189         1/7/2014                                             H7N9 HA Development Report                                    THPFM0005706792     THPFM0005706815
      DX 09190       12/17/2013                                             Haemophilus Influenzae Development Report                     THPFM0005707014     THPFM0005707043
      DX 09191         9/9/2013                                             Haemophilus Parainfluenza Development Report                  THPFM0005707183     THPFM0005707187
      DX 09192        2/21/2012                                             HbA1c Development Report                                      THPFM0005690704     THPFM0005690730
      DX 09193        10/3/2012                                             HBsAg - Original Development Report                           THPFM0005690823     THPFM0005690847
      DX 09194        5/22/2010                                             hCG - Serum Development Report                                THPFM0005691070     THPFM0005691102
      DX 09195        9/28/2012                                             hCG - Urine Development Report                                THPFM0005691139     THPFM0005691156
      DX 09196        3/19/2014                                             hCG Validation Report, CL-RPT-13095                             CMS2-001392         CMS2-001446
      DX 09197       11/16/2015                                             hCG Validation Report, CL-RPT-13095                           THPFM0005698595     THPFM0005698663
      DX 09198       11/14/2015                                             HCT Count Validation Report, CL-RPT-14034                     THPFM0005697134     THPFM0005697142
      DX 09199        6/20/2013                                             HDL Development Report                                        THPFM0004125993     THPFM0004126002



                                                                                                 Page 32 of 58
                                               Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 36 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                                                       United States v. Elizabeth Holmes
September 6, 2021                                                                                                                                       No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                         Description                           Bates Begin            Bates End
      Number
      DX 09200           2011                                               HDL Feasibility Report                                    THPFM0005695441     THPFM0005695453
      DX 09201        9/24/2013                                             HDL Validation Report, CL-RPT-14052                       THPFM0005702352     THPFM0005702366
      DX 09202       11/12/2015                                             HDL Validation Report, CL-RPT-14052                       THPFM0005700510     THPFM0005700545
      DX 09203        11/9/2015                                             HDL Validation Report, CL-RPT-14085                       THPFM0005701658     THPFM0005701711
      DX 09204         12/2012                                              Helicobacter Pylori IgG Development Report                THPFM0005690869     THPFM0005690886
      DX 09205       11/30/2010                                             Hemoglobin Development Report                             THPFM0005695474     THPFM0005695493
      DX 09206                                                              Heparin Development Report                                THPFM0005694827     THPFM0005694835
      DX 09207       12/17/2015                                             Hepatitis B Development Report                            THPFM0005707197     THPFM0005707204
      DX 09208                                                              Hepatitis C Development Report                            THPFM0005690912     THPFM0005690924
      DX 09209        12/9/2011                                             Hepatitis C Feasibility Report                            THPFM0005690925     THPFM0005690944
      DX 09210        2/66/2014                                             Hepatitis D Development Report                            THPFM0005707220     THPFM0005707237
      DX 09211        8/29/2012                                             Heterophile Development Report                            THPFM0005690946     THPFM0005690965
      DX 09212          2013                                                Hexosaminidase Development Report                         THPFM0005696285     THPFM0005696298
      DX 09213        1/17/2014                                             High Sensitivity C-Reactive Protein (hsCRP) Validation    THPFM0005704307     THPFM0005704319
                                                                            Report, CL-RPT-145009
      DX 09214       11/16/2015                                             High-Sensitivity C-Reactive Protein (hsCRP) Validation    THPFM0005698044     THPFM0005698058
                                                                            Report, CL-RPT-145009
      DX 09215       10/22/2015                                             HIV Combo Ag/Ab EIA on Bio-Rad Method Verification          CMS2-002867          CMS2-002877
                                                                            Report, CL-RPT-141406
      DX 09216                                                              HIV-1 Antibody Development Report                          THER-2722724        THER-2722732
      DX 09217         1/8/2015                                             HIV-1 Group 01 Development Report                         THPFM0005707339     THPFM0005707347
      DX 09218                                                              HIV-1 Group 03 Development Report                         THPFM0005707357     THPFM0005707369
      DX 09219                                                              HIV-1 p24 Development Report                               THER-2722715        THER-2722723
      DX 09220        12/9/2013                                             HIV-1M Development Report                                 THPFM0005707313     THPFM0005707325
      DX 09221                                                              HIV-2 Assay Development Report                             THER-3095995        THER-3096004
      DX 09222        12/9/2013                                             HIV-2 Type A Development Report                           THPFM0005707392     THPFM0005707400
      DX 09223        12/9/2013                                             HIV-2 Type B Development Report                           THPFM0005707411     THPFM0005707420
      DX 09224        2/21/2014                                             HMPV A Development Report                                 THPFM0005707439     THPFM0005707459
      DX 09225        2/14/2014                                             HMPV B Development Report                                 THPFM0005707500     THPFM0005707522
      DX 09226        12/9/2013                                             HSV-1 Development Report                                  THPFM0005707559     THPFM0005707571
      DX 09227        4/17/2013                                             HSV-1 IgG Development Report                              THPFM0005688725     THPFM0005688751
      DX 09228       12/16/2015                                             HSV-2 Development Report                                  THPFM0005707581     THPFM0005707590
      DX 09229         2/4/2013                                             HSV-2 IgG Development Report                              THPFM0005688779     THPFM0005688801
      DX 09230       12/23/2013                                             Human Coronavirus 229E Development Report                 THPFM0005707611     THPFM0005707630
      DX 09231       12/19/2013                                             Human Coronavirus HKU1 Development Report                 THPFM0005707674     THPFM0005707696
      DX 09232       12/17/2013                                             Human Coronavirus NL63 Development Report                 THPFM0005707789     THPFM0005707811
      DX 09233          2/2013                                              Human IgD Development Report                              THPFM0005691161     THPFM0005691197
      DX 09234         11/2012                                              Human IgG Development Report                              THPFM0005691287     THPFM0005691325
      DX 09235          2/2013                                              Human IgM Development Report                              THPFM0005691228     THPFM0005691266
      DX 09236        4/14/2010                                             IFNg Development Report                                   THPFM0005691385     THPFM0005691387
      DX 09237                                                              II-10 Feasibility Report                                  THPFM0005691436     THPFM0005691483
      DX 09238                                                              IL-12 Feasibility Report                                  THPFM0005691485     THPFM0005691509
      DX 09239                                                              IL-8 Feasibility Report                                   THPFM0005691518     THPFM0005691560
      DX 09240        1/17/2014                                             Immunoglobulin A (IgA) Validation Report, CL-RPT-145010   THPFM0005704142     THPFM0005704152

      DX 09241       11/16/2015                                             Immunoglobulin A (IgA) Validation Report, CL-RPT-145010   THPFM0005698059     THPFM0005698076




                                                                                                Page 33 of 58
                                               Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 37 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                                                       United States v. Elizabeth Holmes
September 6, 2021                                                                                                                                       No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                         Description                           Bates Begin            Bates End
      Number
      DX 09242         5/1/2013                                             Immunoglobulin E Development Report                       THPFM0005691585     THPFM0005691602
      DX 09243        1/17/2014                                             Immunoglobulin G (IgG) Validation Report, CL-RPT-145011   THPFM0005704153     THPFM0005704164

      DX 09244       11/16/2015                                             Immunoglobulin G (IgG) Validation Report, CL-RPT-145011   THPFM0005698077     THPFM0005698094

      DX 09245        1/17/2014                                             Immunoglobulin M (IgM) Validation Report, CL-RPT-145012   THPFM0005704165     THPFM0005704177

      DX 09246       11/16/2015                                             Immunoglobulin M (IgM) Validation Report, CL-RPT-145012   THPFM0005698095     THPFM0005698110

      DX 09247       11/28/2012                                             Influenza A Development Report                            THPFM0005691613     THPFM0005691621
      DX 09248        2/7/2014                                              Influenza A H1N1 Development Report                       THPFM0005707896     THPFM0005707917
      DX 09249        2/7/2014                                              Influenza A H3N2 HA Development Report                    THPFM0005706614     THPFM0005706638
      DX 09250       11/28/2012                                             Influenza B Development Report                            THPFM0005691655     THPFM0005691668
      DX 09251        1/9/2013                                              Influenza B Development Report                            THPFM0005707959     THPFM0005707979
      DX 09252       10/15/2013                                             Inorganic Phosphorus Validation Report, CL-RPT-14057      THPFM0005704217     THPFM0005704213
      DX 09253       11/12/2015                                             Inorganic Phosphorus Validation Report, CL-RPT-14057      THPFM0005700972     THPFM0005701016
      DX 09254       11/11/2015                                             Inorganic Phosphorus Validation Report, CL-RPT-14204      THPFM0005701526     THPFM0005701569
      DX 09255                                                              Iron Development Report                                    THER-3634144        THER-3634157
      DX 09256        6/19/2012                                             Iron Feasibility Report                                   THPFM0005695502     THPFM0005695521
      DX 09257       11/11/2015                                             Iron Validation Report, CL-RPT-14202                      THPFM0005701350     THPFM0005701391
      DX 09258       11/20/2013                                             Klebsiella Pneumoniae Development Report                  THPFM0005708031     THPFM0005708059
      DX 09259       12/23/2013                                             KPC Positive K Pneumoniae Development Report              THPFM0005708172     THPFM0005708195
      DX 09260       10/15/2013                                             Lactate Dehydrogenase (LDH) Validation Report, CL-RPT-    THPFM0005704178     THPFM0005704192
                                                                            14068
      DX 09261       11/12/2015                                             Lactate Dehydrogenase (LDH) Validation Report, CL-RPT-    THPFM0005700337     THPFM0005700378
                                                                            14068
      DX 09262       11/11/2015                                             Lactate Dehydrogenase (LDH) Validation Report, CL-RPT-    THPFM0005701392     THPFM0005701434
                                                                            14606
      DX 09263          2012                                                Lactate Development Report                                THPFM0005695533     THPFM0005695549
      DX 09264       10/15/2013                                             Lactate Validation Report, CL-RPT-14071                   THPFM0005702381     THPFM0005702396
      DX 09265       11/12/2015                                             Lactate Validation Report, CL-RPT-14071                   THPFM0005700294     THPFM0005700336
      DX 09266          2011                                                LDH Development Report                                    THPFM0005695560     THPFM0005695575
      DX 09267                                                              LDL Development Report                                     THER-3095679        THER-3095688
      DX 09268        9/24/2013                                             LDL Validation Report, CL-RPT-14043                       THPFM0005704458     THPFM0005704471
      DX 09269       11/12/2015                                             LDL Validation Report, CL-RPT-14043                       THPFM0005700546     THPFM0005700586
      DX 09270        11/9/2015                                             LDL Validation Report, CL-RPT-14086                       THPFM0005701762     THPFM0005701813
      DX 09271       12/16/2015                                             Legionella Pneumophila Development Report                 THPFM0005708229     THPFM0005708237
      DX 09272                                                              Leukocyte Development Report                              THPFM0005698270     THPFM0005698287
      DX 09273          2011                                                Lipase Development Report                                  THER-2883493        THER-2883501
      DX 09274                                                              Lipase Development Report                                  THER-3095733        THER-3095739
      DX 09275          2011                                                Lipase Feasibility Report                                 THPFM0005695588     THPFM0005695593
      DX 09276       10/15/2013                                             Lipase Validation Report, CL-RPT-14058                    THPFM0005704202     THPFM0005704216
      DX 09277       11/12/2015                                             Lipase Validation Report, CL-RPT-14058                    THPFM0005700848     THPFM0005700894
      DX 09278       11/11/2015                                             Lipase Validation Report, CL-RPT-14607                    THPFM0005701435     THPFM0005701479
      DX 09279       10/15/2013                                             Lithium Validation Report, CL-RPT-14064                   THPFM0005704320     THPFM0005704332
      DX 09280       11/12/2015                                             Lithium Validation Report, CL-RPT-14064                   THPFM0005700895     THPFM0005700930
      DX 09281       11/29/2011                                             Luteinizing Hormone Development Report                    THPFM0005691703     THPFM0005691732



                                                                                                Page 34 of 58
                                               Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 38 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                                                   United States v. Elizabeth Holmes
September 6, 2021                                                                                                                                   No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                         Description                       Bates Begin            Bates End
      Number
      DX 09282        9/12/2011                                             Lyme Ab Development Report                            THPFM0005691836     THPFM0005691871
      DX 09283           2012                                               Magnesium Development Report                          THPFM0005695609     THPFM0005695620
      DX 09284       10/15/2013                                             Magnesium Validation Report, CL-RPT-14060             THPFM0005704333     THPFM0005704347
      DX 09285       11/12/2015                                             Magnesium Validation Report, CL-RPT-14060             THPFM0005700931     THPFM0005700971
      DX 09286       11/11/2015                                             Magnesium Validation Report, CL-RPT-14203             THPFM0005701480     THPFM0005701525
      DX 09287        7/2/2012                                              Marijuana (THC) Assay Development Report                THER-2951191        THER-2951226
      DX 09288        12/3/2013                                             Measles Development Report                            THPFM0005708262     THPFM0005708278
      DX 09289        2/21/2013                                             Methadone Development Report                            THER-2945390        THER-2945421
      DX 09290       12/17/2013                                             Middle East Respiratory Syndrome Development Report   THPFM0005708296     THPFM0005708318
      DX 09291         1/8/2014                                             Moraxella Catarrhalis Development Report              THPFM0005708431     THPFM0005708451
      DX 09292        1/23/2014                                             MRSA Development Report                               THPFM0005708494     THPFM0005708518
      DX 09293       12/23/2013                                             Mumps Development Report                              THPFM0005708536     THPFM0005708555
      DX 09294       12/16/2015                                             Mycobacterium Abscessus Development Report            THPFM0005708610     THPFM0005708623
      DX 09295        12/9/2013                                             Mycobacterium Tuberculosis Development Report         THPFM0005708648     THPFM0005708671
      DX 09296       12/18/2015                                             Mycoplasma Pneumoniae Development Report              THPFM0005708810     THPFM0005708819
      DX 09297         7/1/2014                                             Neisseria Gonorrhoeae Development Report              THPFM0005708874     THPFM0005708917
      DX 09298         5/2/2013                                             Opiate Development Report                             THPFM0005444350     THPFM0005444379
      DX 09299           2012                                               Oxalate Development Report                            THPFM0005695634     THPFM0005695652
      DX 09300         2/3/2014                                             Parainfluenza 1 Development Report                    THPFM0005709068     THPFM0005709087
      DX 09301         2/4/2014                                             Parainfluenza 2 Development Report                    THPFM0005709126     THPFM0005709145
      DX 09302        1/30/2014                                             Parainfluenza 3 Development Report                    THPFM0005709182     THPFM0005709201
      DX 09303       12/17/2015                                             Parainfluenza 4A Development Report                   THPFM0005709230     THPFM0005709237
      DX 09304       12/17/2015                                             Parainfluenza 4B Development Report                   THPFM0005709250     THPFM0005709260
      DX 09305        9/18/2012                                             Parathyroid Hormon (PTH) Development Report             THER-6309801        THER-6309844
      DX 09306        2/12/2013                                             Parvovirus Human IgG Feasibility Report               THPFM0005445024     THPFM0005445050
      DX 09307           2012                                               pH Development Report                                 THPFM0005695654     THPFM0005695664
      DX 09308       11/20/2012                                             Phencyclidine (PCP) Development Report                  THER-2681456        THER-2681484
      DX 09309        3/21/2012                                             Phosphate Development Report                            THER-3634383        THER-3634403
      DX 09310        3/26/2012                                             Phosphorus Feasibility Report                         THPFM0005695684     THPFM0005695705
      DX 09311       12/17/2015                                             Plasmodium Sp Development Report                      THPFM0005709273     THPFM0005709284
      DX 09312        6/19/2012                                             Platelet Development Report                           THPFM0005698305     THPFM0005698323
      DX 09313           2012                                               Potassium Development Report                          THPFM0005696311     THPFM0005696316
      DX 09314        8/26/2015                                             Potassium Validation Report, CL RPT-14039              US-FDA-0024812      US-FDA-0024826
      DX 09315        9/26/2013                                             Potassium Validation Report, CL-RPT-14039             THPFM0005704472     THPFM0005704485
      DX 09316       11/12/2015                                             Potassium Validation Report, CL-RPT-14039             THPFM0005700587     THPFM0005700622
      DX 09317       11/9/2015                                              Potassium Validation Report, CL-RPT-14076             THPFM0005701814     THPFM0005701852
      DX 09318                                                              Prealbumin Assay Development Report                     THER-3877292        THER-3877309
      DX 09319       1/17/2014                                              Pre-Albumin Validation Report, CL-RPT-145013          THPFM0005704232     THPFM0005704244
      DX 09320       11/16/2015                                             Pre-Albumin Validation Report, CL-RPT-145013          THPFM0005698111     THPFM0005698127
      DX 09321                                                              Progesterone Development Report                       THPFM0005691877     THPFM0005691889
      DX 09322        7/28/2011                                             Prolactin Development Report                          THPFM0005691958     THPFM0005691981
      DX 09323         9/9/2014                                             Prolactin Validation Report, CL-RPT-131222            THPFM0005699417     THPFM0005699464
      DX 09324                                                              Protein - Plasma Development Report                   THPFM0005695728     THPFM0005695741
      DX 09325        7/27/2011                                             Protein - Urine Feasibility Report                    THPFM0005695771     THPFM0005695782
      DX 09326        9/24/2013                                             Protein Validation Report, CL-RPT-14038               THPFM0005704609     THPFM0005704623
      DX 09327       11/12/2015                                             Protein Validation Report, CL-RPT-14038               THPFM0005700726     THPFM0005700767
      DX 09328        11/9/2015                                             Protein Validation Report, CL-RPT-14089               THPFM0005701993     THPFM0005702042



                                                                                                Page 35 of 58
                                               Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 39 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                                                        United States v. Elizabeth Holmes
September 6, 2021                                                                                                                                        No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                          Description                           Bates Begin            Bates End
      Number
      DX 09329       11/11/2013                                             Prothrombin Time (PT) Validation Report                    THPFM0005702874     THPFM0005702902
      DX 09330                                                              PT Development Report                                      THPFM0005695794     THPFM0005695800
      DX 09331          2012                                                Pyruvate Development Report                                THPFM0005696317     THPFM0005696330
      DX 09332                                                              RANTES Development Report                                  THPFM0005692056     THPFM0005692074
      DX 09333                                                              Reticulocyte Development Report                            THPFM0005698340     THPFM0005698355
      DX 09334         4/2012                                               RF IgA & IgG Development Report                            THPFM0005692115     THPFM0005692149
      DX 09335        9/24/2012                                             RF IgM Development Report                                  THPFM0005692197     THPFM0005692221
      DX 09336       12/17/2015                                             RSV-A Development Report                                   THPFM0005709294     THPFM0005709303
      DX 09337       12/18/2015                                             RSV-B Development Report                                   THPFM0005709314     THPFM0005709323
      DX 09338       12/17/2013                                             Rubella Development Report                                 THPFM0005709332     THPFM0005709336
      DX 09339        2/25/2011                                             Rubella IgG Development Report                             THPFM0005692259     THPFM0005692283
      DX 09340       10/15/2012                                             Rubella IgM Development Report                             THPFM0005692309     THPFM0005692339
      DX 09341       10/15/2013                                             Salicylate Validation Report, CL-RPT-14065                 THPFM0005704348     THPFM0005704361
      DX 09342       11/12/2015                                             Salicylate Validation Report, CL-RPT-14065                 THPFM0005701017     THPFM0005701059
      DX 09343       12/17/2013                                             Serratia Marcescens Development Report                     THPFM0005709452     THPFM0005709482
      DX 09344        7/14/2014                                             Sex Hormone Binding Globulin (SHGB) Validation Report,       CMS2-001447         CMS2-001519
                                                                            CL-RPT-141413
      DX 09345       11/16/2015                                             Sex Hormone Binding Globulin (SHGB) Validation Report,     THPFM0005697516     THPFM0005697596
                                                                            CL-RPT-141413
      DX 09346                                                              SHBG - Original Development Report                         THPFM0005692382     THPFM0005692398
      DX 09347                                                              Sodium - Plasma Development Report                         THPFM0005695802     THPFM0005695810
      DX 09348                                                              Sodium - Urine Development Report                          THPFM0005695828     THPFM0005695839
      DX 09349       12/21/2012                                             Sodium - Urine Feasibility Report                          THPFM0005695840     THPFM0005695856
      DX 09350       10/16/2012                                             Sodium Feasibility Report                                  THPFM0005695811     THPFM0005695823
      DX 09351        11/4/2015                                             Sodium Method Verification Report, CL-RPT-14486              CMS2-001033         CMS2-001054
      DX 09352        9/26/2013                                             Sodium Validation Report, CL-RPT-14045                     THPFM0005704510     THPFM0005704524
      DX 09353        8/26/2015                                             Sodium Validation Report, CL-RPT-14045                      US-FDA-0024827      US-FDA-0024842
      DX 09354         4/1/2015                                             Sodium Validation Report, CL-RPT-14077                       CMS2-002622         CMS2-002643
      DX 09355        11/9/2015                                             Sodium Validation Report, CL-RPT-14077                     THPFM0005701853     THPFM0005701891
      DX 09356       12/19/2013                                             Staphylococcus Aureus Development Report                   THPFM0005709572     THPFM0005709597
      DX 09357       10/18/2011                                             Strep A Development Report                                 THPFM0005692460     THPFM0005692486
      DX 09358       12/19/2013                                             Streptococcus Agalactiae Development Report                THPFM0005709690     THPFM0005709716
      DX 09359       12/19/2013                                             Streptococcus Pneumoniae Development Report                THPFM0005709838     THPFM0005709867
      DX 09360       12/20/2013                                             Streptococcus Pyogenes Development Report                  THPFM0005709909     THPFM0005709930
      DX 09361       10/10/2011                                             Syphillis Development Report                               THPFM0005692509     THPFM0005692533
      DX 09362         9/6/2011                                             T Uptake Development Report                                THPFM0005692841     THPFM0005692871
      DX 09363        9/26/2012                                             T. Cruzi Development Report                                THPFM0005692548     THPFM0005692561
      DX 09364         4/1/2009                                             TARC Development Report                                    THPFM0005692570     THPFM0005692589
      DX 09365       11/10/2011                                             Testosterone Development Report                            THPFM0005692665     THPFM0005692706
      DX 09366                                                              Thiocyanate Development Report                             THPFM0005695868     THPFM0005695879
      DX 09367                                                              Thyroglobulin Development Report                           THPFM0005692825     THPFM0005692840
      DX 09368       9/30/2013                                              Thyroid Stimulating Hormone (TSH) Validation Report        THPFM0005699598     THPFM0005699648
      DX 09369       11/16/2015                                             Thyroid Stimulating Hormone (TSH) Validation Report, CL-   THPFM0005698734     THPFM0005698807
                                                                            RPT-14250
      DX 09370                                                              TIBC Development Report                                    THPFM0005695882     THPFM0005695888
      DX 09371       12/10/2008                                             TNFa (Tumor Necrosis Factor) Development Validation        THPFM0005693375     THPFM0005693375
                                                                            Report



                                                                                                Page 36 of 58
                                               Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 40 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                                                             United States v. Elizabeth Holmes
September 6, 2021                                                                                                                                             No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                           Description                               Bates Begin            Bates End
      Number
      DX 09372        9/24/2013                                             Total Bilirubin Validation Report, CL-RPT-14054                 THPFM0005704539     THPFM0005704553
      DX 09373       11/12/2015                                             Total Bilirubin Validation Report, CL-RPT-14054                 THPFM0005700671     THPFM0005700725
      DX 09374        11/9/2015                                             Total Bilirubin Validation Report, CL-RPT-14087                 THPFM0005701892     THPFM0005701942
      DX 09375       10/15/2013                                             Total Iron Binding Capacity (TIBC) Validation Report, CL-       THPFM0005704362     THPFM0005704380
                                                                            RPT-14070
      DX 09376       11/12/2015                                             Total Iron Binding Capacity (TIBC) Validation Report, CL-       THPFM0005701060     THPFM0005701122
                                                                            RPT-14070
      DX 09377       11/19/2015                                             Total Iron Binding Capacity (TIBC) Validation Report, CL-       THPFM0005701570     THPFM0005701610
                                                                            RPT-14201
      DX 09378       10/15/2013                                             Total Iron Validation Report, CL-RPT-14059                      THPFM0005704579     THPFM0005704594
      DX 09379                                                              Total PSA Development Report                                    THPFM0005692042     THPFM0005692055
      DX 09380       11/16/2015                                             Total T4 (Thyroxine) Validation Report, CL-RPT-131119           THPFM0005698664     THPFM0005698733
      DX 09381        1/10/2014                                             Total T4 (Thyroxine) Validation Report, CL-RPT-131119           THPFM0005699465     THPFM0005699504
      DX 09382       1/14/2014                                              Total Testosterone Validation Report, CL-RPT-131200             THPFM0005699505     THPFM0005699553
      DX 09383       11/16/2015                                             Total Testosterone Validation Report, CL-RPT-131200             THPFM0005696670     THPFM0005696756
      DX 09384        1/10/2014                                             Total Triiodothyronine Validation Report, CL-RPT-131220           CMS2-001347         CMS2-001391
      DX 09385       11/16/2015                                             Total Triiodothyronine Validation Report, CL-RPT-131220         THPFM0005696757     THPFM0005696821
      DX 09386        5/14/2012                                             TPO Development Report                                          THPFM0005692892     THPFM0005692913
      DX 09387        9/30/2013                                             tPSA (Total Prostate Specific Antigen) Validation Report        THPFM0005699554     THPFM0005699597
      DX 09388       11/16/2015                                             tPSA (Total Prostate Specific Antigen) Validation Report, CL-   THPFM0005697765     THPFM0005697828
                                                                            RPT-14252
      DX 09389        12/5/2012                                             Transferrin (TRF) Development Report                            THPFM0005693391     THPFM0005693421
      DX 09390        1/23/2014                                             Treponema Pallidum Development Report                           THPFM0005709965     THPFM0005709982
      DX 09391       12/18/2015                                             Trichomonas Vaginalis Development Report                        THPFM0005710012     THPFM0005710040
      DX 09392                                                              Triglycerides Development Report                                THPFM0005695906     THPFM0005695917
      DX 09393        9/24/2013                                             Triglycerides Validation Report, CL-RPT-14047                   THPFM0005704637     THPFM0005704649
      DX 09394        11/9/2015                                             Triglycerides Validation Report, CL-RPT-14090                   THPFM0005702043     THPFM0005702093
      DX 09395       11/4/2015                                              Triglycerides 2 Method Verification Report, CL-RPT-14440          CMS2-000999         CMS2-001032
      DX 09396       12/18/2013                                             Trypanosoma Cruzi Development Report                            THPFM0005710088     THPFM0005710106
      DX 09397         4/4/2011                                             TSH Development Report                                          THPFM0005692942     THPFM0005692990
      DX 09398                                                              TT3 Development Report                                          THPFM0005694241     THPFM0005694261
      DX 09399                                                              TT4 Development Report                                          THPFM0005693353     THPFM0005693373
      DX 09400          2012                                                Urea Nitrogen Development Report                                THPFM0005695933     THPFM0005695943
      DX 09401                                                              Uric Acid - Plasma Development Report                           THPFM0005695953     THPFM0005695965
      DX 09402          2011                                                Uric Acid - Urine Development Report                            THPFM0005695967     THPFM0005695978
      DX 09403       11/12/2015                                             Uric Acid Validation Report, CL-RPT-14066                       THPFM0005701123     THPFM0005701164
      DX 09404       11/9/2015                                              Uric Acid Validation Report, CL-RPT-14206                       THPFM0005701611     THPFM0005701656
      DX 09405                                                              Urine Microscopy Development Report                             THPFM0005698356     THPFM0005698379
      DX 09406                                                              Valproic Acid Development Report                                THPFM0005694263     THPFM0005694284
      DX 09407        9/12/2012                                             Vancomycin Development Report                                   THPFM0005694286     THPFM0005694310
      DX 09408         1/2/2013                                             Vitamin B12 Development Report                                  THPFM0005694397     THPFM0005694429
      DX 09409        8/5/2014                                              Vitamin B12 Validation Report, CL-RPT-131220                      CMS2-001520         CMS2-001564
      DX 09410       11/16/2015                                             Vitamin B12 Validation Report, CL-RPT-131220                    THPFM0005696822     THPFM0005696909
      DX 09411        3/26/2015                                             Vitamin D Development Report                                    THPFM0005687442     THPFM0005687481
      DX 09412        9/30/2013                                             Vitamin D Validation Report                                       CMS2-001303         CMS2-001346
      DX 09413       11/16/2015                                             Vitamin D Validation Report, CL-RPT-14251                       THPFM0005697699     THPFM0005697764
      DX 09414       3/23/2011                                              VZV IGG Development Report                                      THPFM0005694334     THPFM0005694358



                                                                                                  Page 37 of 58
                                               Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 41 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                                  United States v. Elizabeth Holmes
September 6, 2021                                                                                                                  No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                          Description     Bates Begin            Bates End
      Number
      DX 09415        9/17/2012                                             West Nile Development Report         THPFM0005694466     THPFM0005694480
      DX 09416                                                              Zinc - Plasma Development Report     THPFM0005696002     THPFM0005696018
      DX 09417                                                              Zinc - Urine Development Report      THPFM0005696030     THPFM0005696045
      DX 09418                                                              ZPP Development Report               THPFM0005696054     THPFM0005696061
      DX 09500        4/11/2007                                             USP 9,619,627                         HOLMES011335        HOLMES011415
      DX 09501        11/6/2007                                             USP 7,291,497                         HOLMES006783        HOLMES006813
      DX 09502       12/22/2009                                             USP 7,635,594                         HOLMES006814        HOLMES006880
      DX 09503        2/15/2011                                             USP 7,888,125                         HOLMES006881        HOLMES006918
      DX 09504        8/30/2011                                             USP 8,007,999                         HOLMES006919        HOLMES006950
      DX 09505        8/30/2011                                             USP 8,008,034                         HOLMES006951        HOLMES006966
      DX 09506         9/6/2011                                             USP 8,012,744                         HOLMES006967        HOLMES006981
      DX 09507        11/9/2011                                             EP 1 662 987 B1                       HOLMES001013        HOLMES001049
      DX 09508         1/3/2012                                             USP 8,088,593                         HOLMES006982        HOLMES007032
      DX 09509        1/24/2012                                             USP 8,101,402                         HOLMES007033        HOLMES007062
      DX 09510        4/17/2012                                             USP 8,158,430                         HOLMES007063        HOLMES007107
      DX 09511         6/9/2012                                             USP 8,202,697                         HOLMES007108        HOLMES007137
      DX 09512        9/11/2012                                             USP 8,265,955                         HOLMES007138        HOLMES007201
      DX 09513        10/9/2012                                             USP 8,283,155                         HOLMES007202        HOLMES007267
      DX 09514        2/19/2013                                             USP 8,380,541                         HOLMES007268        HOLMES007320
      DX 09515         3/5/2013                                             USP 8,392,585                         HOLMES007321        HOLMES007343
      DX 09516         5/7/2013                                             USP 8,435,738                         HOLMES007344        HOLMES007603
      DX 09517        6/25/2013                                             USP 8,470,524                         HOLMES007604        HOLMES007620
      DX 09518        6/26/2013                                             EP 2 018 188 B1                       HOLMES001050        HOLMES001085
      DX 09519         7/2/2013                                             USP 8,475,739                         HOLMES007621        HOLMES007882
      DX 09520        9/17/2013                                             USP 8,538,774                         HOLMES007883        HOLMES007946
      DX 09521       11/20/2013                                             EP 2 205 968 B1                       HOLMES001103        HOLMES001170
      DX 09522        3/11/2014                                             USP 8,669,047                         HOLMES007947        HOLMES007978
      DX 09523        3/25/2014                                             USP 8,679.407                         HOLMES007979        HOLMES008044
      DX 09524        4/15/2014                                             USP 8,697,377                         HOLMES008045        HOLMES008097
      DX 09525         6/3/2014                                             USP 8,741,230                         HOLMES008098        HOLMES008177
      DX 09526         7/2/2014                                             EP 2 436 400 B1                       HOLMES001171        HOLMES001205
      DX 09527        7/15/2014                                             USP 8,778,665                         HOLMES008178        HOLMES008203
      DX 09528         9/2/2014                                             USP 8,822,167                         HOLMES008204        HOLMES008258
      DX 09529        9/23/2014                                             USP 8,840,838                         HOLMES008259        HOLMES008520
      DX 09530        9/23/2014                                             USP 8,841,076                         HOLMES008521        HOLMES008588
      DX 09531       10/14/2014                                             USP 8,862,448                         HOLMES008589        HOLMES008683
      DX 09532       10/14/2014                                             USP 8,862,750                         HOLMES008684        HOLMES008705
      DX 09533       11/11/2014                                             USP 8,883,518                         HOLMES008706        HOLMES008751
      DX 09534        3/24/2015                                             USP 8,984,932                         HOLMES008752        HOLMES008787
      DX 09535        4/21/2015                                             USP 9,012,163                         HOLMES008788        HOLMES008842
      DX 09536         6/9/2015                                             USP 9,051,599                         HOLMES008843        HOLMES008873
      DX 09537         7/7/2015                                             USP 9,075,046                         HOLMES008874        HOLMES008900
      DX 09538         9/1/2015                                             USP 9,121,851                         HOLMES008901        HOLMES008955
      DX 09539         9/8/2015                                             USP 9,128,015                         HOLMES008956        HOLMES009218
      DX 09540        9/15/2015                                             USP 9,131,884                         HOLMES009219        HOLMES009250
      DX 09541        11/3/2015                                             USP 9,176,126                         HOLMES009251        HOLMES009330
      DX 09542       11/10/2015                                             USP 9,182,388                         HOLMES009331        HOLMES009371



                                                                                                Page 38 of 58
                                               Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 42 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                            United States v. Elizabeth Holmes
September 6, 2021                                                                                                            No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                       Description    Bates Begin          Bates End
      Number
      DX 09543         2/2/2016                                             USP 9,250,229                     HOLMES009372      HOLMES009372
      DX 09544        2/23/2016                                             USP 9,268,915                     HOLMES009373      HOLMES009636
      DX 09545         3/1/2016                                             USP 9,273,301                     HOLMES009637      HOLMES009656
      DX 09546        3/15/2016                                             USP 9,285,366                     HOLMES009657      HOLMES009713
      DX 09547         4/5/2016                                             USP 9,302,264                     HOLMES009714      HOLMES009746
      DX 09548         4/5/2016                                             USP 9,303,286                     HOLMES009747      HOLMES009772
      DX 09549        5/24/2016                                             USP 9,347,867                     HOLMES009773      HOLMES009805
      DX 09550         6/7/2016                                             USP 9,359,632                     HOLMES009806      HOLMES009834
      DX 09551        7/12/2016                                             USP 9,386,948                     HOLMES009835      HOLMES009868
      DX 09552        7/12/2016                                             USP 9,389,229                     HOLMES009869      HOLMES009906
      DX 09553        7/19/2016                                             USP 9,395,302                     HOLMES009907      HOLMES009932
      DX 09554        8/16/2016                                             USP 9,416,387                     HOLMES009933      HOLMES009975
      DX 09555        8/30/2016                                             USP 9,427,184                     HOLMES009976      HOLMES010064
      DX 09556         9/6/2016                                             USP 9,435,793                     HOLMES010065      HOLMES010122
      DX 09557       9/28/2016                                              EP 2 066 777 B1                   HOLMES001086      HOLMES001102
      DX 09558        10/4/2016                                             USP 9,460,263                     HOLMES010123      HOLMES010218
      DX 09559        10/4/2016                                             USP 9,460,268                     HOLMES010219      HOLMES010306
      DX 09560       10/11/2016                                             USP 9,464,981                     HOLMES010307      HOLMES010444
      DX 09561       11/15/2016                                             USP 9,494,521                     HOLMES010445      HOLMES010486
      DX 09562       11/22/2016                                             USP 9,500,639                     HOLMES010487      HOLMES010526
      DX 09563        12/6/2016                                             USP 9,513,197                     HOLMES010527      HOLMES010561
      DX 09564        12/6/2016                                             USP 9,513,224                     HOLMES010562      HOLMES010625
      DX 09565        12/6/2016                                             USP 9,515,618                     HOLMES010626      HOLMES010642
      DX 09566       12/27/2016                                             USP 9,529,976                     HOLMES010643      HOLMES010731
      DX 09567        1/10/2017                                             USP 9,538,992                     HOLMES010732      HOLMES010744
      DX 09568        1/17/2017                                             USP 9,546,394                     HOLMES010745      HOLMES010774
      DX 09569        1/24/2017                                             USP 9,551,027                     HOLMES010775      HOLMES010843
      DX 09570         2/7/2017                                             USP 9,562,860                     HOLMES010844      HOLMES010861
      DX 09571        2/21/2017                                             USP 9,572,550                     HOLMES010862      HOLMES010874
      DX 09572        2/21/2017                                             USP 9,575,058                     HOLMES010875      HOLMES010921
      DX 09573        2/22/2017                                             EP 2 761 488 B1                   HOLMES001286      HOLMES001315
      DX 09574        2/28/2017                                             USP 9,581,588                     HOLMES010922      HOLMES010979
      DX 09575         3/7/2017                                             USP 9,588,109                     HOLMES010980      HOLMES011039
      DX 09576        3/14/2017                                             USP 9,592,508                     HOLMES011040      HOLMES011309
      DX 09577        3/14/2017                                             USP 9,596,156                     HOLMES011310      HOLMES011334
      DX 09578        3/22/2017                                             EP 2 657 699 B1                   HOLMES001225      HOLMES001285
      DX 09579        4/18/2017                                             USP 9,623,411                     HOLMES011416      HOLMES011442
      DX 09580        4/25/2017                                             USP 9,632,102                     HOLMES011443      HOLMES011712
      DX 09581         5/2/2017                                             USP 9,636,062                     HOLMES011713      HOLMES011795
      DX 09582         5/9/2017                                             USP 9,645,143                     HOLMES011796      HOLMES012126
      DX 09583        5/30/2017                                             USP 9,664,702                     HOLMES012127      HOLMES012396
      DX 09584        6/13/2017                                             USP 9,677,993                     HOLMES012397      HOLMES012536
      DX 09585        6/28/2017                                             EP 2 892 496 B1                   HOLMES001428      HOLMES001503
      DX 09586         8/1/2017                                             USP 9,719,081                     HOLMES012537      HOLMES012555
      DX 09587         8/1/2017                                             USP 9,719,990                     HOLMES012556      HOLMES012887
      DX 09588         8/8/2017                                             USP 9,725,760                     HOLMES012888      HOLMES012946
      DX 09589        9/26/2017                                             USP 9,772,291                     HOLMES012947      HOLMES012974



                                                                                              Page 39 of 58
                                               Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 43 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                            United States v. Elizabeth Holmes
September 6, 2021                                                                                                            No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                       Description    Bates Begin          Bates End
      Number
      DX 09590       10/10/2017                                             USP 9,784,670                     HOLMES012975      HOLMES012999
      DX 09591       10/24/2017                                             USP 9,795,929                     HOLMES013000      HOLMES013012
      DX 09592        11/7/2017                                             USP 9,810,704                     HOLMES013013      HOLMES013344
      DX 09593        12/5/2017                                             USP 9,835,548                     HOLMES013345      HOLMES013370
      DX 09594        12/6/2017                                             EP 2 626 412 B1                   HOLMES001206      HOLMES001224
      DX 09595       12/13/2017                                             EP 2 970 922 B1                   HOLMES001837      HOLMES001864
      DX 09596         1/2/2018                                             USP 9,858,660                     HOLMES013371      HOLMES013425
      DX 09597        1/30/2018                                             USP 9,877,674                     HOLMES013426      HOLMES013492
      DX 09598         2/6/2018                                             USP 9,885,715                     HOLMES013493      HOLMES013525
      DX 09599         2/6/2018                                             USP 9,885,729                     HOLMES013526      HOLMES013559
      DX 09600        2/28/2018                                             EP 2 968 059 B1                   HOLMES001739      HOLMES001836
      DX 09601         3/6/2018                                             USP 9,908,113                     HOLMES013560      HOLMES013631
      DX 09602         3/6/2018                                             USP 9,909,193                     HOLMES013632      HOLMES013676
      DX 09603        3/13/2018                                             USP 9,916,428                     HOLMES013677      HOLMES013765
      DX 09604        4/24/2018                                             USP 9,952,240                     HOLMES013766      HOLMES014097
      DX 09605         6/5/2018                                             USP 9,989,470                     HOLMES014098      HOLMES014114
      DX 09606         7/3/2018                                             USP 10,012,638                    HOLMES002442      HOLMES002477
      DX 09607         7/3/2018                                             USP 10,012,664                    HOLMES002478      HOLMES002808
      DX 09608         7/3/2018                                             USP 10,014,837                    HOLMES002809      HOLMES002826
      DX 09609        7/10/2018                                             USP 10,017,809                    HOLMES002827      HOLMES002871
      DX 09610        7/10/2018                                             USP 10,018,549                    HOLMES002872      HOLMES002910
      DX 09611        7/10/2018                                             USP 10,018,643                    HOLMES002911      HOLMES003243
      DX 09612         8/7/2018                                             USP 10,039,528                    HOLMES003244      HOLMES003257
      DX 09613         9/4/2018                                             USP 10,067,123                    HOLMES003258      HOLMES003273
      DX 09614         9/5/2018                                             EP 2 877 834 B1                   HOLMES001354      HOLMES001427
      DX 09615         9/5/2018                                             EP 3 142 017 B1                   HOLMES002035      HOLMES002061
      DX 09616        9/11/2018                                             USP 10,073,103                    HOLMES003274      HOLMES003300
      DX 09617        10/3/2018                                             EP 2 786 767 B1                   HOLMES001316      HOLMES001351
      DX 09618       10/30/2018                                             USP 10,114,033                    HOLMES003301      HOLMES003334
      DX 09619       10/31/2018                                             EP 3 142 017 B8                   HOLMES002062      HOLMES002062
      DX 09620       11/20/2018                                             USP 10,130,283                    HOLMES003335      HOLMES003365
      DX 09621       11/20/2018                                             USP 10,131,939                    HOLMES003366      HOLMES003440
      DX 09622       11/28/2018                                             EP 2 786 767 B8                   HOLMES001352      HOLMES001353
      DX 09623       12/18/2018                                             USP 10,156,579                    HOLMES003441      HOLMES003467
      DX 09624         2/6/2019                                             EP 3 025 257 B1                   HOLMES001986      HOLMES002034
      DX 09625         3/5/2019                                             USP 10,222,310                    HOLMES003468      HOLMES003503
      DX 09626        3/13/2019                                             EP 2 970 960 B1                   HOLMES001865      HOLMES001902
      DX 09627        3/19/2019                                             USP 10,233,479                    HOLMES003504      HOLMES003533
      DX 09628        3/19/2019                                             USP 10,233,480                    HOLMES003534      HOLMES003563
      DX 09629        3/20/2019                                             EP 2 929 046 B1                   HOLMES001658      HOLMES001704
      DX 09630         4/2/2019                                             USP 10,244,973                    HOLMES003564      HOLMES003598
      DX 09631         4/2/2019                                             USP 10,248,765                    HOLMES003599      HOLMES003742
      DX 09632        4/24/2019                                             EP 2 970 961 B1                   HOLMES001903      HOLMES001954
      DX 09633         5/7/2019                                             USP 10,281,479                    HOLMES003743      HOLMES003788
      DX 09634         5/7/2019                                             USP 10,283,217                    HOLMES003789      HOLMES003876
      DX 09635        5/15/2019                                             EP 2 965 478 B1                   HOLMES001705      HOLMES001738
      DX 09636        5/28/2019                                             USP 10,301,689                    HOLMES003877      HOLMES003897



                                                                                              Page 40 of 58
                                               Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 44 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                             United States v. Elizabeth Holmes
September 6, 2021                                                                                                             No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                       Description     Bates Begin          Bates End
      Number
      DX 09637       5/28/2019                                              USP 10,302,643                    HOLMES003898       HOLMES003970
      DX 09638       6/25/2019                                              USP 10,328,395                    HOLMES003971       HOLMES003983
      DX 09639        7/9/2019                                              USP 10,345,303                    HOLMES003984       HOLMES004010
      DX 09640       7/24/2019                                              EP 2 928 374 B1                   HOLMES001504       HOLMES001657
      DX 09641        8/6/2019                                              USP 10,371,606                    HOLMES004011       HOLMES004158
      DX 09642        8/6/2019                                              USP 10,371,710                    HOLMES004159       HOLMES004489
      DX 09643       8/14/2019                                              EP 2 979 089 B1                   HOLMES001955       HOLMES001985
      DX 09644       8/27/2019                                              USP 10,391,496                    HOLMES004490       HOLMES004523
      DX 09645       8/27/2019                                              USP 10,391,497                    HOLMES004524       HOLMES004556
      DX 09646       8/27/2019                                              USP 10,392,650                    HOLMES004557       HOLMES004587
      DX 09647        9/3/2019                                              USP 10,401,373                    HOLMES004588       HOLMES004665
      DX 09648       9/17/2019                                              USP 10,416,178                    HOLMES004666       HOLMES004681
      DX 09649       9/24/2019                                              USP 10,422,806                    HOLMES004682       HOLMES004745
      DX 09650       9/24/2019                                              USP 10,425,304                    HOLMES004746       HOLMES004768
      DX 09651       10/8/2019                                              USP 10,436,687                    HOLMES004769       HOLMES004788
      DX 09652       10/15/2019                                             USP 10,441,204                    HOLMES004789       HOLMES004807
      DX 09653       10/22/2019                                             USP 10,450,595                    HOLMES004808       HOLMES004901
      DX 09654        11/5/2019                                             USP 10,466,178                    HOLMES004902       HOLMES004918
      DX 09655       11/26/2019                                             USP 10,488,643                    HOLMES004919       HOLMES004942
      DX 09656       12/31/2019                                             USP 10,518,265                    HOLMES004943       HOLMES005213
      DX 09657       12/31/2019                                             USP 10,522,245                    HOLMES005214       HOLMES005301
      DX 09658        1/14/2020                                             USP 10,533,994                    HOLMES005302       HOLMES005384
      DX 09659        1/14/2020                                             USP 10,534,009                    HOLMES005385       HOLMES005717
      DX 09660        1/21/2020                                             USP 10,537,894                    HOLMES005718       HOLMES005744
      DX 09661        1/21/2020                                             USP 10,541,896                    HOLMES005745       HOLMES005770
      DX 09662        2/11/2020                                             USP 10,557,786                    HOLMES005771       HOLMES005911
      DX 09663        2/11/2020                                             USP 10,557,863                    HOLMES005912       HOLMES006243
      DX 09664        2/18/2020                                             USP 10,565,705                    HOLMES006244       HOLMES006298
      DX 09665        3/17/2020                                             USP 10,591,409                    HOLMES006299       HOLMES006328
      DX 09666        4/21/2020                                             USP 10,627,418                    HOLMES006329       HOLMES006661
      DX 09667        4/28/2020                                             USP 10,634,667                    HOLMES006662       HOLMES006722
      DX 09668         6/2/2020                                             USP 10,670,588                    HOLMES006723       HOLMES006782
      DX 09669        7/28/2020                                             USP 10,722,163                    HOLMES0015665      HOLMES0015704
      DX 09670         8/4/2020                                             USP 10,730,021                    HOLMES0015705      HOLMES0015717
      DX 09671        8/18/2020                                             USP 10,745,745                    HOLMES0015718      HOLMES0015777
      DX 09672        8/18/2020                                             USP 10,745,766                    HOLMES0015778      HOLMES0015799
      DX 09673        8/18/2020                                             USP 10,749,775                    HOLMES0015800      HOLMES0015830
      DX 09674        8/25/2020                                             USP 10,753,920                    HOLMES0015831      HOLMES0015864
      DX 09675         9/1/2020                                             USP 10,761,030                    HOLMES0015865      HOLMES0015934
      DX 09676         9/8/2020                                             USP 10,768,105                    HOLMES0015935      HOLMES0016016
      DX 09677        9/15/2020                                             USP 10,778,167                    HOLMES0016017      HOLMES0016034
      DX 09678        9/29/2020                                             USP 10,788,409                    HOLMES0016035      HOLMES0016073
      DX 09679        11/3/2020                                             USP 10,823,731                    HOLMES0016074      HOLMES0016138
      DX 09680       11/24/2020                                             USP 10,842,424                    HOLMES0016139      HOLMES0016205
      DX 09681       11/24/2020                                             USP 10,845,299                    HOLMES0016206      HOLMES0016230
      DX 09682        12/8/2020                                             USP 10,856,791                    HOLMES0016231      HOLMES0016341
      DX 09683       12/29/2020                                             USP 10,876,956                    HOLMES0016342      HOLMES0016483



                                                                                              Page 41 of 58
                                               Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 45 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                                                         United States v. Elizabeth Holmes
September 6, 2021                                                                                                                                         No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                            Description                            Bates Begin          Bates End
      Number
      DX 09684        1/26/2021                                             USP 10,900,958                                                HOLMES0016484      HOLMES0016545
      DX 09685         2/2/2021                                             USP 10,908,093                                                HOLMES0016546      HOLMES0016587
      DX 09686       10/13/2020                                             USP 10,800,588                                                HOLMES0016588      HOLMES0016651
      DX 09687       10/27/2020                                             USP 10,816,475                                                HOLMES0016652      HOLMES0016668
      DX 09688        11/3/2020                                             USP 10,822,648                                                HOLMES0016669      HOLMES0016730
      DX 09689        2/16/2021                                             USP 10,920,284                                                HOLMES0016731      HOLMES0016764
      DX 09690         3/9/2021                                             USP 10,943,689                                                HOLMES0016765      HOLMES0016799
      DX 09691        4/13/2021                                             USP 10,976,330                                                HOLMES0016800      HOLMES0017066
      DX 09692        4/27/2021                                             USP 10,989,724                                                HOLMES0017067      HOLMES0017407
      DX 09693        5/18/2021                                             USP 11,007,527                                                HOLMES0017408      HOLMES0017497
      DX 09694        5/18/2021                                             USP 11,008,628                                                HOLMES0017498      HOLMES0017532
      DX 09695        5/18/2021                                             USP 11,009,516                                                HOLMES0017533      HOLMES0017865
      DX 09696        6/29/2021                                             USP 11,046,992                                                HOLMES0017866      HOLMES0017895
      DX 09697         7/6/2021                                             USP 11,054,432                                                HOLMES0017896      HOLMES0018167
      DX 09698        7/13/2021                                             USP 11,061,022                                                HOLMES0018168      HOLMES0018228
      DX 09700                                                              Microneedle encased in glass                                      N/A                N/A
      DX 09701                                                              Fluidic microchip (SKU # 10016985)                                N/A                N/A
      DX 09702                                                              Theranos Sample Processing Unit: 1-series breadboard device       N/A                N/A

      DX 09703                                                              Theranos Sample Processing Unit: 1-series device                   N/A                  N/A
      DX 09704                                                              Theranos Sample Processing Unit: 1-series device (open)            N/A                  N/A
      DX 09705                                                              Theranos 1-series cartridge in sealed packaging                    N/A                  N/A
      DX 09706                                                              Theranos 1-series cartridge                                        N/A                  N/A
      DX 09707                                                              Theranos Sample Processing Unit: 3-series prototype                N/A                  N/A
      DX 09708                                                              Theranos Sample Processing Unit: 3-series prototype (open)         N/A                  N/A
      DX 09709                                                              Theranos Sample Processing Unit: early 3-series device             N/A                  N/A
      DX 09710                                                              Theranos Sample Processing Unit: 3-series device (open)            N/A                  N/A
      DX 09711                                                              Theranos Sample Processing Unit: 3-series device # E000223         N/A                  N/A

      DX 09712                                                              Theranos Sample Processing Unit: 3-series device # E000046         N/A                  N/A

      DX 09713                                                              Theranos Sample Processing Unit: 3-series device # E000226         N/A                  N/A

      DX 09714                                                              Theranos 3-series cartridge in sealed packaging                    N/A                  N/A
      DX 09715                                                              Theranos 3-series cartridge                                        N/A                  N/A
      DX 09716                                                              Theranos 3-series shipping container                               N/A                  N/A
      DX 09717                                                              Theranos Sample Processing Unit: monolab #7A                       N/A                  N/A
      DX 09718                                                              Theranos Sample Processing Unit: 4-series device # T41-0528        N/A                  N/A
                                                                            (open)
      DX 09719                                                              Theranos Sample Processing Unit: minilab tower                     N/A                  N/A
      DX 09720                                                              Theranos Sample Processing Unit: 4s                                N/A                  N/A
      DX 09721                                                              Theranos Sample Processing Unit: 4-series device # T41-0366        N/A                  N/A

      DX 09722                                                              Theranos Sample Processing Unit: 4-series device # T41-0557        N/A                  N/A

      DX 09723                                                              Theranos 4-series liquid handling robot                            N/A                  N/A
      DX 09724                                                              Theranos 4-series centrigue module                                 N/A                  N/A



                                                                                                  Page 42 of 58
                                               Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 46 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                                                         United States v. Elizabeth Holmes
September 6, 2021                                                                                                                                         No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                           Description                             Bates Begin          Bates End
      Number
      DX 09725                                                              Theranos 4-series sonicator module                                 N/A                  N/A
      DX 09726                                                              Theranos 4-series spectrophotometer module                         N/A                  N/A
      DX 09727                                                              Theranos 4-series nucleic acid amplification module                N/A                  N/A
      DX 09728                                                              Theranos 4-series cytometer packaging                              N/A                  N/A
      DX 09729                                                              Theranos 4-series cartridge                                        N/A                  N/A
      DX 09730                                                              Theranos 4-series shipping container                               N/A                  N/A
      DX 09731                                                              Theranos 4-series TNAA Zika cartridge in sealed packaging          N/A                  N/A
                                                                            (Lot: 409463)
      DX 09732                                                              Theranos 4-series Operator Training Cartridge in sealed            N/A                  N/A
                                                                            packaging (Part No: 60-00187; Lot: S000008261)
      DX 09733                                                              Theranos 4-series Final Qualification for 40-01024 Cartridge       N/A                  N/A
                                                                            in sealed packaging (Ref: 60-00194; Lot: 408347)
      DX 09734                                                              Theranos 4-series FG, Cart, CytoQC Cartridge 4.x Gen3 Body         N/A                  N/A
                                                                            in sealed packaging (Lot: S000008153)
      DX 09735                                                              Plastic bag containing Theranos EDTA Sample Collection             N/A                  N/A
                                                                            Devices (P/N: 52-00121; Lot: 17032015-4265)
      DX 09736                                                              Plastic bag containing Theranos LiHep Sample Collection            N/A                  N/A
                                                                            Devices. P/N: 52-00120. Lot: 05112014-3007.
      DX 09737                                                              Theranos nanotainer prototype with display mount                   N/A                  N/A
      DX 09738                                                              Theranos nanotainers                                               N/A                  N/A
      DX 09739                                                              Theranos nanotainer storage and shipping container                 N/A                  N/A
      DX 09740                                                              Theranos sample collection device                                  N/A                  N/A
      DX 09741                                                              Butterfly needle collection device with Theranos nanotainer        N/A                  N/A
                                                                            adaptor
      DX 09742                                                              Theranos t-cups                                                   N/A                  N/A
      DX 09743                                                              Becton Dickinson vacutainer sample collection tubes               N/A                  N/A
      DX 09744                                                              Photo: Microneedle encased in glass                              Pending              Pending
      DX 09745                                                              Photo: Fluidic microchip (SKU # 10016985)                        Pending              Pending
      DX 09746                                                              Photo: Theranos Sample Processing Unit: 1-series breadboard      Pending              Pending
                                                                            device
      DX 09747                                                              Photo: Theranos Sample Processing Unit: 1-series device          Pending              Pending
      DX 09748                                                              Photo: Theranos Sample Processing Unit: 1-series device          Pending              Pending
                                                                            (open)
      DX 09749                                                              Photo: Theranos 1-series cartridge in sealed packaging           Pending              Pending
      DX 09750                                                              Photo: Theranos 1-series cartridge                               Pending              Pending
      DX 09751                                                              Photo: Theranos Sample Processing Unit: 3-series prototype       Pending              Pending
      DX 09752                                                              Photo: Theranos Sample Processing Unit: 3-series prototype       Pending              Pending
                                                                            (open)
      DX 09753                                                              Photo: Theranos Sample Processing Unit: early 3-series device    Pending              Pending

      DX 09754                                                              Photo: Theranos Sample Processing Unit: 3-series device          Pending              Pending
                                                                            (open)
      DX 09755                                                              Photo: Theranos Sample Processing Unit: 3-series device #        Pending              Pending
                                                                            E000223
      DX 09756                                                              Photo: Theranos Sample Processing Unit: 3-series device #        Pending              Pending
                                                                            E000046




                                                                                                  Page 43 of 58
                                               Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 47 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                                                           United States v. Elizabeth Holmes
September 6, 2021                                                                                                                                           No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                           Description                               Bates Begin          Bates End
      Number
      DX 09757                                                              Photo: Theranos Sample Processing Unit: 3-series device #           Pending             Pending
                                                                            E000226
      DX 09758                                                              Photo: Theranos 3-series cartridge in sealed packaging              Pending             Pending
      DX 09759                                                              Photo: Theranos 3-series cartridge                                  Pending             Pending
      DX 09760                                                              Photo: Theranos 3-series shipping container                         Pending             Pending
      DX 09761                                                              Photo: Theranos Sample Processing Unit: monolab #7A                 Pending             Pending
      DX 09762                                                              Photo: Theranos Sample Processing Unit: 4-series device #           Pending             Pending
                                                                            T41-0528 (open)
      DX 09763                                                              Photo: Theranos Sample Processing Unit: minilab tower               Pending             Pending
      DX 09764                                                              Photo: Theranos Sample Processing Unit: 4s                          Pending             Pending
      DX 09765                                                              Photo: Theranos Sample Processing Unit: 4-series device #           Pending             Pending
                                                                            T41-0366
      DX 09766                                                              Photo: Theranos Sample Processing Unit: 4-series device #           Pending             Pending
                                                                            T41-0557
      DX 09767                                                              Photo: Theranos 4-series liquid handling robot                      Pending             Pending
      DX 09768                                                              Photo: Theranos 4-series centrigue module                           Pending             Pending
      DX 09769                                                              Photo: Theranos 4-series sonicator module                           Pending             Pending
      DX 09770                                                              Photo: Theranos 4-series spectrophotometer module                   Pending             Pending
      DX 09771                                                              Photo: Theranos 4-series nucleic acid amplification module          Pending             Pending
      DX 09772                                                              Photo: Theranos 4-series cytometer packaging                        Pending             Pending
      DX 09773                                                              Photo: Theranos 4-series cartridge                                  Pending             Pending
      DX 09774                                                              Photo: Theranos 4-series shipping container                         Pending             Pending
      DX 09775                                                              Photo: Theranos 4-series TNAA Zika cartridge in sealed              Pending             Pending
                                                                            packaging (Lot: 409463)
      DX 09776                                                              Photo: Theranos 4-series Operator Training Cartridge in sealed      Pending             Pending
                                                                            packaging (Part No: 60-00187; Lot: S000008261)
      DX 09777                                                              Photo: Theranos 4-series Final Qualification for 40-01024           Pending             Pending
                                                                            Cartridge in sealed packaging (Ref: 60-00194; Lot: 408347)
      DX 09778                                                              Photo: Theranos 4-series FG, Cart, CytoQC Cartridge 4.x             Pending             Pending
                                                                            Gen3 Body in sealed packaging (Lot: S000008153)
      DX 09779                                                              Photo: Plastic bag containing Theranos EDTA Sample                  Pending             Pending
                                                                            Collection Devices (P/N: 52-00121; Lot: 17032015-4265)
      DX 09780                                                              Photo: Plastic bag containing Theranos LiHep Sample                 Pending             Pending
                                                                            Collection Devices. P/N: 52-00120. Lot: 05112014-3007.
      DX 09781                                                              Photo: Theranos nanotainer prototype with display mount             Pending             Pending
      DX 09782                                                              Photo: Theranos nanotainers                                         Pending             Pending
      DX 09783                                                              Photo: Theranos nanotainer storage and shipping container           Pending             Pending
      DX 09784                                                              Photo: Theranos sample collection device                            Pending             Pending
      DX 09785                                                              Photo: Butterfly needle collection device with Theranos             Pending             Pending
                                                                            nanotainer adaptor
      DX 09786                                                              Photo: Theranos t-cups                                              Pending           Pending
      DX 09787                                                              Photo: Becton Dickinson vacutainer sample collection tubes          Pending           Pending
      DX 09788        5/20/2016                                             Photos: Theranos                                                 HOLMES000614      HOLMES000634
      DX 09789                                                              Photo: Theranos Device                                           HOLMES001001      HOLMES001001
      DX 09790                                                              Photo: Theranos Device                                           HOLMES001002      HOLMES001002
      DX 09791                                                              Photo: Theranos Device                                           HOLMES001003      HOLMES001003
      DX 09792                                                              Photo: Theranos Lab Equipment                                    HOLMES000996      HOLMES000996



                                                                                                  Page 44 of 58
                                               Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 48 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                                                         United States v. Elizabeth Holmes
September 6, 2021                                                                                                                                         No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                         Description                             Bates Begin            Bates End
      Number
      DX 09793                                                              Photo: Theranos Lab Equipment                               HOLMES000997         HOLMES000997
      DX 09794                                                              Photo: Theranos Lab Equipment                               HOLMES000998         HOLMES000998
      DX 09795                                                              Photo: Theranos Lab Equipment                               HOLMES000999         HOLMES000999
      DX 09796                                                              Photo: Theranos Lab Equipment                               HOLMES001000         HOLMES001000
      DX 09797                                                              Photo: Theranos Lab Equipment                               HOLMES002430         HOLMES002430
      DX 09798                                                              Photo: Theranos Lab                                         HOLMES002137         HOLMES002137
      DX 09799                                                              Photo: Theranos Lab                                         HOLMES002138         HOLMES002138
      DX 09800                                                              Photo: Theranos Lab                                         HOLMES002139         HOLMES002139
      DX 09801                                                              Photo: Theranos Lab                                         HOLMES002140         HOLMES002140
      DX 09802                                                              Photo: Theranos Quality Policy                              HOLMES002135         HOLMES002135
      DX 09803                                                              Photo: Sonora Quest Laboratories                            HOLMES002141         HOLMES002141
      DX 09804          2002                                                Photo: Contains E. Holmes and S. Balwani                    HOLMES000003         HOLMES000004
      DX 09805          2003                                                Photo: E. Holmes (Summer 2003)                              HOLMES000600         HOLMES000600
      DX 09806                                                              Photo: E. Holmes                                            HOLMES002123         HOLMES002123
      DX 09807                                                              Photo: E. Holmes                                            HOLMES002124         HOLMES002124
      DX 09808                                                              Photo: E. Holmes                                            HOLMES002125         HOLMES002125
      DX 09809                                                              Photo: E. Holmes                                            HOLMES002126         HOLMES002126
      DX 09810                                                              Photo: E. Holmes                                            HOLMES002127         HOLMES002127
      DX 09811                                                              Photo: E. Holmes                                            HOLMES002128         HOLMES002128
      DX 09812                                                              Photo: E. Holmes                                            HOLMES002129         HOLMES002129
      DX 09813                                                              Photo: E. Holmes                                            HOLMES002130         HOLMES002130
      DX 09814                                                              Photo: E. Holmes                                            HOLMES002131         HOLMES002131
      DX 09815                                                              Photo: E. Holmes                                            HOLMES002132         HOLMES002132
      DX 09816                                                              Photo: E. Holmes                                            HOLMES002133         HOLMES002133
      DX 09817                                                              Photo: E. Holmes                                            HOLMES002134         HOLMES002134
      DX 09818                                                              Photo: E. Holmes                                            HOLMES002136         HOLMES002136
      DX 09819                                                              Native Video File: Theranos Science & Technology - The      HOLMES002383         HOLMES002383
                                                                            Miniaturization of Laboratory Testing
      DX 09820                                                              Native Video File: DrPage1.mp4                             ONEILL-000019366     ONEILL-000019366
      DX 09821                                                              Native Video File: Theranos Bot Redacted    01 003-        ONEILL-000021807     ONEILL-000021807
                                                                            HD.mp4
      DX 09900           2005                                               Quality Systems Manual (QSP-00001)                         THPFM0001778350      THPFM0001778445
      DX 09901        4/20/2005                                             L. Asfour Email to E. Holmes re employee handbook (with     THER-4616553         THER-4616580
                                                                            attachment)
      DX 09902         4/3/2008                                             K. Harrison Email to All Theranos Employees re Employee     THER-5592503          THER-5592576
                                                                            Handbook 2008 (with attachment)
      DX 09903         6/9/2011                                             Signed CL SOP07001 Refrigerator and Freezer Temperature      CMS2-000425           CMS2-000558
                                                                            Monitoring, Rev. A
      DX 09904         6/9/2011                                             Complaint Investigation and Communication Logsheet (CL     THER-AZ-04033194     THER-AZ-04033194
                                                                            FRM-13002-F1)
      DX 09905         6/9/2011                                             Complaint Report Form (CL FRM-13002-F2)                    THPFM0005663052      THPFM0005663053
      DX 09906         6/9/2011                                             Specimen Rejection Notification (CL SOP-13001 Rev. A)      THPFM0005663060      THPFM0005663063
      DX 09907         6/9/2011                                             Complaint Investigation and Communication (CL SOP-13002    THPFM0005663064      THPFM0005663069
                                                                            Rev. A)
      DX 09908         6/9/2011                                             Quality Management Plan (CL QMP-00002 Rev. A)              THPFM0005663070      THPFM0005663076
      DX 09909         6/9/2011                                             Corrective and Preventative Action (CL QOP-00008 Rev. A)   THPFM0005663097      THPFM0005663104




                                                                                                Page 45 of 58
                                               Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 49 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                                                           United States v. Elizabeth Holmes
September 6, 2021                                                                                                                                           No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                          Description                              Bates Begin            Bates End
      Number
      DX 09910         6/9/2011                                             Quality Systems Manual (CL QSM-00001 Rev. A)                 THPFM0005663112      THPFM0005663145
      DX 09911         6/9/2011                                             Patient Privacy and Confidentiality Policy (CL POL-01001     THPFM0005663147      THPFM0005663151
                                                                            Rev. A)
      DX 09912         6/9/2011                                             Training Policy (CL POL-03015 Rev. A)                        THPFM0005663152      THPFM0005663157
      DX 09913         6/9/2011                                             Compentency and Annual Performance Evaluation Policy (CL     THPFM0005663158      THPFM0005663161
                                                                            POL-03016 Rev. A)
      DX 09914         6/9/2011                                             Training Protocol (CL SOP-03013 Rev. A)                      THPFM0005663162      THPFM0005663170
      DX 09915        6/13/2011                                             Test Result Reporting (CL SOP-12001 Rev. B)                  THPFM0005663054      THPFM0005663059
      DX 09916        6/13/2011                                             Quality Control in Chemistry (CL QOP-00013 Rev. B)           THPFM0005663105      THPFM0005663111
      DX 09917        6/13/2011                                             Confidentiality Training and Competence (CL FRM-01001-       THPFM0005663146      THPFM0005663146
                                                                            F1)
      DX 09918        9/20/2011                                             Quality Assessment Protocol (CL QOP-00007 Rev. C)            THPFM0005663077      THPFM0005663096
      DX 09919       10/11/2011                                             Signed CL SOP-10001 Measuring Prothrombin Time- Innovin        CMS2-000559          CM2-000642
                                                                            (PT) on the Siemens BCS XP Instrument, Rev. A
      DX 09920        11/4/2011                                             Signed CL PLN-14003 Master Validation Plan for Routine         CMS2-001927           CMS2-001944
                                                                            Chemistry Assays on the Theranos Devices, Rev. A
      DX 09921        11/4/2011                                             Signed CL PLN-14002 Master Validation Plan for ELISA           CMS2-154079           CMS2-154095
                                                                            Assays on Theranos Devices, Rev. A
      DX 09922        11/4/2011                                             Signed CL PLN-14003 Master Validation Plan for Routine         CMS2-171071           CMS2-171087
                                                                            Chemistry Assays on the Theranos Devices, Rev. A
      DX 09923        1/22/2013                                             Signed CL SOP-14000 Verification or Validation of Assays       CMS2-001981           CMS2-002004
                                                                            and Methods, Rev. A
      DX 09924        4/1/2013                                              Signed CL QOP-00007 Quality Assessment Protocol, Rev. D        CMS2-002085           CMS2-002110

      DX 09925       10/23/2013                                             Signed CL SOP-19002 Total 25-OH Vitamin D on Edison 3.5      THER-AZ-04013785     THER-AZ-04013805
                                                                            Theranos System, Rev A
      DX 09926       10/23/2013                                             CL SOP-19001 Estradiol on Edison 3.5 Theranos System, Rev    THPFM0004478212      THPFM0004478230
                                                                            A
      DX 09927       10/23/2013                                             CL SOP-19001 Thyroid Stimulating Hormone on Edison 3.5       THPFM0004478231      THPFM0004478249
                                                                            Theranos System, Rev A
      DX 09928       10/23/2013                                             CL SOP-19002 Total 25-OH Vitamin D on Edison 3.5             THPFM0004478250      THPFM0004478270
                                                                            Theranos System, Rev A
      DX 09929       10/23/2013                                             CL SOP-19003 Free Thyroxine on Edison 3.5 Theranos           THPFM0004478271      THPFM0004478288
                                                                            System, Rev A
      DX 09930       10/23/2013                                             CL SOP-19004 Total Prostate-Specific Antigen on Edison 3.5   THPFM0004478289      THPFM0004478305
                                                                            Theranos System, Rev A
      DX 09931       10/23/2013                                             CL SOP-xxxxx Total Thyroxine on Edison 3.5 Theranos          THPFM0004478325      THPFM0004478341
                                                                            System, Rev A
      DX 09932       10/23/2013                                             CL SOP-19001 SHBG on Edison 3.5 Theranos System, Rev A       THPFM0004478342      THPFM0004478361

      DX 09933       10/23/2013                                             CL SOP-xxxxx Human Chorionic Gonadotropin (hCG) on           THPFM0004478380      THPFM0004478397
                                                                            Edison 3.5 Theranos System, Rev A
      DX 09934       10/23/2013                                             CL SOP-xxxxx Vitamin B12 on Edison 3.5 Theranos System,      THPFM0004478398      THPFM0004478419
                                                                            Rev A
      DX 09935       10/23/2013                                             CL SOP-19001 Thyroid Stimulating Hormone on Edison 3.5       THPFM0004787757      THPFM0004787777
                                                                            Theranos System, Rev A




                                                                                                 Page 46 of 58
                                               Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 50 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                                                                  United States v. Elizabeth Holmes
September 6, 2021                                                                                                                                                  No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                          Description                             Bates Begin                    Bates End
      Number
      DX 09936       10/23/2013                                             CL SOP-19002 Total 25-OH Vitamin D on Edison 3.5             THPFM0004787778             THPFM0004787798
                                                                            Theranos System, Rev A
      DX 09937       10/23/2013                                             CL SOP-19004 Total Prostate-Specific Antigen on Edison 3.5   THPFM0004787799             THPFM0004787818
                                                                            Theranos System, Rev A
      DX 09938       10/23/2013                                             CL SOP-19003 Free Thyroxine on Edison 3.5 Theranos           THPFM0004787819             THPFM0004787838
                                                                            System, Rev A
      DX 09939       11/26/2013                                             Signed CL SOP-00020 Proficiency testing for Theranos Lab-      CMS2-001565                  CMS2-001572
                                                                            Developed Tests: Edison 3.5
      DX 09940       11/26/2013                                             Signed CL SOP-00021 Proficiency Testing for Theranos Lab-      CMS2-002905                  CMS2-002912
                                                                            Developed Tests, Rev. A
      DX 09941         1/1/2014                                             Signed CL SOP-00020 Proficiency testing for Theranos Lab-      CMS2-001573                  CMS2-001605
                                                                            Developed Tests (Immunoassays), Rev. B
      DX 09942        1/30/2014                                             CL SOP-19005 Total Triiodothyronine on Edison 3.5            THPFM0004478306             THPFM0004478324
                                                                            Theranos System, Rev A
      DX 09943        3/17/2014                                             Signed CL QOP-00013 Quaility Control in Chemistry, Rev. D      CMS2-001945                  CMS2-001964

      DX 09944        5/15/2014                                             Signed CL SOP-15026 Edison 3.5 Theranos System Daily QC         CMS2-001903                 CMS2-001918
                                                                            Procedure, Rev. A
      DX 09945        7/28/2014                                             Quality Systems Manual (CL QSM-00001 Rev. C)                  THPFM0000976541            THPFM0000976556
      DX 09946        7/28/2014                                             Quality Systems Manual (CL QSM-00002 Rev. C)                  THPFM0000976560            THPFM0000976577
      DX 09947        8/12/2014                                             Signed CL QOP-00022 Verification of Procedures, Rev. A          CMS2-001919                CMS2-001926
      DX 09948         9/8/2014                                             CL SOP-09704 Total Testosterone on Edison 3.5 Theranos        THPFM0004478194            THPFM0004478211
                                                                            System, Rev B
      DX 09949        9/12/2014                                             CL SOP-09013 Prolactin on Edison 3.5 Theranos System, Rev     THPFM0004478174            THPFM0004478193
                                                                            A
      DX 09950        12/2/2014                                             Signed CL SOP-09118 Glucose in Serum, Plasma, Urine or          CMS2-000937                 CMS2-000998
                                                                            CSF on the ADVIA Chemistry Systems, Rev. A
      DX 09951        12/2/2014                                             Signed CL SOP-09127 Sodium (NA) in Serum, Plasma or             CMS2-001055                 CMS2-001072
                                                                            Urine on the Siemens ADVIA Chemistry Systems, Rev. B
      DX 09952        12/5/2014                                             Signed CL SOP-09161 Apolipoprotein A-1 in Serum or              CMS2-000701                 CMS2-000790
                                                                            Plasma on the ADVIA Chemistry Systems, Rev. A
      DX 09953        12/5/2014                                             Signed CL SOP-09107 Calcium (CA, CA_2) in Serum,                CMS2-000799                 CMS2-000854
                                                                            Plasma or Urine on the Siemens ADVIA Chemistry Systems,
                                                                            Rev. B
      DX 09954        12/5/2014                                             Signed CL SOP-09111 CO2 in Serum or Plasma on the               CMS2-001073                 CMS2-001154
                                                                            ADVIA Chemistry Systems, Rev. B
      DX 09955        12/5/2014                                             Signed CL SOP-09102 Alkaline Phosphatase (ALP) Amp in           CMS2-001155                 CMS2-001172
                                                                            Serum or Plasma on the ADVIA Chemistry Systems, Rev. B
      DX 09956        12/5/2014                                             Signed CL SOP-06051 SOP ADVIA 2120i Operation and               CMS2-002919                 CMS2-002926
                                                                            Maintenance, Rev. A
      DX 09957        12/5/2014                                             Signed CL SOP-09161 Apolipoprotein A-1 in Serum or              CMS2-150249                 CMS2-150276
                                                                            Plasma on the ADVIA Chemistry Systems, Rev. A
      DX 09958        1/13/2015                                             Quality Manual (QM-00001 Rev. D)                                THER-2085149               THER-2085162
      DX 09959         4/8/2015                                             M. Ramamurthy Email to S. Kim and J. Perricone re         SEC-USAO-EPROD-005390945   SEC-USAO-EPROD-005391003
                                                                            Employee Handbook - word version (with attachment)
      DX 09960        7/31/2015                                             Signed CL SOP-09186 Albumin BCP (ALBP) in Serum or              CMS2-000855                 CMS2-000894
                                                                            Plasma on the ADVIA Chemistry Systems, Rev. A



                                                                                                 Page 47 of 58
                                               Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 51 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                                                             United States v. Elizabeth Holmes
September 6, 2021                                                                                                                                             No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                           Description                               Bates Begin            Bates End
      Number
      DX 09961        8/17/2015                                             Signed CL SOP-15018 CBC: Tecan 1, Tecan 2, Drew,                  CMS2-002831          CMS2-002853
                                                                            Fortress, and Canto, Rev. B
      DX 09962        8/25/2015                                             Quality Systems Manual (CL QSM-00001 Rev. D)                    THPFM0001340805     THPFM0001340839
      DX 09963        8/31/2015                                             Signed CL COP-03016 Competency Assessment Procedure,              CMS2-002005         CMS2-002016
                                                                            Rev. A
      DX 09964         9/8/2015                                             Theranos Submission of Standard Operating Procedures in           FDA-0023232          FDA-0023339
                                                                            Response to FDA Request (with attachments)
      DX 09965       10/12/2015                                             Signed CL SOP-07010 New Reagent and Quality Control Lot           CMS2-002017          CMS2-002028
                                                                            to Lot Procedure, Rev. A
      DX 09966       10/20/2015                                             Signed CL UG-08010 Accession App User Guide                     THPFM0000474437     THPFM0000474462
      DX 09967       11/10/2015                                             H. King Email to S. Bennett and G. Yamamoto re SOPs               CMS2-150191         CMS2-150193
      DX 09968       11/17/2015                                             Signed CL SOP-05078 Receive Shipments& Triage Specimen,           CMS-000592          CMS-000605
                                                                            Rev. B
      DX 09969       11/17/2015                                             Signed CL SOP-05079 Specimen Accessioning - Newark,               CMS-000606           CMS-000631
                                                                            Rev. C
      DX 09970       12/29/2015                                             Signed SOP-07011 Result Report, Reference Ranges & Test           CMS-000763           CMS-000768
                                                                            Menu, Rev. A
      DX 09971         2/1/2016                                             Signed CL QOP-00003 Document Control: Standard                    CMS-000024           CMS-000051
                                                                            Operating Procedure, Rev. D
      DX 09972         2/1/2016                                             Signed CL QOP-00005 SOP Document Format, Rev. F                   CMS-000052           CMS-000090
      DX 09973         2/1/2016                                             Signed CL QOP-06066 Equipment System - Operation and              CMS-000108           CMS-000127
                                                                            Maintenance, Rev. A
      DX 09974         2/1/2016                                             Signed CL QOP-00013 Quality Control, Rev. H                       CMS-000218           CMS-000243
      DX 09975         2/1/2016                                             Signed CL QOP-00022 Method Verification, Rev. B                   CMS-000278           CMS-000302
      DX 09976         2/1/2016                                             Signed CL SOP-00041 Clinical Laboratory Personnel                 CMS-000303           CMS-000329
                                                                            Qualification Requirements and Delegation of Responsibilities
                                                                            (California), Rev. A
      DX 09977         2/1/2016                                             Signed CL QOP-03016 Training and Competency, Rev. B               CMS-000449           CMS-000475
      DX 09978         2/1/2016                                             Signed CL QOP-06067 Qualification of Equipment or                 CMS-000660           CMS-000678
                                                                            Process/Product Validation, Rev. A
      DX 09979         2/1/2016                                             Signed CL QOP-06069 Method / Instrument Comparison,               CMS-000701           CMS-000713
                                                                            Rev. A
      DX 09980         2/1/2016                                             Signed CL QOP-07010 Reagent Management and                        CMS-000728           CMS-000740
                                                                            Qualification: Parallel Testing, Rev. C
      DX 09981         2/1/2016                                             Signed CL QOP-06069 Method / Instrument Comparison,               CMS-015192           CMS-015203
                                                                            Rev. A
      DX 09982         2/5/2016                                             Signed CL SOP-17002 Abbott RealTime Chlamydia                     CMS-000838           CMS-000859
                                                                            trachomatis/Neisseria gonorrhoeae (CT/NG) Assay in Urine or
                                                                            Genital Swabs on the Abbott Molecular m2000 Plus System,
                                                                            Rev. F
      DX 09983        2/10/2016                                             Signed CL SOP-06060 SensoScientific Monitoring, Rev. B            CMS-000099           CMS-000107
      DX 09984        2/10/2016                                             Signed CL QOP-00006 Proficiency Testing Procedure, Rev. G         CMS-000128           CMS-000137

      DX 09985        2/10/2016                                             Signed CL QOP-00008 Occurrence and Corrective and                 CMS-000140           CMS-000153
                                                                            Preventative Action Program, Rev. C
      DX 09986        2/10/2016                                             Signed CL QOP-00045 Quality Improvement and Monitoring,           CMS-000407           CMS-000418
                                                                            Rev. A



                                                                                                  Page 48 of 58
                                               Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 52 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                                                             United States v. Elizabeth Holmes
September 6, 2021                                                                                                                                             No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                           Description                               Bates Begin            Bates End
      Number
      DX 09987        2/10/2016                                             Signed CL QOP-00046 Assessments - Internal and External           CMS-000419           CMS-000428
                                                                            (Audits), Rev. A
      DX 09988        2/10/2016                                             Signed CL SOP-02020 Laboratory Material Receiving and             CMS-000441           CMS-000448
                                                                            Storage, Rev. C
      DX 09989        2/10/2016                                             Signed CL SOP-07001 Temperature-Controlled Storage Setup          CMS-000714           CMS-000723
                                                                            and Use, Rev. C
      DX 09990        2/11/2016                                             Signed CL QOP-00018 Quality Assurance and Quality                 CMS-000244           CMS-000257
                                                                            Control in Microbiology, Rev. C
      DX 09991        2/11/2016                                             Signed CL SOP-05002 Specimen Rejection Criteria, Rev. G           CMS-000535           CMS-000591
      DX 09992        2/11/2016                                             Signed CL SOP-12001 Result Reporting, Rev. G                      CMS-000769           CMS-000789
      DX 09993        2/12/2016                                             Signed CL SOP-15040 Blood Smear Evaluation Using the              CMS-000790           CMS-000799
                                                                            Cella Vision DM9600, Rev. B
      DX 09994        2/12/2016                                             Signed CL SOP-15060 Advia 2120i Complete Blood Count              CMS-000800           CMS-000837
                                                                            and Differential, Rev. A
      DX 09995        2/26/2016                                             Signed CL SOP-05120 Labeling Specimen, Rev. A                     CMS-015174           CMS-015181
      DX 09996        3/24/2016                                             Signed CL SOP-00041 Clinical Laboratory Personnel                 CMS-014624           CMS-014647
                                                                            Qualification Requirements and Delegation of Responsibilities
                                                                            (California), Rev. B
      DX 09997        3/24/2016                                             Signed CL QOP-05102 Referral Testing - Newark Laboratory,         CMS-015004           CMS-015057
                                                                            Rev. E
      DX 09998        3/24/2016                                             Signed CL SOP-07001 Temperature-Controlled Storage Setup          CMS-015246           CMS-015257
                                                                            and Use, Rev. D
      DX 09999        3/25/2016                                             Signed CL QOP-00003 Document Control: Standard                    CMS-014183           CMS-014210
                                                                            Operating Procedure, Rev. E
      DX 10000        3/25/2016                                             Signed CL QOP-00005 SOP Document Format, Rev. G                   CMS-014271           CMS-014318
      DX 10001        3/25/2016                                             Signed CL QOP-00006 Proficiency Testing Procedure, Rev. I         CMS-014469           CMS-014491

      DX 10002        3/25/2016                                             Signed CL QOP-03016 Training and Competency, Rev. C               CMS-014867           CMS-014883
      DX 10003        3/26/2016                                             Signed CL SOP-15040 Blood Smear Evaluation Using the              CMS-015487           CMS-015499
                                                                            Cella Vision DM9600, Rev. C
      DX 10004        3/29/2016                                             Signed CL QOP-00018 Quality Assurance and Quality                 CMS-014522           CMS-014535
                                                                            Control in Microbiology, Rev. D
      DX 10005        3/29/2016                                             Signed CL QOP-00022 Method Verification, Rev. C                   CMS-014559           CMS-014581
      DX 10006        3/29/2016                                             Signed CL QOP-00045 Quality Improvement and Monitoring,           CMS-014735           CMS-014758
                                                                            Rev. B
      DX 10007        3/29/2016                                             Signed CL QOP-00046 Assessments - Internal and External           CMS-014785           CMS-014816
                                                                            (Audits), Rev. B
      DX 10008        3/29/2016                                             Signed CL QOP-07010 Reagent Management and                        CMS-015386           CMS-015399
                                                                            Qualification: Parallel Testing, Rev. D
      DX 10009        3/29/2016                                             Signed CL SOP-17002 Abbott RealTime Chlamydia                     CMS2-164960          CMS2-164991
                                                                            trachomatis/Neisseria gonorrhoeae (CT/NG) Assay in Urine or
                                                                            Genital Swabs on the Abbott Molecular m2000 Plus System,
                                                                            Rev. H
      DX 10010        4/23/2016                                             Signed CL QOP-00013 Quaility Control, Rev. F                      CMS2-001965         CMS2-001980
      DX 10011        6/8/2016                                              Quality Systems Manual (CL QSM-00001 Rev. E)                    THPFM0000133562     THPFM0000133583
      DX 10012        6/23/2016                                             Signed CL SOP-06060 SensoScientific Monitoring, Rev. A            CMS2-000429         CMS2-00436
      DX 10013         11/2016                                              Employee Handbook Theranos, Inc.                                THPFM0005750176     THPFM0005750232



                                                                                                  Page 49 of 58
                                               Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 53 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                                                            United States v. Elizabeth Holmes
September 6, 2021                                                                                                                                            No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                           Description                               Bates Begin           Bates End
      Number
      DX 10014                                                              Quality Manual (QM-00001 Rev. E)                               THPFM0003868595     THPFM0003868627
      DX 10015        2/14/2014                                             Proficiency Testing Reports (College of American               THPFM0000684582     THPFM0000684584
                                                                            Pathologists)
      DX 10016         3/5/2014                                             Proficiency Testing Reports (American Proficiency Institute)   THPFM0000684664     THPFM0000684671
      DX 10017        3/27/2014                                             Proficiency Testing Reports (College of American               THPFM0000684643     THPFM0000684644
                                                                            Pathologists)
      DX 10018         4/9/2014                                             Proficiency Testing Reports (College of American               THPFM0000684617     THPFM0000684624
                                                                            Pathologists)
      DX 10019        4/24/2014                                             Proficiency Testing Reports (College of American               THPFM0000684630     THPFM0000684635
                                                                            Pathologists)
      DX 10020         5/6/2014                                             Proficiency Testing Reports (College of American               THPFM0000684638     THPFM0000684640
                                                                            Pathologists)
      DX 10021        5/13/2014                                             Proficiency Testing Reports (American Proficiency Institute)   THPFM0000684659     THPFM0000684663
      DX 10022        6/20/2014                                             Proficiency Testing Reports (College of American               THPFM0000684691     THPFM0000684692
                                                                            Pathologists)
      DX 10023        6/23/2014                                             Proficiency Testing Reports (American Proficiency Institute)   THPFM0000684652     THPFM0000684658
      DX 10024        7/1/2014                                              Proficiency Testing Reports (College of American               THPFM0000684636     THPFM0000684637
                                                                            Pathologists)
      DX 10025        9/17/2014                                             Proficiency Testing Reports (College of American               THPFM0000684614     THPFM0000684616
                                                                            Pathologists)
      DX 10026        9/29/2014                                             Proficiency Testing Reports (College of American               THPFM0000684612     THPFM0000684613
                                                                            Pathologists)
      DX 10027        10/7/2014                                             Proficiency Testing Reports (College of American               THPFM0000684587     THPFM0000684590
                                                                            Pathologists)
      DX 10028       10/13/2014                                             Proficiency Testing Reports (College of American               THPFM0000684645     THPFM0000684646
                                                                            Pathologists)
      DX 10029       10/13/2014                                             Proficiency Testing Reports (American Proficiency Institute)   THPFM0000684650     THPFM0000684651
      DX 10030       10/15/2014                                             Proficiency Testing Reports (College of American               THPFM0000684606     THPFM0000684607
                                                                            Pathologists)
      DX 10031       10/15/2014                                             Proficiency Testing Reports (College of American               THPFM0000684625     THPFM0000684629
                                                                            Pathologists)
      DX 10032       10/24/2014                                             Proficiency Testing Reports (College of American               THPFM0000684591     THPFM0000684598
                                                                            Pathologists)
      DX 10033        11/6/2014                                             Proficiency Testing Reports (College of American               THPFM0000684599     THPFM0000684605
                                                                            Pathologists)
      DX 10034        11/7/2014                                             Proficiency Testing Reports (College of American               THPFM0000684641     THPFM0000684642
                                                                            Pathologists)
      DX 10035       11/11/2014                                             Proficiency Testing Reports (College of American               THPFM0000684672     THPFM0000684690
                                                                            Pathologists)
      DX 10036       11/21/2014                                             Proficiency Testing Reports (College of American               THPFM0000684610     THPFM0000684611
                                                                            Pathologists)
      DX 10037       11/24/2014                                             Proficiency Testing Reports (College of American               THPFM0000684585     THPFM0000684586
                                                                            Pathologists)
      DX 10038        12/5/2014                                             Proficiency Testing Reports (College of American               THPFM0000684608     THPFM0000684609
                                                                            Pathologists)
      DX 10039        1/2/2015                                              Proficiency Testing Reports (College of American               THPFM0000684781     THPFM0000684782
                                                                            Pathologists)



                                                                                                  Page 50 of 58
                                               Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 54 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                                                            United States v. Elizabeth Holmes
September 6, 2021                                                                                                                                            No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                           Description                               Bates Begin           Bates End
      Number
      DX 10040         1/6/2015                                             Proficiency Testing Reports (American Proficiency Institute)   THPFM0000684648     THPFM0000684649
      DX 10041         1/9/2015                                             Proficiency Testing Reports (College of American               THPFM0000684768     THPFM0000684774
                                                                            Pathologists)
      DX 10042         1/9/2015                                             Proficiency Testing Reports (College of American               THPFM0000684775     THPFM0000684780
                                                                            Pathologists)
      DX 10043        1/16/2015                                             Proficiency Testing Reports (College of American               THPFM0000684766     THPFM0000684767
                                                                            Pathologists)
      DX 10044        2/18/2015                                             Proficiency Testing Reports (College of American               THPFM0000684747     THPFM0000684753
                                                                            Pathologists)
      DX 10045        2/25/2015                                             Proficiency Testing Reports (College of American               THPFM0000684764     THPFM0000684765
                                                                            Pathologists)
      DX 10046         3/2/2015                                             Proficiency Testing Reports (College of American               THPFM0000684720     THPFM0000684722
                                                                            Pathologists)
      DX 10047         3/3/2015                                             Proficiency Testing Reports (American Proficiency Institute)   THPFM0000684785     THPFM0000684785
      DX 10048        3/26/2015                                             Proficiency Testing Reports (College of American               THPFM0000684718     THPFM0000684719
                                                                            Pathologists)
      DX 10049        4/9/2015                                              Proficiency Testing Reports (College of American               THPFM0000684760     THPFM0000684761
                                                                            Pathologists)
      DX 10050        4/16/2015                                             Proficiency Testing Reports (College of American               THPFM0000684756     THPFM0000684757
                                                                            Pathologists)
      DX 10051        4/30/2015                                             Proficiency Testing Reports (College of American               THPFM0000684812     THPFM0000684829
                                                                            Pathologists)
      DX 10052        5/1/2015                                              Proficiency Testing Reports (College of American               THPFM0000684737     THPFM0000684739
                                                                            Pathologists)
      DX 10053        5/7/2015                                              Proficiency Testing Reports (College of American               THPFM0000684716     THPFM0000684717
                                                                            Pathologists)
      DX 10054        5/12/2015                                             Proficiency Testing Reports (College of American               THPFM0000684723     THPFM0000684729
                                                                            Pathologists)
      DX 10055        5/15/2015                                             Proficiency Testing Reports (College of American               THPFM0000684700     THPFM0000684705
                                                                            Pathologists)
      DX 10056        5/20/2015                                             Proficiency Testing Reports (College of American               THPFM0000684758     THPFM0000684759
                                                                            Pathologists)
      DX 10057        5/28/2015                                             Proficiency Testing Reports (College of American               THPFM0000684730     THPFM0000684736
                                                                            Pathologists)
      DX 10058        6/12/2015                                             Proficiency Testing Reports (College of American               THPFM0000684740     THPFM0000684746
                                                                            Pathologists)
      DX 10059        6/17/2015                                             Proficiency Testing Reports (College of American               THPFM0000684762     THPFM0000684763
                                                                            Pathologists)
      DX 10060        6/22/2015                                             Proficiency Testing Reports (American Proficiency Institute)   THPFM0000684784     THPFM0000684784
      DX 10061        6/23/2015                                             Proficiency Testing Reports (College of American               THPFM0000684714     THPFM0000684715
                                                                            Pathologists)
      DX 10062        6/29/2015                                             Proficiency Testing Reports (College of American               THPFM0000684754     THPFM0000684755
                                                                            Pathologists)
      DX 10063        7/1/2015                                              Proficiency Testing Reports (College of American               THPFM0000684710     THPFM0000684711
                                                                            Pathologists)
      DX 10064        7/7/2015                                              Proficiency Testing Reports (College of American               THPFM0000684786     THPFM0000684803
                                                                            Pathologists)



                                                                                                  Page 51 of 58
                                               Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 55 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                                                                 United States v. Elizabeth Holmes
September 6, 2021                                                                                                                                                 No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                            Description                                 Bates Begin             Bates End
      Number
      DX 10065         8/7/2015                                             Proficiency Testing Reports (College of American                  THPFM0000684712       THPFM0000684713
                                                                            Pathologists)
      DX 10066        9/16/2015                                             Proficiency Testing Reports (College of American                  THPFM0000684706       THPFM0000684709
                                                                            Pathologists)
      DX 10067        9/22/2015                                             Proficiency Testing Reports (College of American                  THPFM0000684693       THPFM0000684699
                                                                            Pathologists)
      DX 10068       10/14/2015                                             Proficiency Testing Reports (College of American                  THPFM0000684804       THPFM0000684811
                                                                            Pathologists)
      DX 10069       10/20/2015                                             Proficiency Testing Reports (American Proficiency Institute)      THPFM0000684647       THPFM0000684647
      DX 10070       10/20/2015                                             Proficiency Testing Reports (American Proficiency Institute)      THPFM0000684783       THPFM0000684783
      DX 10100       3/31/2017                                              D. Taylor Email to D. Mosley re Exchange documents (with            MOS00000030           MOS00000222
                                                                            attachments)
      DX 10101                                                              Project Epsilon Signature Chart                                   THER-AZ-06454687      THER-AZ-06454688
      DX 10102        4/10/2017                                             Black Diamond Ventures Signature Pages - Theranos, Inc.             BD20000459            BD20000462
                                                                            Stockholder Consent - Preferred Stock Exchange
      DX 10103        5/6/2019                                              Redacted Email to B. Byer and A. Hernandez                       US-REPORTS-0011010   US-REPORTS-0011012
      DX 10104        3/24/2017                                             L. Peterson Email to D. Taylor and M. Tanoury re RDV Sig          THER-AZ-05975378     THER-AZ-05975382
                                                                            Pages (with attachment)
      DX 10105         4/2/2017                                             D. Mosley Email to C. Gaynor re Theranos, Inc. Offer to             MOS00000226            MOS00000230
                                                                            Exchange Preferred Stock (with attachment)
      DX 10106        4/4/2017                                              D. Taylor Email to L. Peterson                                      Dynasty003109         Dynasty003110
                                                                            Redacted
      DX 10107        1/16/2020                                                      Email to R. Leach re Completed: Please DocuSign:            KF-000050             KF-000055
                                                                            Theranos Redacted Signature Packet.pdf (with attachment)
      DX 10108         4/3/2017                                             C. Bolleter Email to C. Gaynor et al. re Project T - (with        THER-AZ-05975322      THER-AZ-05975329
                                                                            attachments)
      DX 10109        3/22/2017                                             Lucas Venture Group IV Stockholder Consent - Signature            THER-AZ-06454024      THER-AZ-06454027
                                                                            Pages
      DX 10110        3/22/2017                                             Lucas Venture Group XI Stockholder Consent - Signature            THER-AZ-06454028      THER-AZ-06454031
                                                                            Pages
      DX 10111        4/4/2017                                              C. Carter Email to D. Taylor and C. Gaynor re joinder             THER-AZ-05974705      THER-AZ-05974713
                                                                            agreement/stock certs (with attachment)
      DX 10112        3/28/2017                                             B. Scalzulli Email to C. Gaynor and D. Taylor re Consent          THER-AZ-05975369      THER-AZ-05975373
                                                                            (with attachment)
      DX 10113        3/29/2017                                             Soda Springs Partners Stockholder Consent - Signature Pages       THER-AZ-06454036      THER-AZ-06454039

      DX 10114        4/3/2017                                              Redacted      Email to D. Taylor and C. Gaynor re Signed          THER-AZ-05975303      THER-AZ-05975307
                                                                            Documents (with attachment)
      DX 10115        4/4/2017                                              R. Bechtel Email to C. Gaynor et al. re Theranos C-2              THER-AZ-05974689      THER-AZ-05974693
                                                                            Exchange, Riley Bechtel signature sheets (with attachment)
      DX 10116        4/2/2017                                              D. Mosley Email to C. Gaynor re Theranos, Inc. Offer to            DMOS00000006           DMOS00000010
                                                                            Exchange Preferred Stock (with attachment)
      DX 10117        4/4/2017                                              D. Mosley Email to C. Gaynor re Theranos, Inc. Offer to            DMOS00000001           DMOS00000005
                                                                            Exchange Preferred Stock (with attachment)
      DX 10200        11/5/2004                                             S. Roy Email to E. Holmes re Referral from Justin Piper            HOLMES000233          HOLMES000233
      DX 10201        11/5/2004                                             Kwesi Mercurius Resume                                             HOLMES000234          HOLMES000235
      DX 10202        5/26/2005                                             I. Gibbons Email to E. Holmes et al. re Interview schedule for     HOLMES000210          HOLMES000213
                                                                            Surekha Gangakhedkar (with attachment)



                                                                                                   Page 52 of 58
                                               Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 56 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                                                  United States v. Elizabeth Holmes
September 6, 2021                                                                                                                                  No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                          Description                     Bates Begin            Bates End
      Number
      DX 10203         2/1/2009                                             Marc Thibonnier Resume                               THPFM0005681285     THPFM0005681291
      DX 10204        7/22/2009                                             K. Harrison Email to E. Holmes re Employee Resumes    HOLMES000441        HOLMES000441
      DX 10205        7/22/2009                                             Sarah Ly Resume                                       HOLMES000442        HOLMES000444
      DX 10206        7/22/2009                                             Allison Ross Resume                                   HOLMES000445        HOLMES000445
      DX 10207        7/22/2009                                             Carolyn Balkenhol Resume                              HOLMES000446        HOLMES000446
      DX 10208        7/22/2009                                             Danise So Han Yam Resume                              HOLMES000447        HOLMES000447
      DX 10209        7/22/2009                                             Gary Frenzel Resume                                   HOLMES000448        HOLMES000450
      DX 10210        7/22/2009                                             Ian McDowell Resume                                   HOLMES000451        HOLMES000453
      DX 10211        7/22/2009                                             Kelly Harrison Resume                                 HOLMES000454        HOLMES000455
      DX 10212        7/22/2009                                             Marc Thibonnier Resume                                HOLMES000456        HOLMES000470
      DX 10213        7/22/2009                                             Stefan Hristu Resume                                  HOLMES000471        HOLMES000471
      DX 10214        7/22/2009                                             Timothy Kemp Resume                                   HOLMES000472        HOLMES000474
      DX 10215        7/22/2009                                             Anthony (Tony) Nugent Resume                          HOLMES000475        HOLMES000477
      DX 10216        7/22/2009                                             Madhavi Mishra Resume                                 HOLMES000478        HOLMES000479
      DX 10217        7/22/2009                                             Amy Dinh Resume                                       HOLMES000480        HOLMES000480
      DX 10218        7/22/2009                                             Don Vu Resume                                         HOLMES000481        HOLMES000482
      DX 10219        7/22/2009                                             Hong Li Resume                                        HOLMES000483        HOLMES000484
      DX 10220        7/22/2009                                             Ian Gibbons Resume                                    HOLMES000485        HOLMES000494
      DX 10221        7/22/2009                                             Jorge Franco Resume                                   HOLMES000495        HOLMES000497
      DX 10222        7/22/2009                                             Nili Desai Resume                                     HOLMES000498        HOLMES000499
      DX 10223        7/22/2009                                             Sally Chan Resume                                     HOLMES000500        HOLMES000500
      DX 10224        7/22/2009                                             Sharada Sivaraman Resume                              HOLMES000501        HOLMES000503
      DX 10225        7/22/2009                                             Tammy Burd Resume                                     HOLMES000504        HOLMES000505
      DX 10226        7/22/2009                                             Tina Noyes Resume                                     HOLMES000506        HOLMES000508
      DX 10227        7/22/2009                                             Nathan Lortz Resume                                   HOLMES000509        HOLMES000512
      DX 10228        7/22/2009                                             Chinmay Pangarkar Resume                              HOLMES000513        HOLMES000514
      DX 10229        7/22/2009                                             Daniel Young Resume                                   HOLMES000515        HOLMES000518
      DX 10230        7/22/2009                                             Kapil Gadkar Resume                                   HOLMES000519        HOLMES000521
      DX 10231        7/22/2009                                             Seth Michelson Resume                                 HOLMES000522        HOLMES000538
      DX 10232        7/22/2009                                             Karthick Jayasurya Resume                             HOLMES000539        HOLMES000540
      DX 10233        7/22/2009                                             Kenneth Quon Resume                                   HOLMES000541        HOLMES000542
      DX 10234        7/22/2009                                             Medei Kitagaki Resume                                 HOLMES000543        HOLMES000544
      DX 10235        7/22/2009                                             Sandhya Kaippa Resume                                 HOLMES000545        HOLMES000547
      DX 10236        7/22/2009                                             Saritha Jandhyala Resume                              HOLMES000548        HOLMES000549
      DX 10237        7/22/2009                                             Shilpa Bhat Resume                                    HOLMES000550        HOLMES000554
      DX 10238        7/22/2009                                             Sukhdev Bainiwal Resume                               HOLMES000555        HOLMES000556
      DX 10239        7/22/2009                                             Viet Tran Resume                                      HOLMES000557        HOLMES000558
      DX 10240        7/22/2009                                             Adam Nasont Resume                                    HOLMES000559        HOLMES000559
      DX 10241        7/22/2009                                             Andrew Drake Resume                                   HOLMES000560        HOLMES000560
      DX 10242        7/22/2009                                             Anthony Delacruz Resume                               HOLMES000561        HOLMES000562
      DX 10243        7/22/2009                                             Chris Dillon Resume                                   HOLMES000563        HOLMES000564
      DX 10244        7/22/2009                                             David Nelson Resume                                   HOLMES000565        HOLMES000565
      DX 10245        7/22/2009                                             James Chand Resume                                    HOLMES000566        HOLMES000567
      DX 10246        7/22/2009                                             Jeff Fenton Resume                                    HOLMES000568        HOLMES000568
      DX 10247        7/22/2009                                             Mandefro Tinsae Resume                                HOLMES000569        HOLMES000570
      DX 10248        7/22/2009                                             Sang Nguyen Resume                                    HOLMES000571        HOLMES000571
      DX 10249        7/22/2009                                             Ding (Sara) Chen Resume                               HOLMES000572        HOLMES000573



                                                                                                Page 53 of 58
                                               Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 57 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                                                            United States v. Elizabeth Holmes
September 6, 2021                                                                                                                                            No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                           Description                                Bates Begin          Bates End
      Number
      DX 10250        7/22/2009                                             Seema Jaiswal Resume                                             HOLMES000574       HOLMES000574
      DX 10251        7/22/2009                                             Thien Huu Nguyen Resume                                          HOLMES000575       HOLMES000575
      DX 10252        7/22/2009                                             To Nu Phan Resume                                                HOLMES000576       HOLMES000576
      DX 10253        5/17/2010                                             C. Balkenhol Email to E. Holmes and S. Balwani re Time           HOLMES000194       HOLMES000194
                                                                            sensitive: Approval to book flights for Daniel's modeling
                                                                            candidates
      DX 10254        5/17/2010                                             Samartha Anekal Resume                                           HOLMES000195       HOLMES000196
      DX 10255        7/22/2010                                             J. Sutton Email to E. Holmes and S. Balwani re Resume:           HOLMES000228       HOLMES000228
                                                                            Chemist Candidate (Post-doc with Dr. Kool)
      DX 10256        7/22/2010                                             Andrea Cuppoletti Resume                                         HOLMES000229       HOLMES000231
      DX 10257         8/4/2010                                             J. Sutton Outlook Appointment to S. Balwani et al. re Sunny to   HOLMES000367       HOLMES000367
                                                                            Interview Chemist Candidate: Paul Patel
      DX 10258         8/4/2010                                             Paul Patel, Ph.D. Resume                                         HOLMES000368       HOLMES000370
      DX 10259         2/4/2011                                             R. Walker Outlook Appointment to E. Holmes and S. Balwani        HOLMES000341       HOLMES000341
                                                                            re Alex Ho Fai Lee - Nucleic Acid Candidate
      DX 10260        2/4/2011                                              Alex Ho Fai Lee Resume                                           HOLMES000342       HOLMES000349
      DX 10261        2/24/2011                                             A. Simons Email to E. Holmes et al. re Quest Interest - Lab      HOLMES000238       HOLMES000240
                                                                            Director Position
      DX 10262        2/24/2011                                             Arnold Gelb M.D., M.S., FASCP, FCAP Resume                       HOLMES000241       HOLMES000247
      DX 10263        4/29/2011                                             R. Walker Outlook Appointment to E. Holmes and S. Balwani        HOLMES000216       HOLMES000216
                                                                            re Nishit Doshi - Scientist (Assay Development)
      DX 10264        4/29/2011                                             Nishit Doshi Resume                                              HOLMES000217       HOLMES000219
      DX 10265       12/21/2011                                             D. Yam Email to S. Balwani re Offer Letters                      HOLMES000204       HOLMES000204
      DX 10266       12/21/2011                                             Diana Dupuy Resume                                               HOLMES000205       HOLMES000205
      DX 10267        4/25/2012                                             T. Shultz Email to E. Holmes re Tyler Shultz Resume and           TS_00012102        TS_00012102
                                                                            Appointment
      DX 10268       4/25/2012                                              Tyler Shultz Resume                                               TS_00012103        TS_00012103
      DX 10269       10/20/2012                                             S. Kim Outlook Appointment to S. Balwani and E. Holmes re        HOLMES000182       HOLMES000183
                                                                            CEO Interview - Sarah Cabayan - CLS
      DX 10270
      DX 10271         2/9/2013                                             C. Cordova Outlook Appointment to S. Balwani and E.              HOLMES000168       HOLMES000168
                                                                            Holmes re CEO Conditional - Adam Rosendorff - Lab
                                                                            Director
      DX 10272        2/9/2013                                              Adam Rosendorff Resume                                           HOLMES000169       HOLMES000172
      DX 10273        3/30/2013                                             J. Perricone Outlook Appointment to E. Holmes re CEO             HOLMES000173       HOLMES000174
                                                                            Conditional - Tina Lin - Software PM
      DX 10274        3/30/2013                                             Tina Lin Resume                                                  HOLMES000175       HOLMES000177
      DX 10275        9/19/2013                                             S. Kim Outlook Appointment re Interview - Brad Arington -        HOLMES000388       HOLMES000391
                                                                            Sr. Regulatory Counsel, FDA (Arington Resume attached)
      DX 10276        10/5/2013                                             L. Peluffo Outlook Appointment to E. Holmes re CEO               HOLMES000431       HOLMES000432
                                                                            Interview - Erika Cheung - Lab Tech
      DX 10277       10/5/2013                                              Erika Cheung Resume                                              HOLMES0014152      HOLMES0014152
      DX 10278       12/13/2013                                             N. Randhawa Outlook Appointment to S. Balwani re CEO             HOLMES000427       HOLMES000427
                                                                            Interview - Timothy Cooper - VP of Device Manufacturing
      DX 10279       12/13/2013                                             Timothy Cooper Resume                                            HOLMES000428       HOLMES000430
      DX 10280       12/20/2013                                             L. Garriott Email to D. Lee re New Hire Contact Info             THER-4600028       THER-4600030
      DX 10281       12/20/2013                                             Langly Gee Resume                                                THER-4600039       THER-4600042



                                                                                                  Page 54 of 58
                                               Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 58 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                                                            United States v. Elizabeth Holmes
September 6, 2021                                                                                                                                            No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                         Description                              Bates Begin              Bates End
      Number
      DX 10282       12/20/2013                                             Linda Xu Resume                                               THER-4600043          THER-4600045
      DX 10283       12/20/2013                                             Mark Pandori Resume                                           THER-4600046          THER-4600052
      DX 10284       1/10/2014                                              L. Osgood Outlook Appointment to E. Holmes re CEO             HOLMES000577          HOLMES000577
                                                                            Conditional - Chandan Shee - Scientist, Biochemistry
      DX 10285        1/10/2014                                             Chandan Shee Resume                                           HOLMES000578          HOLMES000580
      DX 10286         7/8/2014                                             A. Mayer Outlook Appointment to E. Holmes re re CEO           HOLMES000372          HOLMES000375
                                                                            Conditional - Jim Twitchell - Director, Quality
      DX 10287        7/8/2014                                              James Twitchell Resume                                        HOLMES000376          HOLMES000379
      DX 10288        8/11/2014                                             M. Ramamurthy Email to E. Holmes re Candidates - For EAH      HOLMES000248          HOLMES000249
                                                                            Approval
      DX 10289        8/11/2014                                             Babak Haghiri Resume                                         HOLMES000250          HOLMES000252
      DX 10290        8/12/2015                                             Kingshuk Das Resume                                         THPFM0004521472       THPFM0004521479
      DX 10291       11/13/2015                                             H. King Letter to Dr. H. Leider re Theranos, Inc.          WAG-TH-DOJ-00028755   WAG-TH-DOJ-00028755
      DX 10292       11/13/2015                                             Theranos Document Table of Contents                        WAG-TH-DOJ-00028756   WAG-TH-DOJ-00028757
      DX 10293       11/13/2015                                             Theranos Lab Personnel Chart                               WAG-TH-DOJ-00028758   WAG-TH-DOJ-00028759
      DX 10294       11/13/2015                                             Sunhil Dhawan, M.D. Resume                                 WAG-TH-DOJ-00028760   WAG-TH-DOJ-00028796
      DX 10295       11/13/2015                                             Lisa Helfend Resume                                        WAG-TH-DOJ-00028797   WAG-TH-DOJ-00028799
      DX 10296       11/13/2015                                             Waldo Conception, M.D., FACS Resume                        WAG-TH-DOJ-00028800   WAG-TH-DOJ-00028844
      DX 10297       11/13/2015                                             Godfred Masinde, PhD, MBA, M Resume                        WAG-TH-DOJ-00028845   WAG-TH-DOJ-00028861
      DX 10298       11/13/2015                                             Francisco Nepacena, Jr. Resume                             WAG-TH-DOJ-00028862   WAG-TH-DOJ-00028870
      DX 10299       11/13/2015                                             Chi Nguyen Resume                                          WAG-TH-DOJ-00028871   WAG-TH-DOJ-00028874
      DX 10300       11/13/2015                                             Suraj Saksena Resume                                       WAG-TH-DOJ-00028875   WAG-TH-DOJ-00028881
      DX 10301       11/13/2015                                             Gurbir Sidhu Resume                                        WAG-TH-DOJ-00028882   WAG-TH-DOJ-00028900
      DX 10302       11/13/2015                                             Hoda Alamdar Resume                                        WAG-TH-DOJ-00028901   WAG-TH-DOJ-00028918
      DX 10303       11/13/2015                                             Langly Gee Resume                                          WAG-TH-DOJ-00028919   WAG-TH-DOJ-00028923
      DX 10304       11/13/2015                                             Daniel Young Resume                                        WAG-TH-DOJ-00028924   WAG-TH-DOJ-00028931
      DX 10305       11/13/2015                                             Ana M Sierra De Aragon Resume                              WAG-TH-DOJ-00028932   WAG-TH-DOJ-00028937
      DX 10306       11/13/2015                                             Angel Gomez Resume                                         WAG-TH-DOJ-00028938   WAG-TH-DOJ-00028942
      DX 10307       11/13/2015                                             Sonia Cendejas Resume                                      WAG-TH-DOJ-00028943   WAG-TH-DOJ-00028946
      DX 10308       11/13/2015                                             Jennifer Trick Resume                                      WAG-TH-DOJ-00028947   WAG-TH-DOJ-00028958
      DX 10309       11/13/2015                                             Martha Espinoza Resume                                     WAG-TH-DOJ-00028959   WAG-TH-DOJ-00028965
      DX 10310       11/13/2015                                             Tajuan Hamilton Resume                                     WAG-TH-DOJ-00028966   WAG-TH-DOJ-00028975
      DX 10311         5/5/2016                                             D. Kovacevich Email to E. Holmes re Bio for Fabrizio         HOLMES000382          HOLMES000382
                                                                            Bonanni
      DX 10312        5/5/2016                                              Fabrizio Bonanni Resume                                       HOLMES000383          HOLMES000387
      DX 10313        9/30/2016                                             D. Rosenthal Outlook Appointment re CEO interview - Xan       HOLMES000434          HOLMES000435
                                                                            White - Corporate Counsel
      DX 10314        9/30/2016                                             Alexander "Xan" White Resume                                  HOLMES000436          HOLMES000436
      DX 10315                                                              Abhyuday Polineni Resume                                       THER-6613827          THER-6613827
      DX 10316                                                              Aditya Gupta Resume                                            THER-6594451          THER-6594451
      DX 10317                                                              Amanda Trent Resume                                           HOLMES0015144         HOLMES0015145
      DX 10318                                                              Ameet Juriani Resume                                          HOLMES0015215         HOLMES0015216
      DX 10319                                                              Andre D'Souza Resume                                           THER-6628088          THER-6628090
      DX 10320                                                              Andy Vo Resume                                                HOLMES0015341         HOLMES0015341
      DX 10321                                                              Arvind Jammalamadaka Resume                                    THER-6507864          THER-6507865
      DX 10322                                                              Brian Kutner Resume                                          THPFM0000292418       THPFM0000292419
      DX 10323                                                              Chandan Kaur Resume                                            THER-6458588          THER-6458590



                                                                                                Page 55 of 58
                                               Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 59 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                                    United States v. Elizabeth Holmes
September 6, 2021                                                                                                                    No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                         Description       Bates Begin             Bates End
      Number
      DX 10324                                                              Chris Smyrniotis Resume                THER-3552286         THER-3552287
      DX 10325                                                              Cindy Chung Resume                     THER-6507890         THER-6507891
      DX 10326                                                              Curtis Joseph Schneider Resume        HOLMES0015345        HOLMES0015347
      DX 10327                                                              David Satchell Resume                 HOLMES0015476        HOLMES0015477
      DX 10328                                                              David Zalatan Resume                  HOLMES0015196        HOLMES0015197
      DX 10329                                                              Devayani Bhave Resume                THPFM0001148504      THPFM0001148506
      DX 10330                                                              Donald Tschirhart, Jr. Resume        THPFM0004521468      THPFM0004521471
      DX 10331                                                              Erez Galil Resume                     HOLMES0015485        HOLMES0015486
      DX 10332                                                              Heidi Tu Resume                        THER-4606332         THER-4606333
      DX 10333                                                              Jennifer Ptacek Resume                HOLMES0015208        HOLMES0015210
      DX 10334                                                              Jerry W. Hurst Resume               US-REPORTS-0017535   US-REPORTS-0017539
      DX 10335                                                              Joseph C. Kim Resume                   THER-1613939         THER-1613941
      DX 10336                                                              Joy Roy Resume                        HOLMES0015386        HOLMES0015387
      DX 10337                                                              Kathryn Roege Rommel Resume            THER-5893167         THER-5893168
      DX 10338                                                              Kerry Elenitoba-Johnson Resume        HOLMES0015327        HOLMES0015328
      DX 10339                                                              Kevin Ha Resume                        THER-5894491         THER-5894493
      DX 10340                                                              Kevin Lin Resume                      HOLMES0015147        HOLMES0015148
      DX 10341                                                              Kristen Seim Resume                    THER-4606650         THER-4606651
      DX 10342                                                              Lucie S. Lee Resume                   HOLMES0018268        HOLMES0018270
      DX 10343                                                              Lynette S.W. Sawyer Resume          US-REPORTS-0017543   US-REPORTS-0017548
      DX 10344                                                              Marilyn Nourse Resume                  THER-6004622         THER-6004624
      DX 10345                                                              Mark Herberger Resume                 HOLMES0015498        HOLMES0015500
      DX 10346                                                              Masafumi Suzuki Resume                 THER-5894511         THER-5894516
      DX 10347                                                              Matthew Black Resume                  HOLMES0018272        HOLMES0018273
      DX 10348                                                              Michael Craig Resume                   THER-2725934         THER-2725939
      DX 10349                                                              Mohit Goel Resume                     HOLMES0015200        HOLMES0015201
      DX 10350                                                              Muthu Chidambaram Resume              HOLMES0015484        HOLMES0015484
      DX 10351                                                              Naresh Regunta Resume                 HOLMES0015481        HOLMES0015482
      DX 10352                                                              Nathan J. Moerke Resume              THPFM0000141241      THPFM0000141243
      DX 10353                                                              Naveen Bojjireddy Resume               THER-4606614         THER-4606618
      DX 10354                                                              Neeraja Kandimalla Resume             HOLMES0018261        HOLMES0018266
      DX 10355                                                              Neha Dobhal Resume                     THER-3947423         THER-3947424
      DX 10356                                                              Netra Joshi Resume                     THER-4601477         THER-4601479
      DX 10357                                                              Nitin More Resume                     HOLMES0015189        HOLMES0015190
      DX 10358                                                              Omid Khakshoor Resume                 HOLMES0015382        HOLMES0015384
      DX 10359                                                              Phani Sankuratri Resume                THER-3555421         THER-3555423
      DX 10360                                                              Pooja Singhal Resume                  HOLMES0015350        HOLMES0015351
      DX 10361                                                              Poornima Kolhar Resume                HOLMES0015150        HOLMES0015151
      DX 10362                                                              Pradeep Bhatta Resume                 HOLMES0015331        HOLMES0015332
      DX 10363                                                              Pradeep Ramachandran Resume            THER-5893181         THER-5893182
      DX 10364                                                              Prasad Gawande Resume                 HOLMES0015218        HOLMES0015220
      DX 10365                                                              Qi Meng Resume                          TS-1017096           TS-1017098
      DX 10366                                                              Rachel Whitaker Resume                HOLMES0015193        HOLMES0015194
      DX 10367                                                              Ran Hu Resume                         HOLMES0015336        HOLMES0015337
      DX 10368                                                              Rose Edmonds Resume                   HOLMES0015487        HOLMES0015490
      DX 10369                                                              Salina Abusali Resume                 HOLMES0018275        HOLMES0018275
      DX 10370                                                              Sandeep Paladugu Resume               HOLMES0018257        HOLMES0018258



                                                                                                Page 56 of 58
                                               Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 60 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                                                          United States v. Elizabeth Holmes
September 6, 2021                                                                                                                                          No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                          Description                             Bates Begin            Bates End
      Number
      DX 10371                                                              Scott Henkelman Resume                                        HOLMES0015479       HOLMES0015479
      DX 10372                                                              Spencer Z. Hiraki Resume                                       THER-4209605        THER-4209607
      DX 10373                                                              Steven Jon Morin Resume                                      THPFM0000428497     THPFM0000428500
      DX 10374                                                              Swapna Joshi Resume                                           HOLMES0015213       HOLMES0015213
      DX 10375                                                              Toan Huynh Resume                                               TS-1017112          TS-1017114
      DX 10376                                                              Tracy Masson Resume                                             TS-0800299          TS-0800301
      DX 10377                                                              Ushati Das Chakravarty Resume                                 HOLMES0015204       HOLMES0015205
      DX 10378                                                              Vidya Gopalan Resume                                           THER-4606633        THER-4606636
      DX 10379                                                              Vikram Nayak Resume                                            THER-4602127        THER-4602128
      DX 10380                                                              Vipul Gagrani Resume                                           THER-2543801        THER-2543802
      DX 10381                                                              Vishnu Reddy Resume                                            THER-5893214        THER-5893215
      DX 10382                                                              Wing T. Liu Resume                                             THER-5971314        THER-5971317
      DX 10383                                                              Xinwei Gong Resume                                             THER-6127927        THER-6127927
      DX 10384                                                              Yee Seir Kee Resume                                           HOLMES0015371       HOLMES0015372
      DX 10385                                                              Yutao Chen Resume                                              THER-6606274        THER-6606275
      DX 10386         8/6/2013                                             21st Century Fox Website: Rupert Murdoch Profile (Wayback     HOLMES002367        HOLMES002369
                                                                            Machine)
      DX 10387         5/9/2007                                             "Boies Schiller & Flexner Adds Two Top Patent Litigators"     HOLMES002431        HOLMES002433
                                                                            Boies Schiller Flexner Press Release
      DX 10388        6/30/2020                                             Amanda Trent LinkedIn Profile                                 HOLMES002389        HOLMES002400
      DX 10389        6/30/2020                                             Anthony Pavel LinkedIn Profile                                HOLMES002207        HOLMES002217
      DX 10390                                                              Arnold & Porter Website - Daniel Kracov Profile               HOLMES002153        HOLMES002154
      DX 10391                                                              Arnold & Porter Website - Paul Rudolf M.D. Profile            HOLMES002365        HOLMES002366
      DX 10392        6/30/2020                                             Arthur Baca, M.D., Ph.D. LinkedIn Profile                     HOLMES000838        HOLMES000845
      DX 10393        6/30/2020                                             Beth Bierman LinkedIn Profile                                 HOLMES000855        HOLMES000857
      DX 10394        8/11/2013                                             Black Diamond Ventures Website: The Team - Chris Lucas        HOLMES000860        HOLMES000861
                                                                            (Wayback Machine)
      DX 10395         9/6/2013                                             Black Diamond Ventures Website: About Us Page (Wayback        HOLMES000858        HOLMES000859
                                                                            Machine)
      DX 10396                                                              Black Diamond Ventures Website: Team Page - Chris Lucas       HOLMES002168        HOLMES002168
      DX 10397        6/25/2020                                             Black Diamond Ventures Website: About Us                      HOLMES000850        HOLMES000851
      DX 10398                                                              Boies Schiller Flexner Website - Amy Mauser Profile           HOLMES000825        HOLMES000826
      DX 10399                                                              Boies Schiller Flexner Website - Christopher Boies Profile    HOLMES000919        HOLMES000920
      DX 10400                                                              Boies Schiller Flexner Website - David Boies Profile          HOLMES000988        HOLMES000990
      DX 10401                                                              Boies Schiller Flexner Website - Heather King Profile         HOLMES002083        HOLMES002084
      DX 10402                                                              Boies Schiller Flexner Website - Meredith Dearborn Profile    HOLMES002185        HOLMES002187
      DX 10403                                                              Boies Schiller Flexner Website - Michael Brille Profile       HOLMES002188        HOLMES002189
      DX 10404                                                              Boies Schiller Flexner Website - William Jackson Profile      HOLMES014130        HOLMES014131
      DX 10405        6/30/2020                                             Carlos Angulo LinkedIn Profile                                HOLMES000832        HOLMES000834
      DX 10406        6/30/2020                                             Christopher Pruitt LinkedIn Profile                           HOLMES002322        HOLMES002324
      DX 10407        6/30/2020                                             Dan Warmenhoven LinkedIn Profile                              HOLMES014115        HOLMES014119
      DX 10408        6/30/2020                                             David Satchell LinkedIn Profile                               HOLMES002370        HOLMES002374
      DX 10409        6/30/2020                                             David Zalatan LinkedIn Profile                                HOLMES014144        HOLMES014148
      DX 10410        6/30/2020                                             David Zifkin LinkedIn Profile                                 HOLMES014149        HOLMES014151
      DX 10411         4/8/2016                                             Dignity Health Website: Lisa Zuckerman Donor Spotlight        HOLMES000994        HOLMES000995
                                                                            Page (Wayback Machine)
      DX 10412        6/30/2020                                             Dignity Health Website: About Us                              HOLMES000991        HOLMES000993



                                                                                                 Page 57 of 58
                                               Case 5:18-cr-00258-EJD Document 1002 Filed 09/07/21 Page 61 of 61
Defendant Elizabeth Holmes' Preliminary Case-in-Chief Exhibit List                                                                                        United States v. Elizabeth Holmes
September 6, 2021                                                                                                                                        No. CR-18-00258-EJD (N.D. Cal.)

       Exhibit      Exhibit Date     Date Admitted     Sponsoring Witness                           Description                            Bates Begin          Bates End
      Number
      DX 10413                                                              DLA Piper Website - Evan North Profile                        HOLMES002198      HOLMES002199
      DX 10414        6/30/2020                                             Donald Tschirhart LinkedIn Profile                            HOLMES002401      HOLMES002403
      DX 10415        6/30/2020                                             Elaine Than LinkedIn Profile                                  HOLMES002375      HOLMES002377
      DX 10416        6/30/2020                                             Ellen Flannery LinkedIn Profile                               HOLMES002069      HOLMES002071
      DX 10417        6/30/2020                                             Emory University - Rollins School of Public Health Website:   HOLMES002072      HOLMES002073
                                                                            About Bill Foege Profile
      DX 10418        6/30/2020                                             Frances Young LinkedIn Profile                                HOLMES014141      HOLMES014143
      DX 10419                                                              Hyman, Phelps & McNamara, P.C. Website - Jeffrey Gibbs        HOLMES002142      HOLMES002147
                                                                            Profile
      DX 10420        6/30/2020                                             James Wasson LinkedIn Profile                                 HOLMES014120      HOLMES014125
      DX 10421        6/30/2020                                             Jean Amos Wilson LinkedIn Profile                             HOLMES014132      HOLMES014140
      DX 10422        6/30/2020                                             Jennifer Ptacek LinkedIn Profile                              HOLMES002325      HOLMES002330
      DX 10423        6/30/2020                                             John McChesney LinkedIn Profile                               HOLMES002180      HOLMES002184
      DX 10424        6/30/2020                                             John Phillips LinkedIn Profile                                HOLMES002218      HOLMES002218
      DX 10425        6/30/2020                                             Kate Beardsley Super Lawyers Profile                          HOLMES000852      HOLMES000854
      DX 10426        6/30/2020                                             Katy Rommel LinkedIn Profile                                  HOLMES002348      HOLMES002364
      DX 10427        6/30/2020                                             Kerry Elenitoba-Johnson LinkedIn Profile                      HOLMES001004      HOLMES001012
      DX 10428        6/30/2020                                             Kingshuk Das LinkedIn Profile                                 HOLMES000984      HOLMES000987
      DX 10429        6/30/2020                                             Lisa Barclay LinkedIn Profile                                 HOLMES000846      HOLMES000849
      DX 10430        6/30/2020                                             Mark Herberger LinkedIn Profile                               HOLMES002090      HOLMES002095
      DX 10431        6/30/2020                                             Mary Louise Cohen LinkedIn Profile                            HOLMES000975      HOLMES000978
      DX 10432        6/30/2020                                             Matthew Black LinkedIn Profile                                HOLMES000862      HOLMES000867
      DX 10433        6/30/2020                                             Michael Craig LinkedIn Profile                                HOLMES000979      HOLMES000983
      DX 10434        6/30/2020                                             Michele Carbone, M.D. LinkedIn Profile                        HOLMES000868      HOLMES000916
      DX 10435        6/30/2020                                             Mona Ramamurthy LinkedIn Profile                              HOLMES002331      HOLMES002336
      DX 10436        6/30/2020                                             Nick Haase LinkedIn Profile                                   HOLMES002079      HOLMES002082
      DX 10437                                                              Stanford Website - Channing Robertson Profile                 HOLMES002337      HOLMES002347
      DX 10438        6/30/2020                                             Steve Morin LinkedIn Profile                                  HOLMES002190      HOLMES002193
      DX 10439        6/30/2020                                             Tracy Masson LinkedIn Profile                                 HOLMES002172      HOLMES002179
      DX 10440        6/30/2020                                             Xinwei Sam Gong LinkedIn Profile                              HOLMES002074      HOLMES002078
      DX 10441                                                              Zuckerman-Spaeder Website - Andrew Goldfarb                   HOLMES000827      HOLMES000831
      DX 10442                                                              Zuckerman-Spaeder Website - Margaret "Peggy" Dotzel"          HOLMES002169      HOLMES002171
                                                                            Profile
      DX 10443                                                              Zuckerman-Spaeder Website - William B. Schultz Profile        HOLMES014126      HOLMES014129




                                                                                                  Page 58 of 58
